Exhibit 10.1

Execution Copy

COLLABORATION AND LICENSE AGREEMENT

by and between

WYETH

acting through its Wyeth Pharmaceuticals Division

and

TRUBION PHARMACEUTICALS, INC.

December 19, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                     Page  

1.

    DEFINITIONS         1  

2.

    LICENSES      17       2.1      Licenses to Wyeth      17        2.1.1   
Exclusive Licenses      17        2.1.2    Retained Rights of Trubion      17  
    2.2      License to Trubion      17       2.3      Exclusivity      18    
   2.3.1    CD20 Product Exclusivity      18        2.3.2    HER2 Product
Exclusivity      18        2.3.3    Limitations      19       2.4     
Sublicensing      19       2.5      Direct Licenses to Affiliates      20      
2.6      Right of Reference      20       2.7      Section 365(n) of Bankruptcy
Code      20       2.8      No Implied Rights      21  

3.

    RESEARCH PROGRAM      22       3.1      Scope and Conduct of the Research
Program      22       3.2      Designation of Targets      22        3.2.1   
Target Candidates      22        3.2.2    Released Targets      24        3.2.3
   Wyeth Targets      24        3.2.4    Excluded Targets      26       3.3     
Term and Termination of the Research Program      28        3.3.1    Research
Term      28        3.3.2    Termination of Research Program by Wyeth      28  
    3.4      Joint Research Committee      29        3.4.1    Composition     
29        3.4.2    Responsibilities      29        3.4.3    Meetings      29    
   3.4.4    Voting      29        3.4.5    Dispute Resolution      29       
3.4.6    Minutes      30       3.5      Research Plan      30       3.6     
Funding of the Research Program      30        3.6.1    Research Funding      30
       3.6.2    Reimbursement Payments      31        3.6.3    Records and
Audits      32       3.7      Data and Deliverables      33       3.8     
Alliance Managers      33  

4.

   

PRODUCT DEVELOPMENT, MANUFACTURING, COMMERCIALIZATION AND REGULATORY MATTERS

     34       4.1      Product Development      34       4.2      Transfer of
Product Data and Filings      34       4.3      Regulatory Approvals      35    
  4.4      Regulatory Reporting      35       4.5      Progress Reports      35
      4.6      CD20 Product Development      36       4.7      Joint Development
Committee      37  

 

i



--------------------------------------------------------------------------------

    4.8        Joint Project Team; Development Plan      38       4.9       
Manufacturing      38       4.10        Commercialization      39       4.11  
     Co-Promotion Option      39       4.12        Co-Promotion Committee     
40       4.13        Co-Branding      40       4.14        Marking           40
 

5.

    CONSIDERATION      40       5.1        Initial Research and Development
Expense Payment      40       5.2        Equity      40       5.3       
Additional Research and Development Expense Payments      41       5.4       
Royalties      41          5.4.1      Product Royalties      41          5.4.2  
   CD20 Product Royalties      41          5.4.3      HER2 Product Royalties   
  44          5.4.4      Other Product Royalties      47          5.4.5     
Expiration of Royalty Period      48          5.4.6      Royalty Adjustments   
  48       5.5        Reports and Payments      49          5.5.1     
Cumulative Royalties      49          5.5.2      Royalty Statements and Payments
     50          5.5.3      Taxes and Withholding      50          5.5.4     
Currency      50          5.5.5      Additional Provisions Relating to Royalties
     51          5.5.6      Interest on Past Due Payments      51       5.6     
  Maintenance of Records; Audits      51          5.6.1      Record Keeping     
51          5.6.2      Audits      51          5.6.3     
Underpayments/Overpayments      52          5.6.4      Confidentiality      52  

6.

    INTELLECTUAL PROPERTY      52       6.1        Inventions; Joint Patent
Committee      52          6.1.1      Ownership and Inventorship      53       
  6.1.2      SMIP Improvements      53          6.1.3      Joint Patent
Committee      54       6.2        Patent Rights      55          6.2.1     
Filing, Prosecution and Maintenance of Patent Rights      55          6.2.2     
Enforcement of Patent Rights      62          6.2.3      Infringement and Third
Party Licenses      65          6.2.4      Patent Certifications      67       
  6.2.5      Patent Term Restoration      68       6.3        Trademarks      68
 

7.

    CONFIDENTIALITY      68       7.1        Confidentiality      68       7.2  
     Authorized Disclosure and Use      69          7.2.1      Disclosure     
69          7.2.2      Use      70       7.3        SEC Filings      70      
7.4        Public Announcements; Publications      70          7.4.1     
Coordination      70          7.4.2      Announcements      70          7.4.3  
   Publications      71  

 

ii



--------------------------------------------------------------------------------

8.

  REPRESENTATIONS AND WARRANTIES      71     8.1    Representations and
Warranties of Each Party      71     8.2    Additional Representations and
Warranties of Trubion      72     8.3    Mutual Covenant      74     8.4   
Additional Covenants of Trubion      74     8.5    Representation by Legal
Counsel      74     8.6    No Inconsistent Agreements      74     8.7   
Disclaimer      74  

9.

  GOVERNMENT APPROVALS; TERM AND TERMINATION      74     9.1    HSR Filing     
74     9.2    Other Government Approvals      75     9.3    Term      75     9.4
   Termination Upon HSR Denial      75     9.5    Material Breach      75    
9.6    Termination by Wyeth      76        9.6.1    Termination Without Cause   
  76        9.6.2    Termination for a Material Safety or Regulatory Issue     
76     9.7    Effects of Termination      77        9.7.1    Effect of
Termination by Wyeth for Cause      77        9.7.2    Effect of Termination by
Trubion for Cause      81        9.7.3    Effect of Termination by Wyeth Without
Cause      84        9.7.4    Effect of Termination by Wyeth for a Material
Safety or Regulatory Issue      86        9.7.5    Post-Termination Rights to
Wyeth Technology and Trubion Technology      87        9.7.6    Post-Termination
Licenses to Wyeth Technology      87        9.7.7    Post-Termination Transfer
of Product Data and Filings and Existing Trademarks      87        9.7.8   
Manufacturing of Licensed Products After Termination      88        9.7.9   
Post-Termination Disposition of Inventories of Licensed Products      89       
9.7.10    Continuation of Rights and Licenses Under Sections 6.1.1 and 6.1.2   
  90        9.7.11    Continuation of Other Rights and Obligations      90    
9.8    Modification of Agreement Terms by Wyeth      90     9.9    Survival of
Certain Obligations      91     9.10    Change of Control      92        9.10.1
   Definition      92        9.10.2    Change of Control of Wyeth      93       
9.10.3    Change of Control of Trubion      95  

10.

  INDEMNIFICATION AND INSURANCE      95     10.1    Indemnification by Wyeth   
  95     10.2    Indemnification by Trubion      95     10.3    Procedure     
96     10.4    Insurance      96  

11.

  DISPUTE RESOLUTION      97     11.1    General      97     11.2    Failure of
Executive Officers to Resolve Dispute      97     11.3    Disclaimer of
Consequential and Punitive Damages      97  

12.

  MISCELLANEOUS      97     12.1    Periodic Executive Meetings      97     12.2
   Assignment      98     12.3    Further Actions      98     12.4    Force
Majeure      98  

 

iii



--------------------------------------------------------------------------------

    

  12.5   Non-Solicitation      98     12.6   Correspondence and Notices      99
      12.6.1    Ordinary Notices      99       12.6.2    Extraordinary Notices
     99     12.7   Amendment      100     12.8   Waiver         100     12.9  
Severability      100     12.10   Descriptive Headings      100     12.11  
Governing Law      101     12.12   Entire Agreement of the Parties      101    
12.13   Independent Contractors      101     12.14   Counterparts      101  

 

iv



--------------------------------------------------------------------------------

EXHIBITS

Exhibit 1.122 — TRU-015

Exhibit 1.129 — Trubion Patent Rights

Exhibit 1.132 — Trubion Third Party Agreements

Exhibit 3.2.1 — Trubion’s “Milestone One”

Exhibit 3.2.4 — Excluded Targets

Exhibit 4.4 — Adverse Event Reporting Procedures

Exhibit 5.2A — Stock Purchase Agreement

Exhibit 5.2B — Amendment to Investor Rights Agreement

Exhibit 5.3 — Additional Research and Development Expense Payments

Exhibit 8.2(d) — Third Party Rights

Exhibit 8.2(e) — Government Funding Agreements

 

v



--------------------------------------------------------------------------------

COLLABORATION AND LICENSE AGREEMENT

This Collaboration and License Agreement (the “Agreement”) is entered into as of
December 19, 2005 (the “Signing Date”), by and between Wyeth, together with its
Affiliates (as defined below), acting through its Wyeth Pharmaceuticals
Division, a corporation organized and existing under the laws of the State of
Delaware and having a place of business at 500 Arcola Road, Collegeville,
Pennsylvania 19426 (collectively, “Wyeth”) and Trubion Pharmaceuticals, Inc.,
together with its Affiliates (as defined below), a corporation organized and
existing under the laws of the State of Delaware and having a principal place of
business at 2401 4th Avenue, Suite 1050, Seattle, Washington 98121
(collectively, “Trubion”). Wyeth and Trubion may each be referred to herein
individually as a “Party” and collectively as the “Parties”.

WHEREAS, Wyeth is engaged in the research, development and commercialization of
pharmaceutical and health care products;

WHEREAS, as of the Signing Date, Trubion has developed certain SMIPs (as defined
below) and CD20 Products (as defined below), as well as certain Patent Rights
(as defined below) and Know-How (as defined below) pertaining to Trubion’s SMIP
technology platform;

WHEREAS, Wyeth and Trubion desire to collaborate to discover, research and
develop, and Wyeth desires to research, develop, manufacture and commercialize,
Licensed Products (as defined below) as provided herein; and

WHEREAS, Wyeth desires to obtain from Trubion, and Trubion desires to grant to
Wyeth, certain exclusive rights so that Wyeth may develop, manufacture and
commercialize such Licensed Products, as provided herein.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1.

DEFINITIONS.

 

  1.1.

“Additional Research and Development Expense Payment” shall have the meaning set
forth in Section 5.3 hereof.

 

  1.2.

“Additional Third Party Licenses” shall have the meaning set forth in
Section 6.2.3(a) hereof.

 

  1.3.

“Affiliate(s)” shall mean, with respect to any Person, any other Person which
controls, is controlled by or is under common control with such Person. A Person
shall be regarded as in control of another entity if it owns or controls at
least fifty percent (50%) of the equity securities of the subject entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, for the election of the corresponding managing



--------------------------------------------------------------------------------

  authority); provided, however, that the term “Affiliate” shall not include
subsidiaries or other entities in which a Party or its Affiliates owns a
majority of the ordinary voting power necessary to elect a majority of the board
of directors or other governing board, but is restricted from electing such
majority by contract or otherwise, until such time as such restrictions are no
longer in effect.

 

  1.4.

“Agreement” shall have the meaning set forth in the preamble hereof.

 

  1.5.

“Bankruptcy Code” shall have the meaning set forth in Section 2.7 hereof.

 

  1.6.

“BLA” shall have the meaning set forth in Section 1.100 hereof.

 

  1.7.

“Calendar Quarter” shall mean the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 or December 31, for so
long as this Agreement is in effect.

 

  1.8.

“Category 1 Covered SMIP Improvement” shall have the meaning set forth in
Section 6.1.3(b) hereof.

 

  1.9.

“Category 2 Covered SMIP Improvement” shall have the meaning set forth in
Section 6.1.3(b) hereof.

 

  1.10.

“CD20 Antigen” shall mean the human protein antigen that is known as CD20, and
identified as a full length CD20 protein antigen in GenBank, and identified by
GenBank Accession Nos. NP_690605, NP_068769 or P11836, and any other protein
that Has The Same Sequence as the foregoing.

 

  1.11.

“CD20 Effective Royalty Rate” shall have the meaning set forth in
Section 5.4.2(a) hereof.

 

  1.12.

“CD20 Product” shall mean any TRU-015 Product and/or Follow-On CD20 Product (as
the context requires).

 

  1.13.

“Cell Lines” shall mean the cell lines and any other expression systems that
produce or express any SMIP.

 

  1.14.

“Change of Control” shall have the meaning set forth in Section 9.10.1 hereof.

 

  1.15.

“Clinical Study Supplies” shall have the meaning set forth in Section 4.9
hereof.

 

  1.16.

“Combination Product” shall mean any product containing as active ingredients
both (a) a Product and (b) one or more other pharmaceutically active compounds
or substances.

 

2



--------------------------------------------------------------------------------

  1.17.

“Combination Sale” shall have the meaning set forth in Section 1.76 hereof.

 

  1.18.

“Commercialization” or “Commercialize” shall mean activities directed to
marketing, promoting, distributing, importing or selling a product.
Commercialization shall not include any activities related to Manufacturing or
Development.

 

  1.19.

“Commercially Reasonable Efforts” shall mean, with respect to the efforts to be
expended by any Party with respect to any objective, those reasonable, diligent,
good faith efforts to accomplish such objective as such Party would normally use
to accomplish a similar objective under similar circumstances. With respect to
any objective relating to the Development and/or Commercialization of a Licensed
Product by any Party, “Commercially Reasonable Efforts” shall mean those efforts
and resources normally used by such Party with respect to a product owned or
controlled by such Party, or to which such Party has similar rights, which
product is of similar market potential and is at a similar stage in its
development or life as is such Licensed Product, taking into account issues of
safety, efficacy, product profile, the competitiveness of the marketplace, the
proprietary position of the Licensed Product, the regulatory structure involved,
profitability of the Licensed Product and other relevant commercial factors. A
“Commercially Reasonable” action or decision of a Party refers in this Agreement
to an action or decision taken or made by such Party using its Commercially
Reasonable Efforts.

 

  1.20.

“Confidential Information” of a Party shall mean all Know-How or other
information, including, without limitation, proprietary information and
materials (whether or not patentable) regarding such Party’s technology,
products, business information or objectives, that is communicated in any way or
form by the Disclosing Party to the Receiving Party, either prior to or after
the Effective Date of this Agreement, and whether or not such Know-How or other
information is identified as confidential at the time of disclosure; provided
that, information not identified as confidential by the Disclosing Party shall
be deemed to be Confidential Information of the Disclosing Party if the
Receiving Party knows, or should have had a reasonable expectation, that the
information communicated by the Disclosing Party is Confidential Information of
the Disclosing Party. The terms and conditions of this Agreement shall be
considered Confidential Information of both Parties.

 

  1.21.

“Conjugate(s)” shall mean SMIP(s) fused genetically or linked, either directly
or through a linker molecule, with any biological, cytostatic, cytotoxic or
radioactive agent.

 

3



--------------------------------------------------------------------------------

  1.22.

“Control” or “Controlled” shall mean with respect to any (a) item of
information, including, without limitation, Know-How, or (b) intellectual
property right, the possession (whether by ownership or license, other than
pursuant to this Agreement) by a Party of the ability to grant to the other
Party a license or to extend other rights as provided herein, under such item or
right without violating the terms of any agreement or other arrangements with
any Third Party.

 

  1.23.

“Co-Promotion” shall mean the joint promotion of a CD20 Product in the United
States by both Parties and/or their respective Affiliates under the same CD20
Product Trademark(s). “Co-Promote,” when used as a verb, shall mean to engage in
such Co-Promotion.

 

  1.24.

“Co-Promotion Period” shall have the meaning set forth in Section 4.11 hereof.

 

  1.25.

“Covered SMIP Improvement” shall have the meaning set forth in Section 6.1.2
hereof.

 

  1.26.

“Deposited Protein” shall have the meaning set forth in Section 1.45 hereof.

 

  1.27.

“Designated Target(s)” shall have the meaning set forth in Section 9.8 hereof.

 

  1.28.

“Development” or “Develop” shall mean non-clinical and clinical drug development
activities pertaining to a product, including, without limitation, toxicology,
pharmacology, test method development and stability testing, process
development, formulation development, delivery system development, quality
assurance and quality control development, statistical analysis, clinical
studies (including pre- and post-approval studies), regulatory affairs,
pharmacovigilance and Regulatory Approval and clinical study regulatory
activities (including regulatory activities directed to obtaining pricing and
reimbursement approvals).

 

  1.29.

“Development Plan” shall mean the written plan for the Development of CD20
Products described in Section 4.8 hereof.

 

  1.30.

“Disclosing Party” shall have the meaning set forth in Section 7.1 hereof.

 

  1.31.

“Effective Date” shall mean the later to occur of (a) the Signing Date and (b)
the HSR Clearance Date.

 

  1.32.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  1.33.

“Excluded Target(s)” shall mean the Target(s) described in Section 3.2.4 hereof
as Excluded Target(s).

 

4



--------------------------------------------------------------------------------

  1.34.

“Exclusivity Covenants” shall have the meaning set forth in Section 9.10.2(c)
hereof.

 

  1.35.

“Executive Officers” shall mean the President of Wyeth Pharmaceuticals (or an
executive officer of Wyeth designated by such President of Wyeth
Pharmaceuticals) and the Chief Executive Officer of Trubion (or an executive
officer of Trubion designated by such Chief Executive Officer).

 

  1.36.

“Exercise Notice” shall have the meaning set forth in Section 9.10.2(c) hereof.

 

  1.37.

“Existing Activities” shall have the meaning set forth in Section 9.10.2(c)
hereof.

 

  1.38.

“Existing Trademarks” shall have the meaning set forth in Section 9.7.1(a).

 

  1.39.

“FDA” shall mean the United States Food and Drug Administration or any successor
agency thereto.

 

  1.40.

“FD&C Act” shall mean the United States Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.), as amended, and the rules and regulations promulgated
thereunder.

 

  1.41.

“First Commercial Sale” shall mean, with respect to a given Licensed Product and
any country in the Territory, the first sale or transfer for value of such
Licensed Product under this Agreement by Wyeth or its sublicensees to a Third
Party in such country following receipt of marketing authorization from the
appropriate Regulatory Authority permitting commercial sale of such Licensed
Product in such country.

 

  1.42.

“Follow-On CD20 Product” shall mean any product containing a Follow-On CD20
SMIP.

 

  1.43.

“Follow-On CD20 SMIP” shall mean any SMIP (other than TRU-015) directed against
the CD20 Antigen or a portion thereof.

 

  1.44.

“FTE” shall mean a full time equivalent scientific person (M.S. or Ph.D. level)
year, consisting of a minimum of a total of one thousand eight hundred eighty
(1,880) hours per year of scientific work by an employee of Trubion on or
directly related to and in support of the Research Program. Work on or directly
related to the Research Program can include, but is not limited to, experimental
preclinical laboratory and research work, recording and writing up results,
reviewing literature and references, holding scientific discussions, managing
and leading scientific staff and carrying out management duties, in each case
where such activities are directly related to the Research Program.

 

5



--------------------------------------------------------------------------------

  1.45.

“Has The Same Sequence” shall mean, with respect to a specific protein (as
described by an amino acid sequence identified by a GenBank accession number; a
“New Protein”), that another specific protein (as described by an amino acid
sequence identified by a GenBank accession number; each, a “Deposited Protein”)
has at least ninety percent (90%) amino acid sequence identity over at least
ninety percent (90%) of the length of the New Protein.

By way of example only, if the New Protein consists of 100 amino acids, and any
contiguous sequence of 90 amino acids contained in the Deposited Protein has at
least 90% sequence identity to any contiguous sequence of 90 amino acids in the
New Protein (that is, at least 81 of the 90 contiguous amino acids in such
Deposited Protein sequence are identical to any 81 of any 90 contiguous amino
acids in such New Protein), then the New Protein Has The Same Sequence as the
Deposited Protein.

 

  1.46.

“HER2 Antigen” shall mean the human protein antigen that is known as human
epidermal growth factor receptor (also known as c-erb-B2 or HER2/neu), and
identified as a full length human epidermal growth factor receptor in GenBank
and identified by GenBank Accession Nos. NP_004439.2, NP_001005862 or AAD56009
and any other protein that Has The Same Sequence as the foregoing.

 

  1.47.

“HER2 Effective Royalty Rate” shall have the meaning set forth in
Section 5.4.3(a) hereof.

 

  1.48.

“HER2 Product” shall mean any product containing a HER2 SMIP.

 

  1.49.

“HER2 SMIP” shall mean any SMIP directed against the HER2 Antigen or a portion
thereof.

 

  1.50.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

 

  1.51.

“HSR Filing” shall mean filings by Wyeth and Trubion with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
matters set forth in this Agreement, together with all required documentary
attachments thereto.

 

  1.52.

“HSR Clearance Date” shall mean the earliest date on which the Parties have
actual knowledge that all applicable waiting periods under the HSR Act with
respect to the transactions contemplated hereunder have expired or have been
terminated.

 

  1.53.

“IND” shall mean an Investigational New Drug Application, as defined in the FD&C
Act, that is required to be filed with the FDA before beginning clinical testing
of a Licensed Product in human subjects, or an equivalent foreign filing.

 

6



--------------------------------------------------------------------------------

  1.54.

“Indemnified Party” shall have the meaning set forth in Section 10.3 hereof.

 

  1.55.

“Indemnifying Party” shall have the meaning set forth in Section 10.3 hereof.

 

  1.56.

“Initial Term” shall have the meaning set forth in Section 3.3.1 hereof.

 

  1.57.

“JDC” shall have the meaning set forth in Section 4.7 hereof.

 

  1.58.

“Joint Invention(s)” shall have the meaning set forth in Section 6.1.1 hereof.

 

  1.59.

“Joint Know-How” shall mean that Know-How related to the Licensed Products that
is jointly owned by the Parties in accordance with Section 6.1.1 of this
Agreement.

 

  1.60.

“Joint Patent Committee” shall mean the committee described in Section 6.1.3
hereof.

 

  1.61.

“Joint Patent Right(s)” shall mean those Patent Right(s) that claim Joint
Know-How or Joint Invention(s).

 

  1.62.

“Joint Technology” shall mean the Joint Patent Rights, the Joint Inventions and
the Joint Know-How.

 

  1.63.

“JPT” shall have the meaning set forth in Section 4.8 hereof.

 

  1.64.

“JRC” shall have the meaning set forth in Section 3.4.1 hereof.

 

  1.65.

“JRC Liaison” shall mean a JRC member designated by a Party as its “JRC Liaison”
in accordance with Section 3.4.3 hereof.

 

  1.66.

“Know-How” shall mean inventions, discoveries, data, information, processes,
methods, techniques, materials, technology, results or other know-how, whether
or not patentable.

 

  1.67.

“Liabilities” shall have the meaning set forth in Section 10.1 hereof.

 

  1.68.

“Licensed Product(s)” shall mean any Product(s) or Combination Product(s).

 

  1.69.

“Licensed Target(s)” shall mean any Trubion Target(s) or Wyeth Target(s), so
long as they remain the subject of the licenses granted to Wyeth under this
Agreement.

 

7



--------------------------------------------------------------------------------

  1.70.

“Major Indication(s)” shall mean, with respect to any CD20 Product, any
indication with a prevalence-based patient population of at least two hundred
thousand (200,000) patients in the United States, including, without limitation,
non-Hodgkin’s lymphoma, rheumatoid arthritis, systemic lupus erythematosus,
Crohn’s disease and multiple sclerosis.

 

  1.71.

“Major Market Country” shall mean any of the United States, the United Kingdom,
France, Germany, Italy, Spain or Japan.

 

  1.72.

“Manufacturing” or “Manufacture” shall mean activities directed to producing,
manufacturing, processing, filling, finishing, packaging, labeling, quality
assurance testing and release, shipping and storage of a product.

 

  1.73.

“NCBI” shall have the meaning set forth in Section 3.2.1 hereof.

 

  1.74.

“NDA” shall have the meaning set forth in Section 1.100 hereof.

 

  1.75.

“Net Combination Sale Amount” shall have the meaning set forth in Section 1.76
hereof.

 

  1.76.

“Net Sales” shall mean the gross amounts charged for sales of Licensed Products
(on which payments are due under this Agreement) by Wyeth or its sublicensees to
Third Parties, less the sum of (a) and (b) where (a) is a provision, determined
under Generally Accepted Accounting Principles in the United States and in
accordance with Wyeth’s customary and usual accrual procedures, consistently
applied, for the accrual of (i) trade, cash, quantity and wholesaler discounts
or rebates (other than price discounts granted at the time of sale), if any,
allowed or paid, (ii) credits or allowances given or made for rejection or
return of, previously sold Licensed Products or for retroactive price reductions
(including Medicaid, managed care and similar types of rebates), (iii) taxes,
duties or other governmental charges levied on or measured by the billing amount
(excluding income and franchise taxes), as adjusted for rebates and refunds, and
(iv) charges for packing, freight, and shipping to the extent included in the
invoice price and (b) is a periodic adjustment (positive or negative, as
applicable), determined under Generally Accepted Accounting Principles in the
United States and in accordance with Wyeth’s customary and usual adjustment
procedures, consistently applied, of the provision determined in (a) to reflect
amounts actually incurred for (i), (ii), (iii) and (iv) based on amounts
actually invoiced or as separately set forth in agreements with Third Parties or
as deducted or paid as required by applicable law or regulations. (The
deductions described in (i), (ii), (iii) and (iv) are referred to herein as
“Permitted Deductions.”) In the case of any sale of Licensed Products for
consideration other than cash, Net Sales shall be calculated on the fair market
value of the consideration received.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if a Licensed Product is sold as a Combination
Product (a “Combination Sale”), the Net Sales for such Combination Product shall
be the portion of such Combination Sale allocable to the Licensed Product
determined as follows:

Except as provided below, the Net Sales amount for a Combination Sale shall
equal the gross amount invoiced for the Combination Sale, reduced by the
Permitted Deductions (the “Net Combination Sale Amount”), multiplied by the
fraction A/(A+B), where:

A is the invoice price, in the country where such Combination Sale occurs, of
the Licensed Product contained in the Combination Product, if sold as a separate
product in such country by Wyeth or its sublicensees, as the case may be, and B
is the aggregate of the invoice price or prices, in such country, of, products
which collectively contain as their respective sole active ingredient such other
pharmaceutically active compounds or substances, as the case may be, included in
the Combination Product, if sold separately in such country by Wyeth or its
sublicensees, as applicable.

In the event that Wyeth or its sublicensees sell the Licensed Product included
in a Combination Product as a separate product in a country, but do not
separately sell all of the other pharmaceutically active compounds or
substances, as the case may be, included in such Combination Product in such
country, the calculation of the Net Sales amount for such Combination Sale shall
be determined by multiplying the Net Combination Sale Amount by the fraction A/C
where:

A is the average wholesale price, in such country, charged by Wyeth or its
sublicensees, as the case may be, for the Licensed Product contained in such
Combination Product, when sold as a separate product by Wyeth or its
sublicensees, as applicable, and C is the average wholesale price, in such
country, charged by Wyeth or its sublicensees, as applicable, for the entire
Combination Product.

In the event that Wyeth or its sublicensees do not sell the Licensed Product
included in a Combination Product as a separate product in a country where such
Combination Sale occurs, but do separately sell products which collectively
contain as their respective sole active ingredient all of the other
pharmaceutically active compounds or substances, as the case may be, included in
the Combination Product in such country, the calculation of Net Sales resulting
from such Combination Sale shall be determined by multiplying the Net
Combination Sale Amount by the fraction (C-D)/C, where:

 

9



--------------------------------------------------------------------------------

C is the average wholesale price, in such country, charged by Wyeth or its
sublicensees, as the case may be, for the entire Combination Product, and D is
the average wholesale price charged by Wyeth or its sublicensees, as the case
may be, for the products which collectively contain as their sole active
ingredient such other pharmaceutically active compounds or substances, as the
case may be, included in the Combination Product.

Where active ingredient portions of a Combination Product are sold separately as
other products but in different dosage strengths than are in the Combination
Product, the calculation of the Net Sales amount for such Combination Product
shall be based on appropriate proration of the amounts of each active ingredient
component included therein when applying the formulas set forth above.

Where the calculation of Net Sales resulting from a Combination Sale in a
country cannot be determined by any of the foregoing methods, the calculation of
Net Sales for such Combination Sale shall be that portion of the Net Combination
Sale Amount reasonably determined in good faith by the Parties as properly
reflecting the value of the Licensed Product included in the Combination
Product.

Notwithstanding the foregoing, Net Sales shall not include any reimbursement
received by Wyeth or its sublicensees in respect of the use of a Licensed
Product in a country solely as part of a clinical trial prior to the receipt of
marketing authorization required to commence commercial sales of such Licensed
Product in such country.

 

  1.77.

“New Protein” shall have the meaning set forth in Section 1.45 hereof.

 

  1.78.

“Niche Indication(s)” shall mean, with respect to any CD20 Product, any
indication, including, but not limited to, inflammatory myositis, for such CD20
Product other than a Major Indication.

 

  1.79.

“Notice of Breach” shall have the meaning set forth in Section 9.5 hereof.

 

  1.80.

“Notice of Modification” shall have the meaning set forth in Section 9.5 hereof.

 

  1.81.

“Notice of Termination” shall have the meaning set forth in Section 9.5 hereof.

 

  1.82.

“Other Product” shall mean any product containing a SMIP directed against a
Wyeth Target or a portion thereof.

 

  1.83.

“Part(y/ies)” shall have the meaning set forth in the preamble hereof.

 

10



--------------------------------------------------------------------------------

  1.84.

“Patent Rights” shall mean any and all (a) patents, (b) pending patent
applications, including, without limitation, all provisional applications,
substitutions, continuations, continuations-in-part, divisions, renewals, and
all patents granted thereon, (c) all patents-of-addition, reissues,
reexaminations and extensions or restorations by existing or future extension or
restoration mechanisms, including, without limitation, supplementary protection
certificates or the equivalent thereof, (d) inventor’s certificates, and (e) all
United States and foreign counterparts of any of the foregoing.

 

  1.85.

“Person” shall mean an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.

 

  1.86.

“Permitted Deduction” shall have the meaning set forth in Section 1.76 hereof.

 

  1.87.

“Phase I Clinical Study” shall mean a study of a Licensed Product in human
subjects with the endpoint of determining initial tolerance, safety or
pharmacokinetic information in single dose, single ascending dose, multiple dose
and/or multiple ascending dose regimens.

 

  1.88.

“Phase II Clinical Study” shall mean a study of a Licensed Product in human
patients to determine initial efficacy and dose range finding before embarking
on Phase III Clinical Studies.

 

  1.89.

“Phase IIa Clinical Study” shall mean Trubion’s TRU-015 Protocol 15001.

 

  1.90.

“Phase IIb Clinical Study” shall mean Trubion’s TRU-015 Protocol 15002.

 

  1.91.

“Phase III Clinical Study” shall mean a pivotal study (whether or not
denominated a “Phase III” clinical study under applicable regulations) in human
patients with a defined dose or a set of defined doses of a Licensed Product
designed to ascertain efficacy and safety of such Licensed Product for the
purpose of enabling the preparation and submission of Regulatory Approval
Applications to the competent Regulatory Authorities in a country of the
Territory.

 

  1.92.

“Previously Deposited Protein” shall have the meaning set forth in
Section 3.2.4(b) hereof.

 

  1.93.

“Product” shall mean any CD20 Product, HER2 Product, or Other Product, or any
Conjugate of any CD20 Product, HER2 Product, or Other Product.

 

11



--------------------------------------------------------------------------------

  1.94.

“Product Data and Filings” shall mean (a) all clinical protocols, studies,
clinical data and results used in or resulting from any clinical trial of any
Licensed Product and (b) all INDs, Regulatory Approval Applications and
Regulatory Approvals regarding any Licensed Product.

 

  1.95.

“Product License” shall have the meaning set forth in Section 2.1.1 hereof.

 

  1.96.

“Product-Related Patent Rights” shall have the meaning set forth in
Section 6.2.1 (a) hereof.

 

  1.97.

“Provisional Excluded Target” shall mean a Target described in Section 3.2.4
hereof as a Provisional Excluded Target.

 

  1.98.

“Receiving Party” shall have the meaning set forth in Section 7.1 hereof.

 

  1.99.

“Recombinant DNA” shall mean the DNA sequences encoding any SMIP including,
without limitation, any DNA plasmid expression construct encoding any such SMIP.

 

  1.100.

“Regulatory Approval” shall mean the technical, medical and scientific licenses,
registrations, authorizations and approvals (including, without limitation,
approvals of New Drug Applications (“NDAs”) or Biologic License Applications
(“BLAs”), supplements and amendments, pre- and post- approvals, pricing
approvals, and labeling approvals) of any national, supra-national, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity, necessary for the commercial Manufacture,
distribution, marketing, promotion, offer for sale, use, import, export and sale
of Licensed Product(s) in a regulatory jurisdiction in the Territory. For the
sake of clarity, Regulatory Approval shall not be deemed to have been obtained
in a country other than the United States until any applicable governmental
pricing approvals have also been obtained in such country. Regulatory Approval
of a Licensed Product shall be deemed to have been obtained in the United States
immediately upon BLA approval for such Licensed Product in the United States.

 

  1.101.

“Regulatory Approval Application” shall mean an application submitted to the
appropriate Regulatory Authority seeking Regulatory Approval of a Licensed
Product for use in one or more therapeutic indications in a regulatory
jurisdiction within the Territory.

 

  1.102.

“Regulatory Authorit(y/ies)” shall mean any national (e.g., the FDA),
supra-national (e.g., the European Commission, the Council of the European
Union, or the European Agency for the Evaluation of Medicinal Products),
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity in each country of the Territory involved
in the granting of Regulatory Approval for a Licensed Product.

 

12



--------------------------------------------------------------------------------

  1.103.

“Released Target” shall have the meaning set forth in Section 3.2.2 hereof.

 

  1.104.

“Replacement Target” shall have the meaning set forth in Section 3.2.3 hereof.

 

  1.105.

“Research Budget” shall have the meaning set forth in Section 3.5 hereof.

 

  1.106.

“Research Plan” shall mean the written plan for the conduct of the Research
Program described in Section 3.5 hereof as approved and amended by the Parties
in accordance with Section 3.5 hereof.

 

  1.107.

“Research Program” shall have the meaning set forth in Section 3.1 hereof.

 

  1.108.

“Research Program Data” shall have the meaning set forth in Section 3.7 hereof.

 

  1.109.

“Research Term” shall have the meaning set forth in Section 3.3.1 hereof.

 

  1.110.

“Royalty Period” shall mean the period of time beginning on the date of the
First Commercial Sale of a Licensed Product in any country and, on a Licensed
Product-by-Licensed Product and country-by-country basis, extending until the
earlier of (a) the termination of this Agreement pursuant to Article 9 hereof
with respect to such Licensed Product in such country or (b) the later of
(i) the date on which the last Valid Claim included within the Trubion
Technology ceases to be a Valid Claim, which Valid Claim would be infringed by
the composition, Manufacture, use, sale, offer for sale or importing of such
Licensed Product in such country, or (ii)(A) with respect to CD20 Products, the
ten (10) year anniversary of the First Commercial Sale for the first Major
Indication of such CD20 Product in such country (provided, however, that if such
CD20 Product has received Regulatory Approval for a Niche Indication in such
country but has not received Regulatory Approval for a Major Indication in such
country, the Royalty Period as defined under and for purposes of this clause
(ii)(A) for such CD20 Product in such country shall be suspended beginning on
the ten (10) year anniversary of the First Commercial Sale of such CD20 Product
in such country until such time, if at all, as Regulatory Approval has been
obtained permitting the marketing of such CD20 Product for a Major Indication in
such country, at which point such Royalty Period shall commence with respect to
such CD20 Product for a Major Indication) and (B) with respect to each other
Licensed Product, the ten (10) year anniversary of the First Commercial Sale of
such Licensed Product in such country.

 

  1.111.

“Signing Date” shall have the meaning set forth in the preamble hereof.

 

13



--------------------------------------------------------------------------------

  1.112.

“SMIP(s)” or small modular immuno-pharmaceutical(s) shall mean a single chain
polypeptide that (i) is not a tetrameric immunoglobulin having two (2) heavy
chains and two (2) light chains or a fragment of such an immunoglobulin,
(ii) binds with specificity to a target antigen, (iii) has a binding domain, and
(iv) may have an effector domain which may or may not have effector function,
including, but not limited to, any murine, chimeric, humanized or human forms
thereof, any fragments, subunits, derivatives or multimeric forms thereof, any
fusion protein or multispecific forms thereof, and any other native, genetically
engineered protein or protein scaffold.

 

  1.113.

“SMIP Improvement” shall mean an invention consisting of any modification to the
polynucleotide sequence encoding or the amino acid sequence of a SMIP, if the
practice of such invention would infringe Patent Rights Controlled by Trubion at
the time such invention is made.

 

  1.114.

“Specifically Binds” shall mean, in the case of a SMIP or other protein, the
binding of such SMIP or other protein to a Target (or a portion thereof) above
the level of background binding and wherein such SMIP or other protein is
designed or being developed to exert its biological effect through binding to
such Target (or such portion thereof).

 

  1.115.

“Successor Party” shall have the meaning set forth in Section 9.10.2(a) hereof.

 

  1.116.

“Sued Party” shall have the meaning set forth in Section 6.2.3(b) hereof.

 

  1.117.

“Target” shall mean a specific named human protein that is identified as a full
length protein of that name and further identified by up to three (3) GenBank
accession numbers for its amino acid sequence, as well as any additional
protein(s) that Has The Same Sequence as such specific named human protein.

 

  1.118.

“Target Candidate” shall have the meaning set forth in Section 3.2.1 hereof.

 

  1.119.

“Territory” shall mean the entire world.

 

  1.120.

“Third Part(y/ies)” shall mean any Person(s) other than Wyeth or Trubion.

 

  1.121.

“Trademark” shall mean those trademarks used in connection with the
Commercialization of any Licensed Product by Wyeth or its sublicensees
hereunder.

 

  1.122.

“TRU-015” shall mean the chimeric SMIP directed against the CD20 Antigen that is
currently designated by Trubion as “TRU-015,” as further described on Exhibit
1.122 attached hereto.

 

  1.123.

“TRU-015 Product” shall mean any product containing TRU-015.

 

14



--------------------------------------------------------------------------------

  1.124.

“Trubion” shall have the meaning set forth in the preamble hereof.

 

  1.125.

“Trubion Additional Third Party License” shall have the meaning set forth in
Section 6.2.3(a) hereof.

 

  1.126.

“Trubion Indemnified Party” shall have the meaning set forth in Section 10.1
hereof.

 

  1.127.

“Trubion Know-How” shall mean any Know-How, other than the Joint Know-How, that
(a) Trubion Controls as of the Effective Date or that comes into the Control of
Trubion during the term of this Agreement (other than through the grant of a
license by Wyeth) and (b) relates to any Cell Lines, Conjugates, Licensed
Products, Recombinant DNA, SMIPs, Licensed Targets, Target Candidates or the
Development, Manufacture or use of any of the foregoing.

 

  1.128.

“Trubion Lawyers” shall have the meaning set forth in Section 3.2.1 hereof.

 

  1.129.

“Trubion Patent Rights” shall mean Patent Rights, other than Joint Patent
Rights, that (a) Trubion Controls as of the Effective Date or that come into the
Control of Trubion during the term of this Agreement and (b) claim any Trubion
Know-How. Those Trubion Patent Rights known to be existing as of the Signing
Date are listed on Exhibit 1.129 attached hereto.

 

  1.130.

“Trubion Target” shall mean each of the human CD20 Antigen and/or the HER2
Antigen, as the context may require.

 

  1.131.

“Trubion Technology” shall mean Trubion’s interest in the Trubion Patent Rights,
the Trubion Know-How, the Joint Technology and the Research Program Data.

 

  1.132.

“Trubion Third Party Agreement(s)” shall mean the agreements specified on
Exhibit 1.132 between Trubion and the indicated Third Parties that relate to the
research, Development, Manufacture and/or Commercialization of Licensed Products
under this Agreement.

 

  1.133.

“U.S. Wyeth Pharmaceuticals” shall have the meaning set forth in Section 12.5
hereof.

 

  1.134.

“Valid Claim” shall mean a claim that (a) in the case of any unexpired United
States or foreign patent, shall not have been dedicated to the public,
disclaimed, nor held invalid or unenforceable by a court or government agency of
competent jurisdiction in an unappealed or unappealable decision, or (b) in the
case of any United States or foreign patent application, (i) shall not have been
cancelled, withdrawn or abandoned, without being refiled in another application
in the applicable jurisdiction, (ii) shall not have been finally rejected by an
administrative agency or other

 

15



--------------------------------------------------------------------------------

  governmental action from which no appeal can be taken and (iii) shall not have
been pending for more than seven (7) years, in either case which claim (if
issued) would cover the Manufacture, use or sale of any Licensed Product. For
purposes of this definition, the time period for which a claim is pending shall
begin on the priority date for such claim, and shall continue until such claim
is either issued or is no longer deemed to be a Valid Claim in accordance with
the preceding sentence regardless of whether such claim is amended or refiled in
another application in the applicable jurisdiction. If a claim of a patent
application which ceased to be a Valid Claim under (b) due to the passage of
time later issues as part of a patent described within (a) then it shall again
be considered to be a Valid Claim effective as of the issuance of such patent.

 

  1.135.

“Wyeth” shall have the meaning set forth in the preamble hereof.

 

  1.136.

“Wyeth Applied Technology” shall mean, with respect to any Licensed Product,
that Wyeth Technology which (a) Wyeth had applied to such Licensed Product prior
to any termination of any rights under this Agreement with respect to such
Licensed Product, provided that such Wyeth Technology is necessary or useful for
the continued research, Development, Manufacture or Commercialization of such
Licensed Product as it exists at the time of such termination, or (b) Wyeth had
incorporated into such Licensed Product prior to any termination of rights under
this Agreement with respect to such Licensed Product; provided that Wyeth shall
use its Commercially Reasonable Efforts to sublicense or otherwise transfer
rights under any Third-Party license to which the use or exploitation of such
Wyeth Applied Technology is subject; and further provided, however, that with
respect to each of clauses (a) and (b) of this Section 1.136, such Wyeth
Technology shall not include any of Wyeth’s conjugation technology.

 

  1.137.

“Wyeth Indemnified Party” shall have the meaning set forth in Section 10.2
hereof.

 

  1.138.

“Wyeth Know-How” shall mean any Know-How, other than the Joint Know-How, that
(a) Wyeth Controls as of the Effective Date or that comes into the Control of
Wyeth (other than as a result of the licenses granted by Trubion to Wyeth under
Section 2.1 hereof) during the term of this Agreement and (b) relates to the
Cell Lines, Conjugates, Recombinant DNA, Licensed Products, SMIPs, Target
Candidates or Licensed Targets or the Development, Manufacture, use or
Commercialization of any of the foregoing.

 

  1.139.

“Wyeth Patent Rights” shall mean Patent Rights, other than the Joint Patent
Rights, that (a) Wyeth Controls as of the Effective Date or that come into the
Control of Wyeth (other than as a result of the licenses granted by Trubion to
Wyeth under Section 2.1 hereof) during the term of this Agreement and (b) claim
any Wyeth Know-How.

 

16



--------------------------------------------------------------------------------

  1.140.

“Wyeth Targets” shall mean the Targets designated by Wyeth under the Research
Program, as described in Section 3.2 hereof.

 

  1.141.

“Wyeth Technology” shall mean Wyeth’s interest in the Wyeth Patent Rights, the
Wyeth Know-How, the Joint Technology and the Research Program Data.

 

2.

LICENSES.

 

  2.1.

Licenses to Wyeth.

 

  2.1.1.

Exclusive Licenses. Subject to the terms and conditions of this Agreement,
Trubion, effective as of the Effective Date, hereby grants to Wyeth an exclusive
license (exclusive even as to Trubion, except to the extent necessary for
Trubion to perform its obligations under this Agreement), with the right to
grant sublicenses in accordance with the provisions of Section 2.4 hereof, under
the Trubion Technology, to research, Develop, have Developed, make, have made,
Manufacture, use, have used, import, have imported, export, have exported,
distribute, have distributed, market, have marketed, offer and have offered for
sale, sell, have sold and Commercialize (subject to Section 4.11) Licensed
Products in the Territory (the license granted under this Section 2.1.1 is
sometimes referred to herein as the “Product License”).

 

  2.1.2.

Retained Rights of Trubion. For the avoidance of doubt, but subject to Sections
2.3 and 3.2 hereof, Trubion shall retain: (a) all rights under the Trubion
Technology with respect to the research, Development, Manufacture, use and
Commercialization of SMIPs that (i) Specifically Bind to Targets that are not
Licensed Targets and (ii) do not Specifically Bind to any Licensed Targets; and
(b) the right to use SMIPs which Specifically Bind to one or more Licensed
Targets in in vitro studies conducted solely as part of Trubion’s internal
research efforts, provided, however, that Trubion shall not provide any such
SMIP (that Specifically Binds to a Licensed Target) to any Third Party or
utilize any such SMIP (that Specifically Binds to a Licensed Target) in a
collaboration with any Third Party, except with Wyeth’s prior written consent.

 

  2.2.

License to Trubion. Wyeth hereby grants to Trubion a royalty-free non-exclusive
license, with no right to grant sublicenses, under the Wyeth Technology, solely
for the purpose of, and limited to, Trubion’s use of the Wyeth Technology in
connection with the Trubion Technology to research, Develop, have Developed,
make, have made, use and have used Licensed Products to fulfill its obligations
under this Agreement. In addition, Wyeth hereby grants to Trubion the
non-exclusive license under Wyeth’s rights to Covered SMIP Improvements as set
forth in greater detail in Section 6.1.2.

 

17



--------------------------------------------------------------------------------

  2.3.

Exclusivity.

 

  2.3.1.

CD20 Product Exclusivity. Subject to Section 2.3.3, and except for Development
of the CD20 Products pursuant to the terms of this Agreement, neither Party
shall Develop any human therapeutic product that contains a protein that
Specifically Binds to the CD20 Antigen during the time period beginning on the
Effective Date and ending on the earlier of: (a) the First Commercial Sale of
any CD20 Product for a Major Indication in a Major Market Country or (b) the
termination of the licenses granted by Trubion to Wyeth under this Agreement
with respect to all CD20 Products.

Subject to Section 2.3.3, and except for Commercialization of the CD20 Products
pursuant to the terms of this Agreement, neither Party shall Commercialize any
human therapeutic product that contains a protein that Specifically Binds to the
CD20 Antigen during the time period beginning on the Effective Date and ending
on the earlier of: (a) five (5) years after the First Commercial Sale of any
CD20 Product for a Major Indication in a Major Market Country or (b) the
termination of the licenses granted by Trubion to Wyeth under this Agreement
with respect to all CD20 Products.

 

  2.3.2.

HER2 Product Exclusivity. Subject to Section 2.3.3, and except for Development
of the HER2 Products pursuant to the terms of this Agreement, neither Party
shall Develop any human therapeutic product that contains a protein that
Specifically Binds to the HER2 Antigen during the time period beginning on the
Effective Date and ending on the earlier of: (a) the First Commercial Sale of
any HER2 Product in any Major Market Country or (b) the termination of the
licenses granted by Trubion to Wyeth under this Agreement with respect to all
HER2 Products.

Subject to Section 2.3.3, and except for Commercialization of the HER2 Products
pursuant to the terms of this Agreement, neither Party shall Commercialize any
human therapeutic product that contains a protein that Specifically Binds to the
HER2 Antigen during the time period beginning on the Effective Date and ending
on the earlier of: (a) five (5) years after the First Commercial Sale of any
HER2 Product in any Major Market Country or (b) the termination of the licenses
granted by Trubion to Wyeth under this Agreement with respect to all HER2
Products.

 

18



--------------------------------------------------------------------------------

  2.3.3.

Limitations. The exclusivity provisions of Sections 2.3.1 and 2.3.2 above
(a) shall not apply to Wyeth’s Manufacture of any product for a Third Party
pursuant only to a contract manufacturing or supply agreement between Wyeth and
such Third Party where Wyeth is acting only as a contract manufacturer or
supplier for such Third Party, (b) shall in no way limit any of the licenses
granted by Trubion to Wyeth under Section 2.1 hereof, and (c) shall in no way
limit any of the retained rights of Trubion set forth in Section 2.1.2 hereof.

 

  2.4.

Sublicensing. Wyeth may grant to one or more Third Parties sublicenses of the
rights granted to it under Section 2.1 hereof at any time; provided that Wyeth
shall execute a written agreement with each such sublicensee and shall comply
with the following: Each such sublicense (a) shall be subject and subordinate
to, and consistent with, the terms and conditions of this Agreement, (b) shall
not in any way diminish, reduce or eliminate any of Wyeth’s obligations under
this Agreement, (c) shall require each such sublicensee to comply with all
applicable terms of this Agreement, including to keep books and records, and
permit Wyeth to audit (either directly or through an independent auditor) such
books and records, and (d) shall provide that any such sublicensee shall not
further sublicense except on terms consistent with this Section 2.4. Wyeth shall
provide Trubion with a copy of each such sublicense agreement within thirty
(30) days after the execution thereof. Such copy may be redacted to exclude
confidential, non-Licensed Product-related information and financial information
(other than such financial information that is necessary for assessing the
obligations to Trubion under this Agreement). Upon Trubion’s request and at
Trubion’s expense, Wyeth shall exercise its right to conduct an audit of a
sublicensee’s books and records pertaining to the sale of a Licensed Product
under any such sublicense agreement at the next time that conducting such an
audit is permissible under such sublicense agreement. Wyeth shall provide
Trubion with a copy of the report of the findings made in any such audit. If
such audit reveals that such sublicensee has understated its Net Sales by ten
percent (10%) or more, Wyeth shall be responsible for the costs of the audit.
Wyeth shall remain responsible for its obligations hereunder and for the
performance of its sublicensees (including, without limitation, making all
payments due Trubion by reason of any Net Sales of Licensed Products), and shall
ensure that any such sublicensees comply with all relevant provisions of this
Agreement. In the event of any uncured material breach by any sublicensee under
a sublicense agreement that would constitute a breach of Wyeth’s obligations
under this Agreement, Wyeth will promptly inform Trubion in writing and shall
take such action which in Wyeth’s reasonable business judgment will address such
default;

 

19



--------------------------------------------------------------------------------

  provided, however, any such uncured material breach by such sublicensee of an
obligation that would constitute a breach of Wyeth’s obligations under this
Agreement shall be deemed an uncured material breach of Wyeth hereunder unless
Wyeth cures such material breach within the time provided under Section 9.5
hereof.

 

  2.5.

Direct Licenses to Affiliates. Wyeth may at any time request and authorize
Trubion to grant licenses within the scope of Section 2.1 directly to Affiliates
of Wyeth by giving written notice designating to which Affiliate a direct
license is to be granted. Upon receipt of any such notice, Trubion shall enter
into and sign a separate direct license agreement with such designated Affiliate
of Wyeth. All such direct license agreements shall be consistent with the terms
and conditions of this Agreement, except for such modifications as may be
required by the laws and regulations in the country in which the direct license
will be exercised; provided, however, that Trubion shall have no obligation to
enter into any such direct license agreement if the effect of entering into such
agreement (and continuing as a Party to this Agreement) would be to increase the
level of obligations owed by Trubion, decrease the obligations owed to Trubion
or the enforceability thereof, or decrease the consideration owed to Trubion
relative to the obligations owed by or to, or the consideration owed to, Trubion
under this Agreement, had such direct license(s) not been granted. In countries
where the validity of such direct license agreement requires prior government
approval or registration, such direct license agreement shall not become binding
between the parties thereto until such approval or registration is granted,
which approval or registration shall be obtained by Wyeth. All costs of making
such direct license agreement(s), including Trubion’s reasonable attorneys’
fees, under this Section 2.5 shall be borne solely by Wyeth.

 

  2.6.

Right of Reference. Trubion hereby grants to Wyeth a “Right of Reference,” as
that term is defined in 21 C.F.R. § 314.3(b), to any data Controlled by Trubion
that relates to any CD20 Product (and any other Licensed Product, to the extent
applicable), and Trubion shall provide a signed statement to this effect, if
requested by Wyeth, in accordance with 21 C.F.R. § 314.50(g)(3).

 

  2.7.

Section 365(n) of Bankruptcy Code. All rights and licenses now or hereafter
granted under or pursuant to any Section of this Agreement, including Sections
2.1 and 2.5 hereof, are rights to “intellectual property” (as defined in
Section 101 (35A) of Title 11 of the United States Code, as amended (such Title
11, the “Bankruptcy Code”)). In the event this Agreement is rejected under
Section 365 of the Bankruptcy Code, Trubion hereby grants to Wyeth, subject to
Wyeth’s obligations under Sections 365(n)(2)(A) and (B), a right of access and
to obtain possession of and to benefit from each of the following embodiments to
the extent related to Wyeth’s exercise of its license rights to any Licensed
Products or otherwise

 

20



--------------------------------------------------------------------------------

  related to any rights or licenses granted under or pursuant to any Section of
this Agreement: (i) copies of pre-clinical and clinical research data and
results, (ii) aliquots of laboratory samples, (iii) Licensed Product samples and
inventory, (iv) Cell Lines expressing Licensed Products, libraries encoding
Licensed Products or components thereof and sequences thereof, (v) copies of
laboratory notes and notebooks pertaining to Licensed Products, (vi) copies of
data and results related to clinical trials of Licensed Products,
(vii) regulatory filings and approvals of Licensed Products, (viii) rights of
reference in respect of regulatory filings and approvals of Licensed Products,
and (ix) plasmid and vectors encoding Licensed Product SMIPs, all of which
constitute “embodiments” of intellectual property pursuant to Section 365(n) of
the Bankruptcy Code, and (xi) all other embodiments of such intellectual
property in Trubion’s possession or control. Recognizing that the embodiments
described above may be useful or necessary to Trubion in connection with its
continued operation of its business, and that a Third Party may also have a
right of access to such embodiment under Section 365(n) of the Bankruptcy Code
or applicable non-bankruptcy law, where there is a fixed or limited quantity of
any biological material or other tangible item of such embodiment described
above, Wyeth shall be entitled to a pro rata portion thereof. Trubion agrees not
to interfere with Wyeth’s exercise under the Bankruptcy Code of rights and
licenses to intellectual property licensed hereunder and embodiments thereof in
accordance with this Agreement and agrees to use Commercially Reasonable Efforts
(short of any obligation of Trubion to incur expenses in connection therewith)
to assist Wyeth to obtain such intellectual property and embodiments thereof in
the possession or control of Third Parties as reasonably necessary or useful for
Wyeth to exercise such rights and licenses in accordance with this Agreement;
provided, however, that Trubion’s Commercially Reasonable Efforts for purposes
of this Section 2.7 shall not be deemed to include an obligation to make
payments to Third Parties to obtain such intellectual property rights and
embodiments thereof The Parties hereto acknowledge and agree that reimbursement
payments pursuant to Sections 3.6 and 4.6 and all other payments by Wyeth to
Trubion hereunder other than royalty payments pursuant to Section 5.4 and
Additional Research and Development Expense Payments under Section 5.3 do not
constitute royalties within the meaning of Bankruptcy Code §365(n) or relate to
licenses of intellectual property hereunder.

 

  2.8.

No Implied Rights. Except as expressly provided in this Agreement, neither Party
shall be deemed by estoppel or implication to have granted the other Party any
license or other right with respect to any intellectual property of such Party.

 

21



--------------------------------------------------------------------------------

3.

RESEARCH PROGRAM.

 

  3.1.

Scope and Conduct of the Research Program. Under the terms and conditions set
forth herein, Trubion and Wyeth shall collaborate through one or more joint
project teams in the conduct of a pre-clinical research program to identify and
evaluate (a) SMIPs directed against Licensed Targets and (b) Licensed Products,
including CD20 Products, HER2 Products and Other Products (collectively, the
“Research Program”). Such activities shall include, but not be limited to, the
following:

 

  (i)

Licensed Product SMIP discovery, construction, initial expression and
characterization,

 

  (ii)

Licensed Product SMIP optimization and preliminary Cell Line and bioprocess
development in connection with such SMIPs,

 

  (iii)

Biological activity evaluation of Licensed Products via in vitro assays and in
vivo models,

 

  (iv)

Pharmacology studies of Licensed Products to determine mechanisms of action,
pharmacokinetics and pharmacodynamics,

 

  (v)

Advanced Licensed Product process development, Licensed Product formulation,
Cell Line optimization, and generation of related working and master cell banks,

 

  (vi)

Pre-clinical toxicology and safety assessment studies with respect to Licensed
Products, and

 

  (vii)

Evaluation of Licensed Products and related SMIPs for use as part of Wyeth’s
targeted chemotherapy products.

Subject to and in accordance with the Research Plan and the Development Plan (to
the extent applicable), the JRC shall determine the appropriate activities to be
undertaken by Trubion and Wyeth; provided, however, that, as of the Signing
Date, the Parties anticipate that Trubion shall conduct activity (i) above (with
input from Wyeth), Wyeth shall. conduct activities (v), (vi) and (vii) above,
and Trubion and Wyeth shall jointly conduct activities (ii), (iii) and
(iv) above. The Research Program shall be conducted in accordance with the
Research Plan, and each Party shall use its Commercially Reasonable Efforts to
perform all of its obligations under the Research Program in accordance with the
Research Plan and current good laboratory practices.

 

  3.2.

Designation of Targets.

 

  3.2.1.

Target Candidates. Within thirty (30) days after the Effective Date, Wyeth shall
provide Trubion’s Vice President, Legal Affairs & Chief Patent Counsel with a
list of up to thirty (30) Targets (each a “Target Candidate”) from which Wyeth
shall have the exclusive right, until the second anniversary of the Effective
Date (or in the event that the Research Program is extended, until the third
anniversary of the Effective Date), to designate up to ten (10) Wyeth Targets,
in accordance with the following provisions (subject to Wyeth’s right under
Section 3.2.3 to designate as Wyeth Targets up to five (5) Targets (of the ten
(10) Targets that Wyeth may designate as Wyeth Targets)

 

22



--------------------------------------------------------------------------------

  that are not Target Candidates at the time of selection). In the case of
protein Targets that are Target Candidates, Wyeth shall designate each such
Target Candidate on the list by its GenBank accession number provided by the
National Center for Biotechnology Information (“NCBI”) (including any
nomenclature describing such Target Candidate that is provided therewith) or, if
an NCBI GenBank accession number is not available for such Target Candidate, by
its nucleotide and amino acid sequences. For the avoidance of doubt, Wyeth may
not designate as Target Candidates any Targets that are Excluded Targets.
Subject to the following procedures, Trubion shall not undertake any research or
Development activities beyond Milestone One (as defined on Exhibit 3.2.1
attached hereto) of Trubion’s internal product development process, or propose
to enter into or enter into any agreement with any Third Party with respect to
any SMIP directed against any Target Candidate or with respect to any Licensed
Product containing such a SMIP, unless and until such Target Candidate becomes a
Released Target, Excluded Target or Provisional Excluded Target. Trubion,
through its Legal Department, shall maintain a copy of the list of Target
Candidates in a secure location. Trubion shall take reasonable measures and
implement reasonable procedures to ensure that only its inside attorneys who are
employees of its Legal Department and its outside patent counsel (collectively,
“Trubion Lawyers”) have knowledge of and access to Wyeth’s Target Candidate
list. The Target Candidate list shall be considered Confidential Information of
Wyeth, and except as expressly permitted under this Section 3.2 or otherwise
under this Agreement, Trubion shall not use or disclose the Target Candidate
list or the information set forth therein to any of its Affiliates, to any Third
Party, or to any employees, officers or agents of Trubion other than Trubion
Lawyers. For so long as a Target remains a Target Candidate, Trubion, through
its Legal Department, shall implement reasonable procedures to maintain records
of all Third Party inquiries to Trubion and Trubion’s responses to same,
relating to the Target Candidate list made pursuant to this Section 3.2. The
Trubion Legal Department shall also maintain the list of Released Targets,
Excluded Targets and Provisional Excluded Targets in accordance with the
provisions of Sections 3.2.2 and 3.2.4. In the event of a bona fide dispute
arising under this Agreement relating to the Target selection process described
in this Section 3.2, Trubion shall provide to an independent Third Party
selected by Wyeth and reasonably acceptable to Trubion access to the lists of
Target Candidates, Released Targets, Excluded Targets and Provisional Excluded
Targets and records and processes related

 

23



--------------------------------------------------------------------------------

  thereto (to the extent relevant to the bona fide dispute) maintained by
Trubion in accordance with this Section 3.2. Such independent Third Party may
only communicate to Wyeth whether or not the Target selection process was
properly performed by Trubion’s Lawyers.

 

  3.2.2.

Released Targets. On or before the first anniversary of the Effective Date,
Wyeth, by written notice to Trubion’s Vice President, Legal Affairs & Chief
Patent Counsel, shall identify at least fifteen (15) Target Candidates from the
list delivered pursuant to Section 3.2.1 (inclusive of any Target Candidates
that have become Released Targets during such period pursuant to Section 3.2.4
hereof), which from the date of such identification shall cease to be Target
Candidates (each, a “Released Target”). At the time that a Target Candidate
becomes a Released Target, Trubion, subject to Section 2.8, shall be free to
undertake research and Development activities independent of obligations under
this Agreement, and to enter into discussions or an agreement with a Third
Party, with respect to SMIPs directed against any such Released Target or any
other activities in connection with such Released Target. On or before the
second anniversary of the Effective Date, Wyeth, by written notice to Trubion,
shall identify such additional Target Candidates from the list delivered
pursuant to Section 3.2.1, if any, as additional Released Targets, such that
there are no more than ten (10) Target Candidates remaining on the list
delivered pursuant to Section 3.2.1 (less the number of Wyeth Targets that were
Target Candidates at the time of selection as a Wyeth Target(s) pursuant to
Section 3.2.3), which from the date of such identification shall cease to be
Target Candidates and, thereafter each shall also become a Released Target. At
the end of the Research Term, all remaining Target Candidates, if any, shall
become Released Targets.

 

  3.2.3.

Wyeth Targets. Wyeth Targets shall be designated only from either (a) Target
Candidates that have not become Released Targets, or (b) any other Target
(including a Released Target that is or becomes available, as described below)
that is not then an Excluded Target or a Provisional Excluded Target; provided,
however, that no more than five (5) of the Targets designated by Wyeth as Wyeth
Targets may be Targets that are not Target Candidates at the time of selection.
Subject to the foregoing sentence, Wyeth shall designate: (y) at least two
(2) Target Candidates or other Targets as Wyeth Targets on or before the first
anniversary of the Effective Date; and (z) up to ten (10) Target Candidates or
other Targets (inclusive of those designated as Wyeth Targets during the first
year) as Wyeth

 

24



--------------------------------------------------------------------------------

  Targets on or before the second anniversary of the Effective Date; provided,
however, if Wyeth does not designate a total of ten (10) Wyeth Targets on or
before such second anniversary, then the lesser number of Wyeth Targets so
designated shall be the total number of Wyeth Targets under this Agreement
unless Wyeth extends the Research Program, in which case Wyeth may designate,
before the third anniversary of the Effective Date, one or more additional Wyeth
Targets (up to a cumulative total of ten (10) in the aggregate). For the
avoidance of doubt and subject to the following sentence, Wyeth may designate
only up to a total of ten (10) Wyeth Targets from the Effective Date of this
Agreement through the end of the Research Program (even if extended). During the
term of the Research Program, Wyeth shall have the right to abandon and replace
up to three (3) of the Wyeth Targets with other Targets designated as described
above; provided that each such replacement Target (a “Replacement Target”) must
be unanimously approved (such approval not to be unreasonably withheld) by the
JRC (without resort to the JRC dispute resolution procedure) to be designated as
a Wyeth Target. In the event that Wyeth nominates as a Wyeth Target (whether as
a proposed initial designation of a Wyeth Target or as a replacement designation
as a Wyeth Target) a Target that is not then a Target Candidate, Trubion’s Legal
Department, within ten (10) business days after receiving written notice of such
nomination, shall determine and advise Wyeth in writing whether such Target is
an Excluded Target or a Provisional Excluded Target, as described below (and
shall indicate whether such Target is an Excluded Target or is a Provisional
Excluded Target). If such Target is an Excluded Target or a Provisional Excluded
Target, it shall not be eligible to be considered a Wyeth Target. If a proposed
Replacement Target is not an Excluded Target or a Provisional Excluded Target,
then the JRC shall either approve or disapprove designation of such proposed
Replacement Target as a Wyeth Target; provided that the original Wyeth Target
that Wyeth proposes to replace shall be automatically deemed a Released Target
upon the JRC’s approval of the designation of the Replacement Target.

 

25



--------------------------------------------------------------------------------

  3.2.4.

Excluded Targets. Excluded Targets are not eligible to be Wyeth Targets for so
long as they remain Excluded Targets. The Targets deemed “Excluded Targets” as
of the Effective Date are set forth in Exhibit 3.2.4 attached hereto. Trubion
may add additional Targets as Excluded Targets or Provisional Excluded Targets
(which may be selected from Released Targets and other Targets, but would not
include any Wyeth Targets or any Target Candidate that has not become a Released
Target) in accordance with the following procedures:

 

  (a)

During the period when at least one Target Candidate exists, and upon the
written request of a potential Third Party collaborator and/or licensee of
Trubion pertaining to the identification, generation and/or Development of SMIPs
directed against a Target or Targets, Trubion’s Legal Department shall promptly
determine whether or not any of such Targets is a Wyeth Target.

 

  (b)

With respect to any Target newly submitted by a Party to Trubion’s Legal
Department hereunder, Trubion’s Lawyers will determine whether such submitted
Target Has The Same Sequence as any specific, previously deposited protein
within the list of Licensed Targets, Target Candidates, Released Targets,
Excluded Targets and Provisional Excluded Targets available to Trubion’s Lawyers
(each a “Previously Deposited Protein”). By way of example only, if the New
Protein consists of 100 amino acids, and any contiguous sequence of 90 amino
acids contained in the Previously Deposited Protein has at least 90% sequence
identity to any contiguous sequence of 90 amino acids in the New Protein (that
is, at least 81 of the 90 contiguous amino acids in such Previously Deposited
Protein sequence are identical to any 81 of any 90 contiguous amino acids in
such New Protein), then the New Protein Has The Same Sequence as the Previously
Deposited Protein. Should Wyeth designate a Target that is not a protein, the
Parties agree to negotiate in good faith the procedure for identifying and
testing whether a subsequent proposed non-protein Target is the “same as” such
designated non-protein Target for purposes of this Section 3.2.

 

  (c)

If Trubion’s Legal Department determines, in accordance with Section 3.2.4(b)
above, that any such Target is a Wyeth Target, Trubion shall not proceed with
such potential Third Party collaboration or license with respect to such Target.
If any of such Targets is not a Wyeth Target or a Target Candidate, such Target
shall automatically be deemed a “Provisional Excluded Target”. If such Target is
a Target Candidate, Trubion shall notify Wyeth in writing of Trubion’s request
that a Target Candidate be recategorized as a Released Target, in order for
Trubion to be able to enter substantive negotiations with such Third Party
regarding such Target that is a Target

 

26



--------------------------------------------------------------------------------

  Candidate (i.e., Trubion shall “Put” such Target Candidate to Wyeth). Trubion
shall have no obligation to notify Wyeth of the identity of such Third Party or
the purpose of the proposed collaboration or license. From the date that Trubion
“Puts” such Target Candidate to Wyeth, Wyeth shall have ninety (90) days with
respect to such Puts made to Wyeth prior to the first anniversary of the
Effective Date, and shall have thirty (30) days with respect to such Puts made
thereafter, to notify Trubion in writing whether Wyeth designates such Target
Candidate as a Wyeth Target or recategorizes such Target Candidate as a Released
Target. If Wyeth fails to notify Trubion within such ninety (90)-day or thirty
(30)-day period, respectively, then such Target Candidate shall automatically be
deemed a Released Target. Any such Released Targets shall be deemed to be
Provisional Excluded Targets.

 

  (d)

If Trubion and such potential Third Party collaborator and/or licensee do not
enter into a definitive agreement regarding such Provisional Excluded Target
within twelve (12) months after the date that such Target is deemed a
Provisional Excluded Target (such 12-month period being subject to a three
(3) month extension by Trubion, if Trubion declares, in writing, to Wyeth that
at least one draft definitive agreement has been exchanged between Trubion and
such potential Third Party collaborator and/or licensee), thereafter such
Provisional Excluded Target would revert to being a Released Target. If Trubion
and such potential Third-Party collaborator and/or licensee enter into a
definitive agreement within the time period provided above, such Provisional
Excluded Target shall be deemed an Excluded Target.

 

  (e)

During the period when at least one (1) Target Candidate exists, if Trubion
itself identifies internally a Target that has progressed to Milestone One (as
defined in Exhibit 3.2.1 attached hereto) of Trubion’s internal product
development process, Trubion’s Legal Department shall promptly determine whether
or not such Target is a Target Candidate. If such Target is not a Target
Candidate, such Target shall be deemed an Excluded Target. If Trubion thereafter
abandons work on such Excluded Target, Trubion shall notify Wyeth in writing
that Trubion has abandoned work on such Excluded Target and such Excluded Target
shall thereafter be deemed a Released Target. If such Target is a Target
Candidate, Trubion may Put such Target Candidate to Wyeth. From the date that

 

27



--------------------------------------------------------------------------------

  Trubion Puts such Target Candidate to Wyeth, Wyeth shall have ninety (90) days
with respect to such Puts made to Wyeth prior to the first anniversary of the
Effective Date, and shall have thirty (30) days with respect to such Puts made
thereafter, to notify Trubion in writing whether Wyeth designates such Target
Candidate as a Wyeth Target or recategorizes such Target Candidate as a Released
Target. If Wyeth fails to notify Trubion within such ninety (90)-day or thirty
(30)-day period, respectively, then such Target Candidate shall automatically be
deemed a Released Target. Any such Released Target shall be deemed to be
Excluded Target. If Trubion thereafter abandons work on any such Excluded
Target, Trubion shall notify Wyeth in writing that Trubion has abandoned work on
such Excluded Target and such Excluded Target shall thereafter be deemed a
Released Target.

 

  (f)

With respect to the Puts described in (c) and (e) above, Trubion shall not be
permitted to Put more than two (2) Target Candidates to Wyeth during the first
six (6) full Calendar Quarters of the Research Program.

 

  3.3.

Term and Termination of the Research Program.

 

  3.3.1.

Research Term. The term of the Research Program (the “Research Term”) shall
begin on the Effective Date and shall continue until the three (3) year
anniversary of the Effective Date (the “Initial Term”), subject to extension as
described below. At Wyeth’s option (exercisable by providing written notice to
Trubion no later than six (6) months prior to the end of the Initial Term of the
Research Program or any extension year thereof), the Research Term may be
extended for up to two (2) additional one (1) year periods and, thereafter,
shall be renewable annually only upon mutual written agreement of the Parties.

 

  3.3.2.

Termination of Research Program by Wyeth. Commencing on the first anniversary of
the Effective Date, Wyeth shall have the right to terminate the Research
Program, at will, at any time, in its entirety, upon one (1) year prior written
notice to Trubion; provided that Trubion shall have no obligation after the
effective termination date to complete any Research Program activities in
connection with any Trubion Target, Wyeth Target, SMIP or Licensed Product. Such
termination of the Research Program shall not constitute termination of this
Agreement and shall not affect the Parties’ rights and obligations under this
Agreement other than those relating to the Research Program.

 

28



--------------------------------------------------------------------------------

  3.4.

Joint Research Committee.

 

  3.4.1.

Composition. Within thirty (30) days after the Effective Date, the Parties shall
establish a Joint Research Committee (the “JRC”) to oversee the Research
Program. The JRC will be in effect only during the Research Term. The JRC shall
be composed of three (3) representatives from each Party. Each Party may replace
any of its representatives at any time upon written notice to the other Party.
From time to time, the JRC may establish subcommittees to oversee particular
projects or activities, and such subcommittees shall be constituted as the JRC
decides.

 

  3.4.2.

Responsibilities. The JRC shall be responsible for establishing, reviewing and
recommending modifications and updates to the Research Plan, including the
Research Budget, in accordance with Section 3.5 hereof, monitoring and reporting
to the Parties on activities conducted pursuant to the Research Plan, and for
such other functions as agreed by the Parties.

 

  3.4.3.

Meetings. The JRC shall meet as soon as practicable after it is established by
the Parties and, thereafter, at such additional times as the Parties deem
appropriate, not less frequently than quarterly. Each Party shall designate one
of its JRC members as its “JRC Liaison” to co-chair meetings, prepare and
circulate JRC meeting agendas and JRC meeting minutes. The meetings of the JRC
shall be held in the United States, and shall alternate between the Parties’
business locations or as otherwise decided by the JRC. JRC meetings may be
conducted in person, by telephone or by videoconference. Each Party shall use
reasonable efforts to cause its representatives to attend the meetings of the
JRC. If a representative of a Party is unable to attend a meeting, such Party
may designate an alternate member to attend such meeting in place of the absent
member.

 

  3.4.4.

Voting. Decisions of the JRC shall be made by unanimous consent, with each Party
having one vote. The JRC may act without a meeting if an action by unanimous
written consent is signed by each Party’s JRC Liaison.

 

  3.4.5.

Dispute Resolution. If the JRC is unable to reach agreement on a matter, the
matter may be referred, at the request of either Party, for resolution through
good faith discussions between Wyeth’s Executive Vice President of Discovery
Research and Trubion’s Senior Vice President of Research and Development or
their respective designees. Notwithstanding the foregoing, in the event the JRC
cannot promptly resolve a disagreement or a

 

29



--------------------------------------------------------------------------------

  voting deadlock regarding the Research Program, Wyeth’s Executive Vice
President of Discovery Research shall have the right to cast a tie-breaking vote
to resolve any such disagreement or voting deadlock, such right and tie-breaking
authority being subject to the terms and conditions of this Agreement.

 

  3.4.6.

Minutes. The JRC shall keep accurate and complete minutes of its meetings that
record all proposals and recommendations made, and all actions and decisions
taken. The JRC minutes shall not be effective until approved in writing by each
Party’s JRC Liaison. All records of the JRC shall be available at all times to
each Party.

 

  3.5.

Research Plan. The Parties shall use their Commercially Reasonable Efforts to
develop and approve a complete Research Plan (including a corresponding Research
Budget) within sixty (60) days of the Effective Date. The Parties shall ensure
that the Research Plan is consistent with the terms and conditions of this
Agreement, and the Research Plan shall not impose obligations on either Party
that are inconsistent with the terms of this Agreement. The Research Plan shall
set forth generally (a) the activities to be undertaken by the Parties under the
Research Program consistent with the terms of Section 3.1, (b) the utilization
of ten (10) Trubion FTEs in conducting such activities, (c) the anticipated
schedule on which such activities are to be conducted, (d) the desired
deliverables to be provided by each Party with respect to each Licensed Target
that is the subject of the Research Program, and (e) the annual budget for
non-ordinary expenses (as described in Section 3.6.1 below) to be incurred by
Trubion under the Research Program (the “Research Budget”). The JRC shall review
the Research Plan, including the Research Budget, on at least an annual basis
and submit any proposed modifications or updates to the Parties for review and
approval; any such modifications or updates shall not become effective until
approved in writing by an authorized officer of each of the Parties. The Parties
shall review and consider any such proposed modifications or updates on an
expeditious basis. The Parties shall promptly amend the Research Plan from time
to time to address the performance of the Research Program as it relates to any
Licensed Targets designated by Wyeth in accordance with Section 3.2 above.

 

  3.6.

Funding of the Research Program.

 

  3.6.1.

Research Funding. During each year of the Research Term (as it may be extended),
Wyeth shall pay Trubion Three Million Dollars ($3,000,000) per year for services
performed in accordance with the Research Plan. Trubion shall commit to the
Research Program ten (10) FTEs per year to provide services in furtherance of
the Research Program in accordance with the Research Plan. For the avoidance of
doubt, Trubion may, at its

 

30



--------------------------------------------------------------------------------

Key Activities

   Feb    March    April    May    June    July    August    September   
October    November    December

CONFIDENTIAL                

Planned expenditures/FTEs for Trubion:

~ $90,000 for purchase of phage specific for TRU-015 for use in detection assays

hu-TRU-015

Mo Bio: 3.5

Assay: 1.0

PD: 1.0

her2neu

Mo Bio: 1.5

Assay: 1

PD: 0.5

Up to 2 additional FTE’s may be expended by Project Management and R&D

management

 

JRC Wyeth Representative:       JRC Trubion Representative:

 

     

Kendall M. Mohler

        Name       Name

 

     

/s/ Kendall M. Mohler

        Signature       Signature

 

     

3/9/06

        Date       Date



--------------------------------------------------------------------------------

Research Plan for Joint Research Committee-

Wyeth/Trubion Alliance 1Q 2006

CONFIDENTIAL                

 

Team members    JRC Last updated        20-Feb-06

 

Key Activities

   Feb    March    April    May    June    July    August    September   
October    November    December

Development of CD20 humanized SMIP for Inflammation and Oncology Indications

L. Tchistiakov Wyeth contact for DNA constructs

9 versions of SMIP for further analysis: for Oncology: 3 binding domains, all
with csc hinge, WT-Fc. For Inflammation, 3 binding domains, csc versus scc
hinge, all with aa 331 mutations

Trubion to generate additional humanized binding domain(s) (e.g., 018009) for in
vitro testing

9 Binding domain candidates: Fresh protein generated and tested at Trubion

Trubion to generate additional activity data (CDC, ADCC) on fresh batches of
nine product candidates

DNA being transferred to Wyeth for activity confirmation. ATC/BEP and Andover to
work sequentially

Top four constructs will be selected for manufacturability studies

Wyeth to send supernatants to Trubion for in vitro testing

Trubion to transfer assays and reagents for bioactivity testing to Wyeth

Trubion to provide chimeric lead molecule and CDC null version for testing in
Wyeth oncology models

Trubion to evaluate linker versions to evaluate impact on aggregation

Trubion to assemble data and initiate patent strategy on second generation
anti-CD20

Selection of pre-development candidate

Pre-development assessment of candidate and generation of data for entry into
development



--------------------------------------------------------------------------------

Key Activities

   Feb    March    April    May    June    July    August    September   
October    November    December

CONFIDENTIAL                

Develop strategy to identify and generate optimal SMIP to Her2 for Oncology
Indication

Pursue multiple routes in parallel

Obtain mouse monoclonal antibodies using synthetic peptide

 

  •  

Can use overlapping sequences

 

  •  

Also try conventional approach to allow hitting epitopes outside of stump

Trubion generates her2 constructs for phage display- soluble ectodomain
constructs

and cell surface expressed cell lines

Carry-out phage display with multiple constructs

Team to meet to agree path forward

Expression and efficacy analysis

Determine possibility of X-ray crystallography at Wyeth for CD20 SMIP

Initiate research on additional targets for SMIP generation

Identify initial targets to be pursued

Planned expenditures/FTEs for Wyeth:

$65,000-130,000 outside services for monoclonal antibody production

hu-TRU-015

BT: 2.0

ONC: 0.5

INF: 1.0

BRITT: 1.0

her2neu

BT: 1.5

ONC: 1.0

BRITT: 0.5

New targets:

BT: 1.5

ONC: 1.0

INF: 0.5

Up to 2 additional FTEs may be expended by Project Management, Portfolio
Management, and Biological Technologies management



--------------------------------------------------------------------------------

CONFIDENTIAL                

Planned expenditures/FTEs for Trubion:

~ $90,000 for purchase of phage specific for TRU-015 for use in detection assays

hu-TRU-015

Mo Bio: 3.5

Assay: 1.0

PD: 1.0

her2neu

Mo Bio: 1.5

Assay: 1

PD: 0.5

Up to 2 additional FTE’s may be expended by Project Management and R&D

management

 

JRC Wyeth Representative:       JRC Trubion Representative:

LOGO [g883272page040a.jpg]

 

     

 

        Name       Name

LOGO [g883272page040b.jpg]

 

     

 

        Signature       Signature

May 16, 2006

     

 

        Date       Date



--------------------------------------------------------------------------------

sole expense and discretion, devote more than ten (10) FTEs from time to time to
provide services in furtherance of the Research Program. The Three Million
Dollars in research funding described above shall be increased automatically
once per calendar year by the percentage change in the U.S. Consumer Price
Index, All Urban Consumers over the previous year; provided, however, that no
increase shall be effective prior to January 1, 2007. Trubion shall be solely
responsible for expenses incurred by Trubion for ordinary equipment, materials
and supplies utilized by Trubion in performing its activities under the Research
Program; provided, however, that Wyeth shall reimburse Trubion for those
out-of-pocket, non-ordinary expenses incurred by Trubion in accordance with the
Research Plan and Research Budget in acquiring access to animal models, vendor
services or equipment that are necessary for, and to be used primarily in
connection with, the performance of Trubion’s activities under the Research
Program (for example, including unique equipment or the Manufacture of Products
by Third Parties, but not including common laboratory or consumable supplies
such as laboratory animals, pipettes, test tubes, petri dishes, reagents, and
the like). Trubion shall provide to Wyeth, prior to the first day of each
Calendar Quarter, a forecast of such expenses (by major expense category, on an
accrual basis) reimbursable under this Section 3.6.1 which Trubion expects to
incur during such Calendar Quarter and the subsequent three Calendar Quarters,
in each case shown by month. Other than the foregoing amounts and except as
otherwise expressly provided in this Agreement, each Party shall be solely
responsible for its costs and expenses incurred in performing its obligations
under the Research Program.

 

  3.6.2.

Reimbursement Payments. Reimbursement to be made to Trubion by Wyeth pursuant to
Section 3.6.1 will be made pursuant to invoices submitted by Trubion to Wyeth no
more often than once with respect to any Calendar Quarter, within thirty
(30) days of the end of such Calendar Quarter. Payment shall be due within
forty-five (45) days after Wyeth receives such an invoice from Trubion. Each
invoice must be accompanied by supporting documentation sufficiently
demonstrating the expense so paid on a cash basis (such as receipts for
out-of-pocket expenses and other written documentation reasonably acceptable to
Wyeth) and by a certificate executed by Trubion’s VP, Finance & Administration,
of the number of FTEs used by Trubion in such Calendar Quarter in performing
Trubion’s obligations under the Research Program. Except as approved in writing
in advance by Wyeth, Wyeth shall not be obligated to reimburse Trubion for
amounts in excess of the applicable budgeted amounts in the Research Budget.

 

31



--------------------------------------------------------------------------------

  3.6.3.

Records and Audits. During the Research Term, Trubion shall keep books and
accounts of record in connection with the expenses reimbursable under Section
3.6.1 hereof in accordance with GAAP and in sufficient detail to permit accurate
determination of all figures necessary for verification of costs to be
reimbursed hereunder. Trubion shall maintain such cost records for a period of
at least three (3) years after the end of the calendar year in which they were
generated in order to enable audit of such records as set forth below. Upon
thirty (30) days prior written notice from Wyeth, Trubion shall permit an
independent certified public accounting firm of nationally recognized standing
selected by Wyeth and reasonably acceptable to Trubion, to examine, at Wyeth’s
sole expense, the relevant books and records of Trubion as may be reasonably
necessary to verify the amount of reimbursable out-of-pocket expenses incurred.
An examination by Wyeth under this Section 3.6.3 shall occur not more than once
in any calendar year and shall be limited to the pertinent books and records for
any calendar year ending not more than thirty six (36) months before the date of
the request. The accounting firm shall be provided access to such books and
records at Trubion’s facility(ies) where such books and records are normally
kept and such examination shall be conducted during Trubion’s normal business
hours. Trubion may require the accounting firm to sign a standard non-disclosure
agreement before providing the accounting firm access to Trubion’s facilities or
records. The accounting firm shall provide both Trubion and Wyeth a written
report disclosing whether the certificates and invoices submitted by Trubion
under Section 3.6.2 are correct or incorrect and the specific details concerning
any discrepancies. No other information shall be provided to Wyeth. If the
accounting firm determines that the aggregate amount of out-of-pocket expenses
actually incurred by Trubion was less than the amount reimbursed by Wyeth during
the period covered by the audit, Trubion shall refund the excess payments to
Wyeth within thirty (30) days of its receipt of the auditor’s report so
concluding (or, if later, within fifteen (15) days after resolution of a bona
fide objection by Trubion to the findings in such report). If the amount to be
refunded exceeds more than ten percent (10%) of the amount that was properly
payable, Trubion shall reimburse Wyeth for the cost of the audit. All
information of Trubion which is subject to review under this Section 3.6.3 shall
be deemed to be Confidential Information of Trubion subject to the provisions of
Article 7, and such Confidential Information shall not be disclosed to any Third
Party or used for any purpose other than verifying the information provided by
Trubion to Wyeth; provided, however, that such Confidential Information may be
disclosed to Third Parties only to the extent necessary to enforce Wyeth’s
rights under this Agreement, as may be necessary for Wyeth to exercise its
rights under this Agreement, or as otherwise expressly permitted under this
Agreement.

 

32



--------------------------------------------------------------------------------

  3.7.

Data and Deliverables. During the Research Term, each Party will use
Commercially Reasonable Efforts to promptly provide to the other Party the data
or desired deliverables specified in the Research Plan, including, without
limitation, (a) SMIPs, Recombinant DNA, and Cell Lines, to the extent related to
Licensed Targets and/or Licensed Products, (b) activity evaluation of the items
listed in (a) obtained from in vitro or in vivo assays, pharmacology studies,
process development data, drug product formulation data, toxicology and safety
studies, and evaluation of chemotherapy conjugates, but only to the extent and
in the manner that items listed in (a) and (b) are set forth in the Research
Plan. Each Party shall also disclose to the other Party in writing all data,
information, inventions, techniques and discoveries (whether patentable or not)
arising out of the conduct of the Research Program. Disclosure of all such
aforementioned inventions and discoveries shall be delivered to the other Party
in a manner mutually agreed upon by the Joint Patent Committee. Subject to the
terms and conditions of this Agreement, each Party shall have the right to use
any data or information generated under the Research Program for its permitted
activities under the Research Program and this Agreement (collectively,
“Research Program Data”). TRUBION MAKES NO REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, THAT IT WILL BE ABLE TO SUCCESSFULLY DISCOVER, DEVELOP OR
DELIVER ANY SMIP DIRECTED AGAINST A LICENSED TARGET OR ANY LICENSED PRODUCT.

 

  3.8.

Alliance Managers. Each Party shall designate a single alliance manager, who
shall perform such duties relating to the day-to-day worldwide coordination of
the collaboration contemplated by this Agreement as are determined by the JRC
and the JDC. Such alliance managers shall have experience and knowledge
appropriate for managers with such project management responsibilities. Such
alliance managers may attend, as non-voting members, any meetings of the
committees contemplated by this Agreement as deemed fit by such committees. Each
Party may change its designated alliance manager from time to time upon notice
to the other Party.

 

33



--------------------------------------------------------------------------------

4.

PRODUCT DEVELOPMENT, MANUFACTURING, COMMERCIALIZATION AND REGULATORY MATTERS.

 

  4.1.

Product Development. Except as otherwise expressly provided in Articles 2 and 3
hereof and in this Article 4, Wyeth shall have the sole authority, at its
expense, for the Development of Licensed Products, including the initiation and
conduct of clinical trials. Wyeth shall be responsible for the Development of
and shall use its Commercially Reasonable Efforts to Develop Licensed Products
throughout the Territory where it is Commercially Reasonable to do so (it being
understood that Wyeth shall have the sole discretion to select those countries
in which it will conduct clinical studies of Licensed Products and, when
Commercially Reasonable to do so, to delay or discontinue the Development of any
Licensed Product directed against a particular Licensed Target in favor of
pursuing Development of another Licensed Product directed against such Licensed
Target). When appropriate based on the data obtained during Development, Wyeth
shall use its Commercially Reasonable Efforts to secure Regulatory Approval for
Licensed Products in the Territory.

 

  4.2.

Transfer of Product Data and Filings. Upon Wyeth’s reasonable request and in
consultation with the JDC from time to time during the term of this Agreement
and to the extent permitted by applicable law, Trubion shall assign and transfer
to Wyeth Trubion’s entire right, title and interest in and to any of the Product
Data and Filings pursuant to an instrument to such effect in form and substance
reasonably satisfactory to Wyeth and shall perform all other actions reasonably
requested by Wyeth to effect and confirm such transfer. The Parties shall
cooperate through the JDC to ensure that assignment and transfer of Trubion’s
right, title and interest in and to Product Data and Filings relating to CD20
Products is made in a manner that does not impede Trubion’s activities and
responsibilities under Section 4.6. After receipt of Wyeth’s request consistent
with the foregoing, Trubion shall provide to Wyeth, at Wyeth’s expense, within
sixty (60) days of receipt of such request, complete copies of such Product Data
and Filings, including, without limitation, relevant clinical data, INDs,
additional regulatory filings with FDA or other Regulatory Authorities,
supplements or amendments thereto, all written correspondence with FDA or other
Regulatory Authorities regarding the regulatory filings, and all existing
written minutes of meetings and memoranda of conversations between Trubion
(including, to the extent practicable, Trubion’s investigators) and FDA or other
Regulatory Authorities in Trubion’s possession (or in the possession of any of
Trubion’s agents and subcontractors, such as contract research organizations
used by Trubion), to the extent Trubion has the right to access and provide to
Wyeth such Product Data and Filings, regarding such regulatory filings, each to
the extent they relate to Licensed Products. Within thirty (30) days (or such
later date as Wyeth may request) after the date of receipt of Wyeth’s reasonable
request after consultation with the JDC, Trubion shall execute and deliver a
letter to the FDA or other Regulatory Authorities, in a form approved by Wyeth,
transferring ownership to Wyeth of such regulatory filings, if any, filed in the
name of Trubion that are related to Licensed Products. After such transfer of
ownership of regulatory filings relating to a Licensed Product, during the term
of this Agreement all regulatory filings with the FDA or other Regulatory
Authorities pertaining to such Licensed Product shall be made in the name of
Wyeth, in accordance with the terms of Section 4.3 below.

 

34



--------------------------------------------------------------------------------

  4.3.

Regulatory Approvals. Wyeth shall have the sole authority to file, in its own
name, at its sole expense, all Regulatory Approval Applications for Licensed
Products. Wyeth shall have the sole authority and responsibility for
communicating with any Regulatory Authority regarding any Regulatory Approval
Application, or any Regulatory Approval once granted. To the extent necessary to
satisfy applicable regulatory requirements with respect to the INDs for the
clinical studies of CD20 Products described in Section 4.6, Wyeth hereby grants
to Trubion a “Right of Reference,” as that term is defined in 21 C.F.R. §
314.3(b), to any data Controlled by Wyeth that relates to any CD20 Products that
are the subject of the clinical studies described in Section 4.6 hereof, and
Wyeth shall provide a signed statement to this effect, if requested by Trubion,
in accordance with 21 C.F.R. § 314.50(g)(3). Copies of all Wyeth regulatory
filings that relate to Trubion’s Development activities under this Agreement
will be provided by Wyeth to Trubion upon request, subject to reasonable
resource and time constraints.

 

  4.4.

Regulatory Reporting. Wyeth shall be responsible for preparing and filing all
reports required to be filed in order to maintain any Regulatory Approvals
granted for Licensed Products in the Territory, including, without limitation,
adverse drug experience reports. To the extent Trubion has or receives any
information regarding any adverse drug experience which may be related to the
use of any Licensed Product or to Licensed Product Development, Trubion shall
promptly provide Wyeth with all such information in accordance with the Adverse
Event Reporting and pharmacovigilance procedures set forth in Exhibit 4.4
attached hereto (as may be amended from time to time upon written mutual
agreement of the Parties). From time to time after the Effective Date,
representatives from both Parties shall meet to review and revise or replace
such Adverse Event Reporting and pharmacovigilance procedures.

 

  4.5.

Progress Reports.

 

  (a)

Wyeth shall provide Trubion with confidential summary reports of its and its
sublicensees’ Development activities, on a Licensed Product-by-Licensed Product
basis, on a quarterly basis, with respect to CD20 Products and HER2 Products,
and on an annual basis, with respect to Other Products. The form of the summary
reports, and the type of information and the appropriate and reasonable level of
detail to be included in such reports, shall be mutually and reasonably agreed
by the Parties; provided that the Parties agree that such reports shall include
information regarding progress towards and achievement of any event set forth in
Exhibit 5.3 attached hereto.

 

35



--------------------------------------------------------------------------------

  (b)

Wyeth shall provide Trubion with confidential summary reports of its and its
sublicensees’ CD20 Product Commercialization activities on a quarterly basis
after the First Commercial Sale of a CD20 Product. Beginning six (6) months
prior to the anticipated First Commercial Sale of a CD20 Product, and thereafter
on a semi-annual basis, Wyeth shall meet with Trubion and provide updates on
CD20 Product Commercialization activities.

 

  (c)

Wyeth shall provide Trubion with confidential summary reports of its and its
sublicensees’ HER2 Product Commercialization activities on a semi-annual basis
after the First Commercial Sale of a HER2 Product. Beginning six (6) months
prior to the anticipated First Commercial Sale of a HER2 Product, and thereafter
on a semi-annual basis, Wyeth shall meet with Trubion and provide updates on
HER2 Product Commercialization activities.

 

  (d)

Wyeth shall provide Trubion with confidential summary reports of its and its
sublicensees’ Other Product Commercialization activities on an annual basis
after the First Commercial Sale of an Other Product. Beginning six (6) months
prior to the anticipated First Commercial Sale of an Other Product, and
thereafter on an annual basis, Wyeth shall meet with Trubion and provide updates
on Other Product Commercialization activities.

 

  (e)

The meetings described in clauses (b) – (d) above shall be coordinated to occur
at the same time, to the extent practicable.

 

  4.6.

CD20 Product Development. Subject to Section 4.7 hereof, Trubion shall use its
Commercially Reasonable Efforts to conduct the following Development activities
for CD20 Products: (a) Trubion shall continue the Phase I Clinical Studies and
Phase IIa Clinical Studies of TRU-015 ongoing at the Effective Date for
treatment of rheumatoid arthritis until completion or termination of such
studies, including the re-treatment periods of such studies; (b) Trubion shall
initiate and perform the planned Phase IIb Clinical Study of TRU-015 for
treatment of rheumatoid arthritis through the completion or termination of such
study; (c) Trubion shall continue the Phase I Clinical Study ongoing at the
Effective Date, and shall initiate and perform the planned Phase III Clinical
Studies (or the appropriate subsequent clinical study) of TRU-015 for the
treatment of inflammatory myositis through the completion or termination of such
studies; (d) Trubion

 

36



--------------------------------------------------------------------------------

shall have responsibility for and shall perform the clinical studies for at
least two (2) additional Niche Indications selected by the Parties and set forth
in the Development Plan; and (e) Trubion shall continue to perform the ongoing
bioprocess development activities, and in each case (a-e) such activities and
responsibilities of Trubion shall be performed in accordance with the
Development Plan. None of the clinical studies described in this Section 4.6
shall be terminated prior to completion before discussion of such matter by the
JDC. Trubion shall keep accurate records of its clinical study activities under
this Section 4.6 in accordance with applicable laws and, upon reasonable
request, shall provide Wyeth with access to such records. Trubion shall maintain
such records for a period of at least three (3) years after the end of the
calendar year in which they were generated. The Development Plan shall provide
that Trubion is responsible for conducting the clinical trials for rheumatoid
arthritis, inflammatory myositis and additional Niche Indications through the
completion or termination of such clinical studies described above and shall
contain a budget for such clinical trials. Trubion shall be solely responsible
for its internal FTE and other internal costs for such Development activities,
but Wyeth shall reimburse Trubion for all out-of-pocket costs incurred by
Trubion in connection with the foregoing Development activities in accordance
with the budget contained in the Development Plan (which shall include, without
limitation, all expenses paid to one or more contract research organizations for
such Development activities). Trubion shall provide to Wyeth, on or before the
first day of each Calendar Quarter, a forecast of such out-of-pocket costs (by
major expense category, on an accrual basis) reimbursable under this Section 4.6
that Trubion expects to incur during such Calendar Quarter and the subsequent
three (3) Calendar Quarters, in each case shown by month. Reimbursement to be
made to Trubion by Wyeth pursuant to this Section 4.6 will be made pursuant to
invoices submitted by Trubion to Wyeth no more often than once with respect to
any Calendar Quarter, within forty-five (45) days of the end of such Calendar
Quarter. Payment shall be due within forty-five (45) days after Wyeth receives
such an invoice from Trubion. Each invoice must be accompanied by supporting
documentation sufficiently demonstrating the expense so incurred (such as
receipts for out-of-pocket expenses). The provisions of Section 3.6.3 shall
apply to the expenses reimbursable by Wyeth under this Section 4.6 in the same
manner as they apply to expenses reimbursable under Section 3.6.1.

 

  4.7.

Joint Development Committee. Within thirty (30) days of the Effective Date,
Wyeth and Trubion shall establish a CD20 Product Joint Development Committee
(the “JDC”), comprised of appropriate representatives of both Parties, to review
and provide input to Wyeth regarding CD20 Product Development in the Territory,
including the strategic direction of the overall CD20 Product Development
program. Wyeth shall consider in good faith any of Trubion JDC members’ comments
and recommendations regarding CD20 Product Development,

 

37



--------------------------------------------------------------------------------

but Wyeth shall have final decision-making authority with respect to how the
Parties proceed with CD20 Product Development, subject to Wyeth’s obligations
under Section 4.1 in connection therewith. If Trubion disagrees with an action
or decision by the JDC, Trubion may express its concerns through good faith
discussions between the Executive Officers of Trubion and Wyeth, with Wyeth
Research’s President having the final decision-making authority with respect to
such matter. For the avoidance of doubt, the JDC may not impose different or
greater CD20 Product Development obligations on Trubion than those specified in
Section 4.6.

 

  4.8.

Joint Project Team; Development Plan. Trubion and Wyeth shall form a Joint
Project Team (“JPT”) comprised of appropriate representatives of both Parties to
plan and implement the CD20 Product Development activities in accordance with
the Development Plan. The JPT shall report to the JDC. If the JPT cannot
promptly resolve a disagreement or a voting deadlock regarding the CD20 Product
Development activities, the matter shall be brought before the JDC for
resolution. Wyeth shall prepare the Development Plan with input and advice from
Trubion through the JPT. The Development Plan will define each Party’s roles and
responsibilities, provide a mechanism to coordinate each Party’s and/or joint
activities, and provide a process for monthly meetings of the JPT to monitor and
report on all activities of the Parties conducted under the Development Plan.
The Development Plan shall not impose different or greater CD20 Product
Development obligations on Trubion than those specified in Section 4.6. The
Development Plan shall be updated annually by the JPT.

 

  4.9.

Manufacturing. Wyeth shall have the exclusive right to Manufacture Licensed
Products itself or through one or more Third Parties selected by Wyeth;
provided, however, that Trubion shall use its Commercially Reasonable Efforts to
Manufacture and supply Wyeth with its requirements of the TRU-015 Product in
accordance with the Development Plan under Trubion’s existing contract
Manufacturing arrangements for use in pre-clinical studies and clinical trials
(“Clinical Study Supplies”); provided that Trubion cannot guarantee as of the
Effective Date that it will be able to Manufacture and supply such requirements.
Wyeth shall reimburse Trubion for its direct out-of-pocket cost of Clinical
Study Supplies, including, without limitation, out-of-pocket expenses incurred
by Trubion prior to the Effective Date that are directly related to the
Manufacture, testing and release of Clinical Study Supplies to be used after the
Effective Date (such pre-Effective Date out-of-pocket expenses not to exceed
Three Million Dollars ($3,000,000)). Reimbursement of such pre-Effective Date
expenses shall be due within thirty (30) days after the first patient is dosed
in the first Phase IIb Clinical Study for rheumatoid arthritis using such
Clinical Study Supplies. Upon Wyeth’s written request, Trubion shall provide
reasonable assistance to Wyeth, until the first cGMP batch of TRU-015 Product is
Manufactured in a Wyeth facility (or the facility of a Third Party designated by
Wyeth), in support and facilitation of Wyeth’s efforts

 

38



--------------------------------------------------------------------------------

to Manufacture TRU-015 Products and to secure appropriate TRU-015 Product
Manufacturing arrangements with Third Parties. Such assistance shall be at no
cost to Wyeth; provided that Wyeth shall reimburse Trubion for all of its
reasonable out-of-pocket expenses related thereto. If applicable, upon Wyeth’s
written request, Trubion shall assign or otherwise transfer to Wyeth (to the
extent allowable under such agreements) its TRU-015 Product Manufacturing
agreements with Third Parties.

 

  4.10.

Commercialization. Subject to the terms and conditions of this Agreement, Wyeth
shall have the sole authority and the exclusive right to Commercialize Licensed
Products itself or through one or more Third Parties selected by Wyeth and shall
have sole authority and responsibility in all matters relating to the
Commercialization of Licensed Products. Wyeth shall use Commercially Reasonable
Efforts to Commercialize Licensed Products in the Territory in each country
where Wyeth has obtained Regulatory Approval for such Licensed Product(s) and
for each indication of such Licensed Product(s) for which Regulatory Approval
has been obtained in such country.

 

  4.11.

Co-Promotion Option. Subject to the foregoing, in the event of a BLA filing with
the FDA for Regulatory Approval of a CD20 Product for a Niche Indication in the
United States, Trubion shall have the option to Co-Promote the CD20 Product in
the United States for such Niche Indication in accordance with Wyeth’s marketing
plan for up to five (5) years after the First Commercial Sale of the first CD20
Product for any Niche Indication in the United States (the “Co-Promotion
Period”). The Trubion Co-Promotion option shall be exercisable by Trubion giving
written notice to Wyeth no later than forty-five (45) days after the date of the
first BLA filing with the FDA for the first Niche Indication for the first CD20
Product (or such longer time as the Parties may mutually agree). Promptly after
Trubion’s exercise of such option, the Parties shall negotiate, in good faith, a
definitive Co-Promotion Agreement, which shall require Trubion and Wyeth to use
Commercially Reasonable Efforts to Co-Promote such CD20 Product. Such
Co-Promotion Agreement shall contain customary provisions relating to relative
sales force efforts, responsibility for sales calls, sales force training,
promotional materials and samples, detailing and the number and qualifications
of sales force personnel (including medical science liaisons) that will be
devoted to such Co-Promotion activities. The Parties hereby agree, inter alia,
that such Co-Promotion Agreement, and Wyeth’s marketing plan for such CD20
Product, shall provide (a) Trubion’s sales force with a meaningful role in the
Commercialization of such CD20 Product; (b) that Wyeth shall provide CD20
Product-related sales training to Trubion’s sales force, at no cost to Trubion;
and (c) that Trubion’s sales force shall use CD20 Product promotional materials
and samples, to be provided by Wyeth at no cost, in connection with their sales
efforts. As compensation for sales force support provided by Trubion in
connection with such Co-Promotion, Wyeth shall pay Trubion a fixed fee (to be
set

 

39



--------------------------------------------------------------------------------

forth in the definitive Co-Promotion Agreement) for each Product sales detail
performed by members of Trubion’s sales force in accordance with Wyeth’s
marketing plan for such CD20 Product. Trubion will not have the right to
contract out for or otherwise delegate to any Third Party any responsibility for
such sales force support. Trubion’s sales force activities shall be conducted in
accordance with Wyeth’s policies and the marketing and promotion plan for the
CD20 Product.

 

  4.12.

Co-Promotion Committee. If Trubion exercises its Co-Promotion option with
respect to a CD20 Product in accordance with Section 4.11 hereof, a Co-Promotion
Committee shall be formed by the Parties within thirty (30) days after such
exercise. The Co-Promotion Committee shall oversee all aspects of
Co-Promotion-related activities and reasonably relevant aspects of
Commercialization of such CD20 Product during the Co-Promotion Period, and shall
include Trubion’s Chief Executive Officer and Wyeth’s Executive Vice President
and General Manager, Wyeth BioPharma.

 

  4.13.

Co-Branding. To the extent allowed by applicable law, all product labeling for
CD20 Products shall include both Parties’ names, which shall be of similar size
and prominence to the extent practicable (except (i) with respect to labeling of
vials or other components of a CD20 Product that do not include either Party’s
name or (ii) with respect to labeling of diluent or other components packaged
together with the CD20 Product that do not customarily contain another Person’s
name).

 

  4.14.

Marking. All Licensed Products shall be marked with the patent numbers of issued
patents within Trubion Patent Rights and Wyeth Patent Rights that cover such
Licensed Products, to the extent practicable and permitted by law in countries
in which such markings have notice value against infringers of patents.

 

5.

CONSIDERATION.

 

  5.1.

Initial Research and Development Expense Payment. In consideration of Trubion’s
agreement to conduct the Research Program and to participate on the JRC and JDC,
Wyeth shall pay to Trubion Forty Million Dollars ($40,000,000.00) within ten
(10) days after the Effective Date, which payment shall be non-refundable and
non-creditable.

 

  5.2.

Equity. Wyeth shall purchase from Trubion common stock of Trubion at such time,
in such amounts and for such price as specified in the Stock Purchase Agreement,
attached hereto as Exhibit 5.2A. Concurrent with the execution of the Stock
Purchase Agreement, the Parties shall enter into an amendment of Trubion’s
Amended and Restated Investor Rights Agreement, attached hereto as Exhibit 5.2B.

 

40



--------------------------------------------------------------------------------

  5.3.

Additional Research and Development Expense Payments. In further consideration
of Trubion’s contributions under the Research Program and the Development
Program, as provided in Articles 3 and 4 above, Wyeth shall pay to Trubion the
payments specified in Exhibit 5.3 attached hereto (each an “Additional Research
and Development Expense Payment”) in the amounts and at such times as specified
in Exhibit 5.3. Wyeth shall notify Trubion promptly upon the achievement of each
event specified in Exhibit 5.3.

 

  5.4.

Royalties.

 

  5.4.1.

Licensed Product Royalties. In consideration for the licenses granted to Wyeth
under Section 2.1 hereof, and in addition to those payments required to be made
by Wyeth pursuant to Section 5.1, Section 5.2 and Section 5.3, Wyeth shall pay
to Trubion royalties during the Royalty Period as set forth in Sections 5.4.2,
5.4.3 and 5.4.4 below, subject to the adjustments provided in Section 5.4.6
below.

 

  5.4.2.

CD20 Product Royalties.

 

  (a)

Except as provided in Sections 5.4.2(b) and 5.4.2(c) below, Wyeth shall pay to
Trubion royalties in the amount of the Marginal Royalty Rates (set forth below)
of the aggregate Net Sales collectively obtained by Wyeth and its sublicensees
from the sale of CD20 Products in the Territory during each calendar year in the
applicable Royalty Period:

 

     Marginal Royalty Rate        (% of the Applicable Portion  

Annual Net Sales Level

   of Annual Net Sales)  

Less than $500 million

     10.0 % 

From $500 million up to $1.0 billion

     12.5 % 

From $1.0 billion up to $1.5 billion

     15.0 % 

From $1.5 billion up to $2.0 billion

     17.5 % 

Greater than $2.0 billion

     20.0 % 

Each Marginal Royalty Rate set forth in the table above shall apply only to that
portion of the annual Net Sales that falls within the indicated range. By way of
example only, if the aggregate Net Sales of CD20 Products during a calendar year
equaled $1.2 billion, the total royalty for CD20 Products during such year would
equal the specified Marginal Royalty Rate (10.0%) of the first five hundred
million dollars ($500,000,000) of Net Sales, plus the specified Marginal Royalty
Rate (12.5%) of the next five hundred million dollars ($500,000,000) of Net
Sales, plus the specified Marginal Royalty Rate (15.0%) of the remaining two
hundred million dollars ($200,000,000) of Net Sales (that is, $50 million +
$62.5 million + $30 million, which would equal $142.5 million).

 

41



--------------------------------------------------------------------------------

For purposes of this Section 5.4.2, the “CD20 Effective Royalty Rate” for a
particular time period shall mean the weighted average, expressed as a
percentage, of the Marginal Royalty Rates that would apply under the provisions
of this Section 5.4.2(a) to the aggregate CD20 Product Net Sales in the
Territory during such time period (without regard, for these purposes, to any
adjustments made under Sections 5.4.2(b) or 5.4.2(c)). By way of example only,
if the aggregate Net Sales of CD20 Products in the Territory during a calendar
year equaled $1.2 billion, the CD20 Effective Royalty Rate for such calendar
year would be calculated as follows: ((10.0% of $500 million) plus (12.5% of
$500 million) plus (15.0% of $200 million)) divided by $1.2 billion, expressed
as a percentage, which would equal 11.875%. By way of further example only, if
the aggregate Net Sales of CD20 Products in the Territory during each of the
four Calendar Quarters of such calendar year were $250 million, $275 million,
$325 million and $350 million, respectively (for a total of $1.2 billion in such
calendar year), the CD20 Effective Royalty Rates for each of the four Calendar
Quarters would be 10%, 10.227%, 12.5% and 13.929%, respectively.

 

  (b)

Subject to the provisions of Section 5.4.2(c) below, in the event that, at any
time during the term of the Product License, no issued Valid Claim is included
within the Trubion Patent Rights in a country where a CD20 Product is sold
(which claim, but for the licenses granted hereunder to Wyeth, would be
infringed by Wyeth’s or its sublicensees’ Manufacture, use, sale, offer for sale
or import of such CD20 Product in such country); Wyeth shall pay to Trubion
royalties with respect to such CD20 Product in such country during such time
period, in lieu of the royalties described in Section 5.4.2(a), equal to the
following amount: (i) the CD20 Effective Royalty Rate of the aggregate Net Sales
obtained by Wyeth and its sublicensees from the sale of such CD20 Product in
such country during such time period minus (ii) two percent (2%) of the
aggregate Net Sales obtained by Wyeth and its sublicensees from the sale of such
CD20 Product in such country during such time period. By way of example only,

 

42



--------------------------------------------------------------------------------

if the aggregate Net Sales of such a CD20 Product in such country during the
relevant time period were $100,000,000 and the CD20 Effective Royalty Rate
(based on Net Sales of CD20 Products throughout the Territory) for such time
period were 11.875%, the royalties payable under this Section 5.4.2(b) on Net
Sales in such country would equal (i) 11.875% of $100,000,000, (or $11,875,000),
minus (ii) 2% of $100,000,000, (or $2,000,000), which would equal $9,875,000. By
way of further example only, if the aggregate Net Sales of such a CD20 Product
in such country during the relevant time period were $30,000,000 and the CD20
Effective Royalty Rate (based on Net Sales of CD20 Products throughout the
Territory) for such time period were 13.929%, the royalties payable under this
Section 5.4.2(b) on Net Sales in such country would equal (i) 13.929% of
$30,000,000, (or $4,178,700), minus (ii) 2% of $30,000,000, (or $600,000), which
would equal $3,578,700.

 

  (c)

In the event that at any time during the term of the Product License: (i) no
issued Valid Claim is included within the Trubion Patent Rights in a country
where a CD20 Product is sold (which claim, but for the licenses granted
hereunder to Wyeth, would be infringed by Wyeth’s or its sublicensees’
Manufacture, use, sale, offer for sale or import of such CD20 Product in such
country), (ii) a product is sold by a Third Party in such country, which product
would, if sold by such Third Party in the United States, infringe an issued
Valid Claim included within the Trubion Patent Rights in the United States, and
(iii) such product sold by the Third Party has a ten percent (10%) or greater
unit market share in such country (where the market is defined as the sum of the
unit sales of such CD20 Product and of the product described in clause (ii)),
Wyeth shall pay to Trubion royalties with respect to such CD20 Product in such
country during such time period, in lieu of the royalties described in
Section 5.4.2(a) and Section 5.4.2(b), equal to the following amount: (i) fifty
percent (50%) of (ii) the CD20 Effective Royalty Rate of the aggregate Net Sales
obtained by Wyeth and its sublicensees from the sale of such CD20 Product in
such country during such time period. By way of example only, if the aggregate
Net Sales of such a CD20 Product in such country during the relevant time period
were $100,000,000 and the CD20 Effective Royalty Rate for such time period were
11.875%, the royalties payable under this Section 5.4.2(c) would equal (i) 50%
of (ii) 11.875% of $100,000,000, (or $11,875,000), which would equal $5,937,500.

 

43



--------------------------------------------------------------------------------

  5.4.3.

HER2 Product Royalties.

 

  (a)

Except as provided in Sections 5.4.3(b) and 5.4.3(c) below, Wyeth shall pay to
Trubion royalties in the amount of the Marginal Royalty Rates (set forth below)
of the aggregate Net Sales collectively obtained by Wyeth and its sublicensees
from the sale of each HER2 Product in the Territory during each calendar year in
the applicable Royalty Period:

 

     Marginal Royalty Rate        (% of the Applicable Portion  

Annual Net Sales Level

   of Annual Net Sales)  

Less than $500 million

     7.5 % 

From $500 million up to $1.0 billion

     10.0 % 

From $1.0 billion up to $1.5 billion

     12.5 % 

From $1.5 billion up to $2.0 billion

     15.0 % 

Greater than $2.0 billion

     17.5 % 

Each Marginal Royalty Rate set forth in the table above shall apply only to that
portion of the annual Net Sales for a particular HER2 Product that falls within
the indicated range. By way of example only, if the aggregate Net Sales of a
HER2 Product during a calendar year equaled $1.2 billion, the total royalty for
such HER2 Product during such calendar year would equal the specified Marginal
Royalty Rate (7.5%) of the first five hundred million dollars ($500,000,000) of
Net Sales, plus the specified Marginal Royalty Rate (10.0%) of the next five
hundred million dollars ($500,000,000) of Net Sales, plus the specified Marginal
Royalty Rate (12.5%) of the remaining two hundred million dollars ($200,000,000)
of Net Sales (that is, $37.5 million + $50 million + $25 million, which would
equal $112.5 million).

For purposes of this Section 5.4.3, the “HER2 Effective Royalty Rate” for a
particular time period for a particular HER2 Product shall mean the weighted
average, expressed as a percentage, of the Marginal Royalty Rates that would
apply under the provisions of this Section 5.4.3(a) to the Net Sales in the
Territory of such HER2 Product during such time period (without regard, for
these purposes, to any adjustments made under Sections 5.4.3(b) or 5.4.3(c)). By
way of example only, if the Net Sales of a HER2 Product in

 

44



--------------------------------------------------------------------------------

the Territory during a calendar year equaled $1.2 billion, the HER2 Effective
Royalty Rate for such calendar year for such HER2 Product would be calculated as
follows: ((7.5% of $500 million) plus (10.0% of $500 million) plus (12.5% of
$200 million)) divided by $1.2 billion, expressed as a percentage, which would
equal 9.375%. By way of further example only, if the Net Sales of such HER2
Product in the Territory during each of the four Calendar Quarters of such
calendar year were $250 million, $275 million, $325 million, and $350 million,
respectively (for a total of $1.2 billion in such calendar year), the HER2
Effective Royalty Rates for each of the four Calendar Quarters would be 7.5%,
7.727%, 10% and 11.429%, respectively.

 

  (b)

Subject to the provisions of Section 5.4.3(c) below, in the event that, at any
time during the term of the Product License, no issued Valid Claim is included
within the Trubion Patent Rights in a country where a HER2 Product is sold
(which claim, but for the licenses granted hereunder to Wyeth, would be
infringed by Wyeth’s or its sublicensees’ Manufacture, use, sale, offer for sale
or import of such HER2 Product in such country), Wyeth shall pay to Trubion
royalties with respect to such HER2 Product in such country during such time
period, in lieu of the royalties described in Section 5.4.3(a), equal to the
following amount: (i) the HER2 Effective Royalty Rate for such HER2 Product of
the aggregate Net Sales obtained by Wyeth and its sublicensees from the sale of
such HER2 Product in such country during such time period minus (ii) two percent
(2%) of the aggregate Net Sales obtained by Wyeth and its sublicensees from the
sale of such HER2 Product in such country during such time period. By way of
example only, if the aggregate Net Sales of such a HER2 Product in such country
during the relevant time period were $100,000,000 and the HER2 Effective Royalty
Rate (based on Net Sales of such HER2 Product throughout the Territory) for such
time period for such HER2 Product were 9.375%, the royalties payable under this
Section 5.4.3(b) on Net Sales in such country would equal (i) 9.375% of
$100,000,000, (or $9,375,000), minus (ii) 2% of $100,000,000, (or $2,000,000),
which would equal $7,375,000. By way of further example only, if the Net Sales
of such HER2 Product in such country during the relevant time period were
$30,000,000 and the HER2 Effective Royalty Rate (based on Net Sales of such HER2
Product throughout the Territory) for such time period were 11.429%, the
royalties payable under this Section 5.4.3(b) on Net Sales in such country would
equal (i) 11.429% of $30,000,000, (or $3,428,700), minus (ii) 2% of $30,000,000,
(or $600,000), which would equal $2,828,700.

 

45



--------------------------------------------------------------------------------

  (c)

In the event that at any time during the term of the Product License: (i) no
issued Valid Claim is included within the Trubion Patent Rights in any country
where a HER2 Product is sold (which claim, but for the licenses granted
hereunder to Wyeth, would be infringed by Wyeth’s or its sublicensees’
Manufacture, use, sale, offer for sale or import of such HER2 Product in such
country), (ii) a product is sold by a Third Party in such country, which product
would, if sold by such Third Party in the United States, infringe an issued
Valid Claim included within the Trubion Patent Rights in the United States, and
(iii) such product sold by a Third Party has a ten percent (10%) or greater unit
market share in such country (where the market is defined as the sum of the unit
sales of such HER2 Product and of the product described in clause (ii)), Wyeth
shall pay to Trubion royalties with respect to such HER2 Product in such country
during such time period, in lieu of the royalties described in Section 5.4.3(a)
and Section 5.4.3(b), equal to the following amount: (i) fifty percent (50%) of
(ii) the HER2 Effective Royalty Rate for such HER2 Product of the aggregate Net
Sales obtained by Wyeth and its sublicensees from the sale of such HER2 Product
in such country during such time period. By way of example only, if the
aggregate Net Sales of such a HER2 Product in such country during the relevant
time period were $100,000,000 and the HER2 Effective Royalty Rate for such time
period for such HER2 Product were 9.375%, the royalties payable under this
Section 5.4.3(c) on Net Sales in such country would equal (i) 50% of (ii) 9.375%
of $100,000,000, (or $9,375,000), which would equal $4,687,500. By way of
further example only, if the Net Sales of such HER2 Product in such country
during the relevant time period were $30,000,000 and the HER2 Effective Royalty
Rate (based on Net Sales of such HER2 Product throughout the Territory) for such
time period were 11.429%, the royalties payable under this Section 5.4.3(c) on
Net Sales in such country would equal (i) 50% multiplied by (ii) 11.429% of
$30,000,000, (or $3,428,700), which would equal $1,714,350.

 

46



--------------------------------------------------------------------------------

  5.4.4.

Other Product Royalties.

 

  (a)

Except as provided in Sections 5.4.4(b) and 5.4.4(c) below, Wyeth shall pay
Trubion a royalty of five percent (5.0%) of the aggregate Net Sales obtained by
Wyeth and its sublicensees from the sale of each Other Product in the Territory
during each calendar year in the applicable Royalty Period.

 

  (b)

Subject to the provisions of Section 5.4.4(c) below, in the event that, at any
time during the term of the Product License, no issued Valid Claim is included
within the Trubion Patent Rights in a country where an Other Product is sold
(which claim, but for the licenses granted hereunder to Wyeth, would be
infringed by Wyeth’s or its sublicensees’ Manufacture, use, sale, offer for sale
or import of such Other Product in such country), Wyeth shall pay to Trubion,
with respect to such Other Product in such country during such time period, in
lieu of the royalty described in Section 5.4.4(a), a royalty of four percent
(4.0%) of the aggregate Net Sales obtained by Wyeth and its sublicensees from
the sale of such Other Product in such country during such time period.

 

  (c)

In the event that at any time during the term of the Product License: (i) no
issued Valid Claim is included within the Trubion Patent Rights in any country
where an Other Product is sold (which claim, but for the licenses granted
hereunder to Wyeth, would be infringed by Wyeth’s or its sublicensees’
Manufacture, use, sale, offer for sale or import of such Other Product in such
country), (ii) a product is sold by a Third Party in such country, which product
would, if sold by such Third Party in the United States, infringe an issued
Valid Claim included within the Trubion Patent Rights in the United States, and
(iii) such product sold by a Third Party has a ten percent (10%) or greater unit
market share in such country (where the market is defined as the sum of the unit
sales of such Other Product and of the product described in clause (ii)), Wyeth
shall pay to Trubion, with respect to such Other Product in such country during
such time period, in lieu of the royalties described in Section 5.4.4(a) and
Section 5.4.4(b), a royalty of two and one half percent (2.5%) of the aggregate
Net Sales obtained by Wyeth and its sublicensees from the sale of such Other
Product in such country during such time period.

 

47



--------------------------------------------------------------------------------

  5.4.5.

Expiration of Royalty Period. After the expiration of the Royalty Period for any
Licensed Product in any country in the Territory, no further royalties shall be
payable in respect of sales of such Licensed Product in such country and
thereafter the licenses granted to Wyeth under Section 2.1 with respect to such
Licensed Product in such country shall be fully paid-up, perpetual, irrevocable,
royalty-free, exclusive licenses.

 

  5.4.6.

Royalty Adjustments.

 

  (a)

Certain Third Party Agreements. On a country-by-country basis in a given
calendar year, Wyeth shall deduct from CD20 Product royalties otherwise payable
to Trubion under Section 5.4.2 fifty percent (50%) of the aggregate amount of
royalties actually paid to Third Parties under Additional Third Party Licenses
with respect to the Development, Manufacture or Commercialization of CD20
Products in such country in such calendar year; provided, however, that (i) the
amount of such deduction shall not exceed twenty percent (20%) of the amount of
the CD20 Product royalties otherwise payable to Trubion under Section 5.4.2 in a
given calendar year and (ii) such deduction shall not have the effect, under any
circumstances, of reducing the CD20 Product royalties payable under
Section 5.4.2 below ten percent (10%) of the aggregate Net Sales obtained by
Wyeth and its sublicensees from the sale of CD20 Products in such country in a
given calendar year (before taking into account the operation of Sections
5.4.2(b) and 5.4.2(c)). On a country-by-country basis in a given calendar year,
Wyeth shall deduct from HER2 Product royalties otherwise payable to Trubion
under Section 5.4.3 fifty percent (50%) of the aggregate amount of royalties
actually paid to Third Parties under Additional Third Party Licenses with
respect to the Development, Manufacture or Commercialization of such HER2
Product in such country in such calendar year; provided, however, that (i) the
amount of such deduction shall not exceed twenty percent (20%) of the amount of
the HER2 Product royalties otherwise payable to Trubion under Section 5.4.3 in a
given calendar year and (ii) such deduction shall not have the effect, under any
circumstances, of reducing the HER2 Product royalties payable under
Section 5.4.3 below seven and one-half percent (7.5%) of the aggregate Net Sales
obtained by Wyeth and its sublicensees from the sale of such HER2 Product in
such country in a given calendar year (before taking into account the operation
of Sections 5.4.3(b) and 5.4.3(c)). Wyeth shall not make any deductions under
this Section 5.4.6(a) from royalties payable to Trubion under

 

48



--------------------------------------------------------------------------------

  Section 5.4.4 on Net Sales of Other Products. Wyeth shall be solely
responsible for all (and shall bear entirely at its own expense) non-royalty
costs (i.e., costs other than those paid as a percentage of sales) of any
Additional Third Party Licenses (including, without limitation, upfront license
fees and milestone payments, if any). Trubion shall be solely responsible for
all (and shall bear entirely at its own expense) royalties and non-royalty costs
of any Trubion Additional Third Party Licenses (including, without limitation,
upfront license fees and milestone payments, if any).

 

  (b)

Other Third Party Agreements. Wyeth shall be solely responsible for all payment
obligations related to the Conjugates, Licensed Products and Wyeth Technology
under its licenses and other agreements with Third Parties that are in effect as
of the Effective Date, and no adjustment to the royalties payable by Wyeth under
Section 5.4.1 shall be made on account of any such obligations. Trubion shall be
solely responsible for all payment obligations related to the Trubion Technology
under its licenses and other agreements with Third Parties that are in effect as
of the Effective Date including, without limitation, those obligations arising
under the Trubion Third Party Agreements.

 

  5.5.

Reports and Payments.

 

  5.5.1.

Cumulative Royalties. The obligation to pay royalties under Section 5.4 of this
Agreement shall be imposed only once with respect to a single unit of a Licensed
Product, regardless of how many Valid Claims included within the Trubion
Technology would, but for this Agreement, be infringed by the Manufacture, use,
import, offer for sale or sale of such Licensed Product in the countr(y)ies of
such Manufacture, use or sale. For the avoidance of doubt, if a single Licensed
Product is both a CD20 Product and an Other Product, such Licensed Product shall
be deemed to be a CD20 Product for purposes of the royalty obligations under
Section 5.4. If a single Licensed Product is both a HER2 Product and an Other
Product, such Licensed Product shall be deemed to be a HER2 Product for purposes
of the royalty obligations under Section 5.4.

 

49



--------------------------------------------------------------------------------

  5.5.2.

Royalty Statements and Payments. Within sixty (60) days after the end of each
Calendar Quarter, Wyeth shall deliver to Trubion a report setting forth for such
Calendar Quarter the following information, on a Licensed Product-by-Licensed
Product and country-by-country basis: (a) the gross sales amount (by Wyeth and
its sublicensees) for each category of Licensed Product sold in the United
States and the number of units of Licensed Product sold in the United States and
other countries in the Territory, on a country-by-country basis; (b) the Net
Sales for each Licensed Product; (c) any adjustments (including the basis
therefor) made pursuant to Sections 5.4.2(b), 5.4.2(c), 5.4.3(b), 5.4.3(c),
5.4.4(b), 5.4.4(c) or 5.4.6(a) to the royalty amount payable for the sale of
each Licensed Product, the applicable Marginal Royalty Rates and the CD20
Effective Royalty Rate or HER2 Effective Royalty Rate (as the case may be)
payable on the Net Sales, and (d) the royalty amount due hereunder for the sale
of each Licensed Product. No such reports shall be due for any Licensed Product
before the First Commercial Sale of such Licensed Product. The total royalty due
for the sale of Licensed Products during such Calendar Quarter shall be remitted
at the time such report is made.

 

  5.5.3.

Taxes and Withholding. All payments due Trubion under this Agreement will be
made without any deduction or withholding for or on account of any tax unless
such deduction or withholding is required by applicable laws or regulations to
be assessed against Trubion. If Wyeth is so required to deduct or withhold,
Wyeth will (a) promptly notify Trubion of such requirement, (b) pay to the
relevant authorities the full amount required to be deducted or withheld
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Trubion,
(c) promptly forward to Trubion an official receipt (or certified copy) or other
documentation reasonably acceptable to Trubion evidencing such payment to such
authorities, and (d) otherwise reasonably cooperate with Trubion in connection
with Trubion’s attempts to obtain favorable tax treatment and credit therefor
(where appropriate) in accordance with applicable laws.

 

  5.5.4.

Currency. All amounts payable and calculations hereunder shall be in United
States Dollars. As applicable, Net Sales and any royalty deductions shall be
translated into United States dollars in accordance with Wyeth’s customary and
usual translation procedures, consistently applied, which procedures are in
accordance with Generally Accepted Accounting Principles in the United States.

 

50



--------------------------------------------------------------------------------

  5.5.5.

Additional Provisions Relating to Royalties. Trubion acknowledges and agrees
that nothing in this Agreement (including, without limitation, any exhibits or
attachments hereto) shall be construed as representing an estimate or projection
of either (a) the number of Licensed Products that will or may be successfully
Developed or Commercialized or (b) anticipated sales or the actual value of any
Licensed Product and that the figures set forth in Section 5.4 or elsewhere in
this Agreement or that have otherwise been discussed by the Parties are merely
intended to define Wyeth’s royalty obligations to Trubion in the event such
sales performance is achieved. WYETH MAKES NO REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, THAT IT WILL BE ABLE TO SUCCESSFULLY DEVELOP OR
COMMERCIALIZE ANY LICENSED PRODUCT OR, IF COMMERCIALIZED, THAT IT WILL ACHIEVE
ANY PARTICULAR SALES LEVEL OF SUCH LICENSED PRODUCT(S).

 

  5.5.6.

Interest on Past Due Payments. If either Party fails to pay any payment due
under this Agreement on or before the date such payment is due, as provided in
this Agreement, such late payment shall bear interest, to the extent permitted
by applicable law, at the average one-month London Inter-Bank Offering Rate
(LIBOR) for the United States Dollar as reported from time to time in The Wall
Street Journal, effective for the first date on which payment was delinquent and
calculated on the number of days such payment is overdue or, if such rate is not
regularly published, as published in such source as the Parties agree.

 

  5.6.

Maintenance of Records; Audits.

 

  5.6.1.

Record Keeping. Wyeth shall keep accurate books and accounts of record in
connection with the sale of Licensed Products, in sufficient detail to permit
accurate determination of all figures necessary for verification of royalties
and other payments to be paid to Trubion hereunder. Wyeth shall keep accurate
records of its activities under this Agreement that relate to the events with
respect to which Additional Research and Development Expense Payments may be
made under Section 5.3 hereof. Wyeth shall maintain such records for a period of
at least three (3) years after the end of the calendar year in which they were
generated.

 

  5.6.2.

Audits. Upon thirty (30) days prior written notice from Trubion, Wyeth shall
permit an independent certified public accounting firm of nationally recognized
standing selected by Trubion and reasonably acceptable to Wyeth, to examine, at
Trubion’s sole expense, the relevant books and records of Wyeth as may be
reasonably necessary to verify the accuracy of the reports submitted by Wyeth in
accordance with Section 5.5 and the payment of royalties hereunder. An
examination by Trubion

 

51



--------------------------------------------------------------------------------

  under this Section 5.6.2 shall occur not more than once in any calendar year
and shall be limited to the pertinent books and records for any calendar year
ending not more than three (3) years before the date of the request. The
accounting firm shall be provided access to such books and records at Wyeth’s
facility(ies) where such books and records are normally kept and such
examination shall be conducted during Wyeth’s normal business hours. Wyeth may
require the accounting firm to sign a standard non-disclosure agreement before
providing the accounting firm access to Wyeth’s facilities or records. Upon
completion of the audit, the accounting firm shall provide both Wyeth and
Trubion a written report disclosing whether the reports submitted by Wyeth are
correct or incorrect, whether the royalties paid are correct or incorrect, and
in each case, the specific details concerning any discrepancies. No other
information shall be provided to Trubion.

 

 

  5.6.3.

Underpayments/Overpayments. If such accounting firm concludes that additional
royalties were due to Trubion, Wyeth shall pay to Trubion the additional
royalties within thirty (30) days of the date Wyeth receives such accountant’s
written report so concluding. If such royalty underpayment exceeds ten percent
(10%) of the royalties that were to be paid to Trubion, Wyeth also shall
reimburse Trubion for the out-of-pocket expenses incurred in conducting the
audit. If such accounting firm concludes that Wyeth overpaid royalties to
Trubion, Trubion, within thirty (30) days of the date Trubion receives such
account’s report so concluding, will refund such overpayments to Wyeth less the
reasonable out-of-pocket costs incurred by Trubion in conducting the audit.

 

  5.6.4.

Confidentiality. All financial information of Wyeth which is subject to review
under this Section 5.6 shall be deemed to be Wyeth’s Confidential Information
subject to the provisions of Article 7 hereof, and Trubion shall not disclose
such Confidential Information to any Third Party or use such Confidential
Information for any purpose other than verifying payments to be made by Wyeth to
Trubion hereunder; provided, however, that such Confidential Information may be
disclosed by Trubion to Third Parties only to the extent necessary to enforce
Trubion’s rights under this Agreement.

 

6.

INTELLECTUAL PROPERTY.

 

  6.1.

Inventions; Joint Patent Committee.

 

52



--------------------------------------------------------------------------------

  6.1.1.

Ownership and Inventorship. A Party shall own all inventions and Know-How made
solely by employees of such Party, and shall jointly own with the other Party
any invention, whether or not patentable, made jointly by employees of both
Parties (a “Joint Invention”), all Joint Patent Rights directed thereto, and any
Know-How made jointly by employees of both Parties (“Joint Know-How”). All
determinations of inventorship under this Agreement shall be made in accordance
with United States patent law. Each Party shall disclose promptly in writing to
the other any Joint Inventions and any candidate Joint Inventions of which it
becomes aware. Subject to (a) the grant of licenses to Wyeth under Section 2.1
and to Trubion under Section 2.2, (b) the exclusivity provisions of Section 2.3,
and (c) the Parties’ other rights and obligations under this Agreement, each
Party shall be free to exploit (including to research, Develop, Manufacture,
Commercialize and enforce), either itself or through the grant of licenses to
Third Parties (which Third Party licenses are further sublicensable), Joint
Patent Rights and Joint Know-How throughout the world without restriction,
without the need to obtain further consent from the other Party, and without
payment of any compensation to the other Party.

 

  6.1.2.

SMIP Improvements. All SMIP Improvements made by Wyeth, whether independently or
jointly with Trubion, in the course of performing Wyeth’s obligations under this
Agreement during the term of the Agreement (each, a “Covered SMIP Improvement”)
shall be promptly disclosed by Wyeth to Trubion. Wyeth, subject to the rights
and licenses granted by Trubion to Wyeth hereunder, hereby grants to Trubion a
worldwide, royalty-free (other than as expressly set forth in this
Section 6.1.2), irrevocable, non-exclusive license (with the right to
sublicense), under Wyeth’s rights to such Covered SMIP Improvements, to
practice, exploit and use such Covered SMIP Improvements in connection with the
research, Manufacture, Development, Commercialization or use of SMIPs (but, to
the extent any Covered SMIP Improvement is directed to a complementarity
determining region or any portion of a binding domain provided by Wyeth, Trubion
shall not have a license from Wyeth hereunder to practice, exploit and use such
Covered SMIP Improvement in connection with the research, Manufacture,
Development, Commercialization and use of proteins other than SMIPs); provided,
however, for the avoidance of doubt, that the license granted to Trubion
pursuant to this sentence shall not be deemed to constitute or include a license
with respect to any underlying Wyeth technology or any Wyeth Technology
(including without limitation Manufacturing, delivery, formulation and
conjugation technology) other than Wyeth’s rights to such Covered SMIP
Improvements. In the event, and to the extent, that

 

53



--------------------------------------------------------------------------------

  Wyeth is obligated to pay a Third Party any royalties or other payments as a
result of the licensing of a Covered SMIP Improvement to Trubion pursuant to
this Section 6.1.2 or as a result of Trubion’s or its sublicensees’ (excluding
Wyeth’s) practice of such Covered SMIP improvement, the license by Wyeth to
Trubion pursuant to this Section 6.1.2 with respect to such Covered SMIP
Improvement shall be conditioned on Trubion’s continuing obligation to pay Wyeth
the amount of such royalties and other payments according to the terms of the
applicable agreement between Wyeth and such Third Party. In the event that
Trubion grants a sublicense to any Third Party with respect to a Covered SMIP
Improvement that is not a Joint Invention (but rather was invented solely by
Wyeth), Trubion shall pay Wyeth a royalty of one and one half percent (1.5%) of
the net sales by such sublicensee (or its affiliates or sublicensees) of any
product that incorporates such Covered SMIP Improvement. For purposes of the
preceding sentence, “net sales” shall be defined in a manner substantially
similar to the definition or “Net Sales” under this Agreement.

 

  6.1.3.

Joint Patent Committee.

 

  (a)

Establishment; Meetings; Decisions. Within thirty (30) days after the Effective
Date, the Parties shall establish a Joint Patent Committee composed of at least
one (1) representative from each Party with experience in the prosecution 01
biotechnology patents. The Joint Patent Committee will have such duties and
responsibilities as are expressly assigned to it under this Article 6. The Joint
Patent Committee shall meet as soon as practicable after it is established by
the Parties and, thereafter, at such additional times as the Parties deem
appropriate, not less frequently than quarterly. The meetings of the Joint
Patent Committee shall alternate between the Parties’ business locations or as
otherwise decided by the Joint Patent Committee; provided that Joint Patent
Committee meetings may be conducted in person, by telephone or by
videoconference. Each Party shall use reasonable efforts to cause its
representative(s) to attend each Joint Patent Committee meeting. Decisions of
the Joint Patent Committee shall be made by unanimous consent, with each Party
having one vote. The Joint Patent Committee may act without a meeting if an
action by unanimous written consent is signed by each committee member. If the
Joint Patent Committee is unable to reach agreement on a matter for which it has
decision-malting authority pursuant to Section 6.1.3(b), 6.2.1(c) or 6.2.2(c),
the matter may be

 

54



--------------------------------------------------------------------------------

  referred, at the request of either Party, Tor resolution by outside patent
counsel mutually selected by the Parties (wherein such outside patent counsel
shall be knowledgeable and experienced in the subject matter of the matter so
referred), and such resolution shall be deemed the decision of the Joint Patent
Committee. Unless otherwise agreed by the Parties, the patent counsel selected
will not have served as primary outside IP counsel to either Party prior to
being selected to resolve the Joint Patent Committee disagreement. Unless
otherwise agreed by the Parties, each Party shall be responsible for fifty
percent (50%) of the amounts paid to such outside patent counsel in connection
with such resolution (including attorney’s fees and other costs).

 

  (b)

Category 1 Covered SMIP Improvements and Category 2 Covered SMIP Improvements.
Without limiting Wyeth’s obligation under Section 6.1.1 and Section 6.1.2 to
disclose promptly to Trubion any inventions and candidate inventions made
hereunder (including, without limitation, any Covered SMIP Improvements), each
Party shall report on a quarterly basis to the Joint Patent Committee whether
any of its activities hereunder during the prior Calendar Quarter involved a new
Covered SMIP Improvement. The Joint Patent Committee shall decide whether a
given Covered SMIP Improvement (i) is solely applicable to SMIP coding regions
(a “Category 1 Covered SMIP Improvement”), or (ii) is not solely applicable to
SMIP coding regions (a “Category 2 Covered SMlP Improvement”). As provided in
greater detail in Section 6.2.1(d) below, Trubion shall be responsible for
preparation, filing, prosecution and maintenance of all Patent Rights directed
to Category 1 Covered SMIP Improvements, and Wyeth shall be responsible for
preparation, filing, prosecution and maintenance of all Patent Rights directed
to Category 2 Covered SMlP Improvements.

 

  6.2.

Patent Rights.

 

  6.2.1.

Filing, Prosecution and Maintenance of Patent Rights

 

  (a)

Trubion Patent Rights.

 

  (i)

Trubion Patent Rights. Trubion shall use its Commercially Reasonable Efforts to
prepare, file, prosecute and maintain, throughout the Territory, all

 

55



--------------------------------------------------------------------------------

  of the Trubion Patent Rights, using patent counsel of Trubion’s choice;
provided, however, that Trubion shall give Wyeth before filing a reasonable
opportunity to review and comment upon the text of any applications for Trubion
Patent Rights to the extent related to any Licensed Product, any SMIPs directed
against any Licensed Target, or the Development, Manufacture, use or
Commercialization thereof (collectively, “Product-Related Patent Rights”); and
provided further, however, that patent counsel for patent applications for
Product-Related Patent Rights that are prepared or filed on or after the Signing
Date and that do not rely on the priority date of a patent or patent application
filed before the Signing Date will be mutually agreed upon by the Parties.
Trubion shall reasonably consider and address Wyeth’s comments on patent
applications included in Product-Related Patent Rights. Trubion shall consult
with Wyeth with respect to such patent applications, and shall supply Wyeth with
a copy of such patent applications as filed, together with notice of each filing
date and serial number. Trubion shall also keep Wyeth advised of the status of
prosecution of all such patent applications included in the Product-Related
Patent Rights, and shall consult with Wyeth and provide Wyeth with a reasonable
opportunity to comment on all correspondence received from and all submissions
to be made to any government patent office or authority with respect to any such
patent application or patent. Trubion shall reasonably consider and address
Wyeth’ s comments on such correspondence and submissions. Each Party shall be
responsible for fifty percent (50%) of Trubion’s out-of-pocket expenses incurred
in connection with preparing, filing, prosecuting and maintaining such
Product-Related Patent Rights throughout the Territory, including, but not
limited to, out-of-pocket expenses for inventorship determinations and
inventorship disputes (other than between the Parties); provided, however, that
in the event Trubion grants a license(s) in a given country or countries to one
or more Third Parties under any patent application or patent that is included in
the Product-Related Patent Rights, Wyeth shall be responsible for a pro rata
portion,

 

56



--------------------------------------------------------------------------------

  based on a total number of parties that includes Trubion, Wyeth and all Third
Party licensees under such patent application or patent (e.g., if there are two
(2) Third Party licensees in addition to Wyeth and Trubion, then Wyeth shall be
responsible for twenty-five percent (25%)), of Trubion’s out-of- pocket expenses
incurred in a given country in connection with preparing, filing, prosecuting
and maintaining such patent application or patent. (As used in this Article 6,
“out-of-pocket expenses” shall be deemed to include, without limitation,
reasonable attorneys’ fees.) Wyeth shall reimburse Trubion on a quarterly basis
within forty-five (45) days of receiving an invoice accompanied by supporting
documentation demonstrating the out-of- pocket expenses so incurred. On an
annual basis, during the last Calendar Quarter of each year, Trubion shall
provide Wyeth with a good faith, written estimate of the out-of-pocket expenses
reimbursable by Wyeth under this Section 6.2.l(a) that Trubion expects to incur
in the following calendar year. In addition, if Trubion elects not to file a
patent application on Trubion Know-How that, if filed, would be a
Product-Related Patent Right, or to cease the prosecution and/or maintenance of
any Product-Related Patent Rights, (except for abandonment of a patent
application in favor of a patent application subsequently filed for purposes of
continuing the prosecution of Patent Rights claiming the inventions included in
the abandoned patent application), Trubion shall provide Wyeth with written
notice immediately upon the decision to not file or continue the prosecution of
such patent application or maintenance of such patent. In such event, Trubion
shall permit Wyeth, at Wyeth’s sole discretion, to file and/or continue
prosecution and/or maintenance of such Product-Related Patent Right on Trubion’s
behalf and at Wyeth’s own expense. If Wyeth elects to file or to continue such
prosecution or maintenance, it shall notify Trubion in writing of such decision
within ninety (90) days of receipt of Trubion’s written notice, in which case
Trubion shall assign to Wyeth such Product-Related Patent Right abandoned by
Trubion and shall execute such documents and perform such acts, at Wyeth’s

 

57



--------------------------------------------------------------------------------

  expense, as may be reasonably necessary to permit Wyeth to file, prosecute
and/or maintain such Product-Related Patent Right. In the event that Wyeth files
or continues the prosecution or maintenance of any such Product-Related Patent
Right pursuant to this Section 6.2.l(a), then Wyeth shall no longer be obligated
to pay to Trubion any royalty payments that would be due solely with respect to
such Product-Related Patent Right.

 

  (b)

Wyeth Patent Rights. Subject to Section 6.2.l(d), and except with respect to
Covered SMIP Improvements, Wyeth, at its own expense, shall have the sole right,
but not the obligation, to prepare, file, prosecute and maintain, throughout the
Territory, all Wyeth Patent Rights, using patent counsel of Wyeth’s choice.

 

  (c)

Joint Patent Rights. Subject to Section 6.2.l(d), in the event the Parties make
any Joint Invention (excluding a Covered SMIP Improvement), the Joint Patent
Committee shall promptly meet to discuss and determine whether to seek patent
protection thereon. If the Joint Patent Committee decides to seek patent
protection on such Joint Invention, then Wyeth shall have the primary obligation
to prepare, file, prosecute and maintain any corresponding Joint Patent Rights
throughout the Territory using patent counsel mutually agreeable to the Parties,
such agreement not to be unreasonably withheld. Wyeth shall give Trubion a
reasonable opportunity to review and comment on the text of any patent
application with respect to such Joint Patent Right before filing, shall consult
with Trubion with respect thereto, shall reasonably consider and address any of
Trubion’s comments, and shall supply Trubion with a copy of each such patent
application as filed, together with notice of its filing date and serial number.
Wyeth shall keep Trubion advised of the status of the actual and prospective
patent filings (including, without limitation, the grant of any Joint Patent
Rights), shall provide Trubion with a reasonable opportunity to comment on all
correspondence received from and all proposed submissions to be made to any
government patent office or authority related to the filing, prosecution and
maintenance of such patent filings, shall consult with Trubion with respect
thereto, and shall reasonably consider and address any or ‘Trubion’s comments on
such correspondence and submissions. Trubion shall reimburse Wyeth for fifty
percent (50%) of the out-of-pocket expenses incurred by

 

58



--------------------------------------------------------------------------------

  Wyeth in connection with preparing, filing, prosecuting and maintaining such
Joint Patent Rights (other than out-of-pocket expenses for inventorship
determinations and inventorship disputes), which reimbursement will be made
within forty-five (45) days of receiving invoices, such invoices to be submitted
by Wyeth no more often than once per Calendar Quarter and to be accompanied by
supporting documentation demonstrating and detailing the expenses so incurred.
On an annual basis, during the last Calendar Quarter of each year, Wyeth shall
provide Trubion with a good faith, written estimate of the out-of-pocket
expenses reimbursable by Trubion under this Section 6.2.1 (c) that Wyeth expects
to incur in the following calendar year. If Wyeth elects not to file a patent
application on any such Joint Patent Rights, or to cease the prosecution and/or
maintenance of any such Joint Patent Rights (except for abandonment of a patent
application in favor of a patent application subsequently filed for purposes of
continuing the prosecution of Patent Rights claiming the inventions included in
the abandoned patent application), Wyeth shall provide Trubion with written
notice immediately upon the decision to not file or continue the prosecution of
such patent application or maintenance of such patent. In such event, Wyeth
shall permit Trubion, at Trubion’s sole discretion, to file and/or continue
prosecution and/or maintenance of such Joint Patent Rights at Trubion’s own
expense. If Trubion elects to continue such prosecution or maintenance, it shall
notify Wyeth in writing of such decision within ninety (90) days of receipt of
Wyeth’s written notice, in which case, Wyeth shall assign to Trubion such Joint
Patent Rights abandoned by Wyeth and shall execute such documents and perform
such acts, at Trubion’s expense, as may be reasonably necessary to permit
Trubion to file, prosecute and/or maintain such Joint Patent Rights.

 

  (d)

Category 1 and Category 2 Covered SMIP Improvements.

 

  (i)

Category 1 Covered SMIP Improvements. In the event that Wyeth makes any Category
1 Covered SMIP Improvement (whether it is an invention solely by Wyeth or a
Joint Invention), Trubion shall have the first right and primary obligation to
prepare, file, prosecute and maintain any Patent Rights covering such Category 1
Covered SMlP Improvement, using patent counsel mutually agreeable to the
Parties, such

 

59



--------------------------------------------------------------------------------

  agreement not to be unreasonably withheld. Trubion shall give Wyeth a
reasonable opportunity to review and comment on the text of any patent
application with respect to such Category 1 Covered SMIP Improvement before
filing, shall consult with Wyeth with respect thereto, shall reasonably consider
and address any of Wyeth’s comments, and shall supply Wyeth with a copy of the
patent application as filed, together with notice of its filing date and serial
number. Trubion shall keep Wyeth advised of the status of the actual and
prospective patent filings (including, without limitation, the grant of any
Patent Rights covering such Category 1 Covered SMIP Improvements), shall provide
Wyeth with a reasonable opportunity to comment on all correspondence received
from and all proposed submissions to be made to any government patent office or
authority related to the filing, prosecution and maintenance of such patent
filings, shall consult with Wyeth with respect thereto, and shall reasonably
consider and address any of Wyeth’s comments on such correspondence and
submissions. Each Party shall be responsible for fifty percent (50%) of
Trubion’s out-of-pocket expenses incurred in connection with preparing, filing,
prosecuting and maintaining such Category 1 Covered SMIP Improvement-related
Patent Rights throughout the Territory, other than out-of-pocket expenses for
inventorship determinations and inventorship disputes. Wyeth shall reimburse
Trubion on a quarterly basis within forty-five (45) days of receiving an invoice
accompanied by supporting documentation demonstrating the out-of-pocket expenses
so incurred. On an annual basis, during the last Calendar Quarter of each year,
Trubion shall provide Wyeth with a good faith, written estimate of the
out-of-pocket expenses reimbursable by Wyeth under this Section 6.2.1(d)(i) that
Trubion expects to incur in the following calendar year. In addition, if Trubion
elects not to file a patent application on a Category 1 Covered SMIP
Improvement, or to cease the prosecution and/or maintenance of any Category 1
Covered SMIP Improvement-related Patent Right (except for abandonment of a
patent application in favor of a patent application subsequently filed for
purposes of continuing the prosecution of Patent Rights claiming the inventions
included in the

 

60



--------------------------------------------------------------------------------

  abandoned patent application), Trubion shall provide Wyeth with written notice
immediately upon the decision to not file or continue the prosecution of such
patent application or maintenance of such patent. If Wyeth elects to continue
such prosecution or maintenance, it shall notify Trubion in writing of such
decision within ninety (90) days of receipt 01 Trubion’s written notice, in
which case Trubion shall assign to Wyeth the right to file, prosecute and
maintain such Category 1 Covered SMIP Improvement-related Patent Right, and
shall execute such documents and perform such acts, at Wyeth’s expense, as may
be reasonably necessary to permit Wyeth to file, prosecute and/or maintain such
Category 1 Covered SMIP Improvement-related Patent Right. In the event that
Wyeth continues the prosecution or maintenance of any Category 1 Covered SMIP
Improvement-related Patent Right pursuant to this Section 6.2.l(d)(i), Wyeth
shall do so at its own expense, and Wyeth shall no longer be obligated to pay to
Trubion any royalty payments that would be due solely with respect to any such
Category 1 Covered SMIP Improvement-related Patent Right.

 

  (ii)

Category 2 Covered SMIP Improvements. In the event that Wyeth makes any Category
2 Covered SMIP Improvement (whether it is an invention solely by Wyeth or a
Joint Invention), Wyeth shall have the first right and primary obligation to
prepare, file, prosecute and maintain any Patent Rights covering such Category 2
Covered SMIP Improvement, at its own expense, using patent counsel mutually
agreeable to the Parties, such agreement not to be unreasonably withheld. Wyeth
shall give Trubion a reasonable opportunity to review and comment on the text of
any patent application with respect to such Category 2 Covered SMIP Improvement
before filing, shall consult with Trubion with respect thereto, shall reasonably
consider and address any of Trubion’s comments, and shall supply Trubion with a
copy 01 the patent application as filed, together with notice of its filing date
and serial number. Wyeth shall keep Trubion advised of the status of the actual
and prospective patent filings (including, without limitation, the grant of any
Patent Rights covering such Category 2 Covered SMlP Improvement), shall provide
Trubion with a reasonable opportunity to

 

61



--------------------------------------------------------------------------------

  comment on all correspondence received from and all proposed submissions to be
made to any government patent office or authority related to the filing,
prosecution and maintenance of such patent filings, shall consult with Trubion
with respect thereto, and shall reasonably consider and address any of Trubion’s
comments on such correspondence and submissions. If Wyeth elects not to file a
patent application on a Category 2 Covered SMIP Improvement, or to cease the
prosecution and/or maintenance of any Category 2 Covered SMIP
Improvement-related Patent Right (except for abandonment of a patent application
in favor of a patent application subsequently filed for purposes of continuing
the prosecution of Patent Rights claiming the inventions included in the
abandoned patent application), Wyeth shall provide Trubion with written notice
immediately upon the decision to not file or continue the prosecution of such
patent application or maintenance of such patent. If Trubion elects to continue
such prosecution or maintenance, it shall notify Wyeth in writing of such
decision within ninety (90) days of receipt of Wyeth’s written notice, in which
case Wyeth shall assign to Trubion such Category 2 Covered SMIP
Improvement-related Patent Right abandoned by Wyeth and shall execute such
documents and perform such acts, at Trubion’s expense, as may be reasonably
necessary to permit Trubion to file, prosecute and/or maintain such Category 2
Covered SMIP Improvement-related Patent Right.

 

  6.2.2.

Enforcement of Patent Rights.

 

  (a)

Notice. lf either Wyeth or Trubion becomes aware of any infringement, anywhere
in the Territory, of any issued patent within the Trubion Patent Rights
(including Product- Related Patent Rights), Wyeth Patent Rights or Joint Patent
Rights, which infringing activity adversely affects or is reasonably expected to
adversely affect any SMIP or Licensed Product hereunder, it will promptly notify
the other Party in writing to that effect and the Parties will consult with each
other through the Joint Patent Committee regarding any actions to be taken with
respect to such infringing activity; provided, however, that neither Party is
obligated to disclose confidential information of a Third Party (other than a
sublicensee under this Agreement, to the extent such Party is permitted to do so
under the terms of the sublicense).

 

62



--------------------------------------------------------------------------------

  (b)

Product-Related Patent Rights. To the extent permitted under the Trubion Third
Party Agreements, if applicable, Wyeth shall have the first right, but not the
obligation, to take action to obtain a discontinuance of infringement or bring
suit against a Third Party infringer of Product-Related Patent Rights under
which Wyeth has an exclusive license to make, use and sell Licensed Products
under this Agreement, to the extent such infringement involves a product
directed against a Licensed Target. Wyeth shall have such first right within
three (3) months from the date of notice and the right to join Trubion as a
party plaintiff. Wyeth shall be responsible for, and shall bear, all the
out-of-pocket expenses of any suit brought by it claiming infringement of any
such Product-Related Patent Rights; provided that Trubion shall reimburse Wyeth
for twenty percent (20%) of the out-of-pocket expenses incurred in connection
therewith. Trubion will cooperate with Wyeth in any such suit and shall have the
right to consult with Wyeth and to participate in and be represented by
independent counsel in such litigation at its own expense. Wyeth shall incur no
liability to Trubion as a consequence of such litigation or any unfavorable
decision resulting therefrom, including any decision holding any of the
Product-Related Patent Rights invalid or unenforceable. Any recoveries obtained
by Wyeth as a result of any proceeding against such Third Party infringer shall
be allocated as follows:

 

  (i)

Such recovery shall first be used to reimburse each Party for all out-of-pocket
litigation expenses in connection with such litigation paid by that Party; and

 

  (ii)

With respect to any remaining recovery, eighty percent (80%) shall go to Wyeth
and twenty percent (20%) shall go to Trubion.

If, after the expiration of the three (3) month period (or, if earlier, the date
upon which Wyeth provides written notice that it does not plan to bring suit),
Wyeth has not obtained a discontinuance of such infringement of Product-Related
Patent Rights or filed suit against any such Third Party infringer hereunder,
then Trubion shall have the right, but not the obligation, to bring suit against

 

63



--------------------------------------------------------------------------------

such Third Party infringer of the Product-Related Patent Rights under which
Wyeth has an exclusive license under this Agreement, provided that each Party
shall bear fifty percent (50%) of the out-of-pocket expenses of such suit. Wyeth
will cooperate with Trubion in any such suit for infringement of such
Product-Related Patent Rights brought by Trubion against a Third Party, and
shall have the right to consult with Trubion and to participate in and be
represented by independent counsel in such litigation at its own expense.
Trubion shall incur no liability to Wyeth as a consequence of such litigation or
any unfavorable decision resulting therefrom, including any decision holding any
of the Product-Related Patent Rights invalid or unenforceable. Any recoveries
obtained by Trubion as a result of any such proceeding against a Third Party
infringer shall be allocated as follows:

 

  (iii)

Such recovery shall first be used to reimburse each Party for all out-of-pocket
litigation expenses in connection with such litigation paid by that Party; and

 

  (iv)

With respect to any remaining recovery, one hundred percent (100%) shall go to
Trubion.

 

  (c)

Joint Patent Rights. With respect to any notice of a Third Party infringer of
the Joint Patent Rights, the Joint Patent Committee shall meet as soon as
reasonably practicable to discuss such infringement and determine an appropriate
course of action. Wyeth shall have the first right but not the obligation to
bring an action against such Third Party infringer or otherwise address such
alleged infringement within three (3) months from the date of notice and to
control such litigation or other means of addressing such infringement. Wyeth
shall be responsible for, and shall bear, all the out-of-pocket expenses of any
suit brought by it claiming infringement of any such Joint Patent Rights;
provided that Trubion shall reimburse Wyeth for twenty percent (20%) of the
out-of-pocket expenses incurred in connection therewith. Trubion shall cooperate
with Wyeth, at Wyeth’s expense, in any such suit brought by Wyeth and shall have
the right to consult with Wyeth and participate in and be represented by
independent counsel in such litigation at its own expense. Wyeth shall incur no
liability to Trubion as a consequence of such litigation or any unfavorable
decision resulting therefrom, including any decision holding any of the Joint
Patent Rights invalid or

 

64



--------------------------------------------------------------------------------

  unenforceable. Any recovcries obtained by Wycth as a result of any proceeding
against such Third Party infringer shall be allocated as follows:

 

  (i)

Such recovery shall first be used to reimburse each Party for all out-of-pocket
litigation expenses in connection with such litigation paid by that Party; and

 

  (ii)

With respect to any remaining recovery, eighty percent (80%) shall go to Wyeth
and twenty percent (20%) shall go to Trubion.

If, after the expiration of the three (3) month period (or, if earlier, the date
upon which Wyeth provides written notice that it does not plan to bring suit)
Wyeth elects not to take action against a Third Party infringer of the Joint
Patent Rights and Trubion elects to bring an action, then Wyeth shall cooperate,
at Trubion’s expense, in such action. Trubion shall incur no liability to Wyeth
as a consequence of such litigation or any unfavorable decision resulting
therefrom, including any decision holding any of the Joint Patent Rights invalid
or unenforceable. Any recoveries obtained by Trubion shall go to Trubion.

 

  6.2.3.

Infringement and Third Party Licenses

 

  (a)

Infringement of Third Party Patents - Course of Action. If the research,
Development, Manufacture or Commercialization of any Licensed Product is alleged
by a Third Party to infringe a Third Party’s patent, the Party becoming aware of
such allegation shall promptly notify the other Party.

Additionally, if either Party determines (with consultation by the Joint Patent
Committee) that, based upon the review of a Third Party’s patent or patent
application or other intellectual property rights, it may be desirable to obtain
a license from such Third Party with respect thereto, such Party shall promptly
notify the other Party of such determination. In the event Wyeth determines,
after good faith consultation with Trubion through the Joint Patent Committee,
that it is necessary or useful to obtain licenses under intellectual property
rights from Third Parties (“Additional Third Party Licenses”) in order to
Develop, Manufacture or Commercialize Licensed Products under this Agreement,
Wyeth shall be solely responsible for

 

65



--------------------------------------------------------------------------------

negotiating and obtaining any such Additional Third Party Licenses, but shall
not be obligated to do so. Trubion may elect, in its sole discretion, to obtain
one or more Third Party licenses that are applicable to Trubion Technology in
general but are not Licensed Product-specific (“Trubion Additional Third Party
Licenses”); if Trubion so elects, then Trubion shall be solely responsible for
negotiating and obtaining any such licenses, but shall not be obligated to do
so.

 

  (b)

Third Party Infringement Suit. If a Third Party sues a Party (the “Sued Party”)
alleging that the Sued Party or its Affiliates’ or sublicensees’ research,
Development, Manufacture or Commercialization of any Licensed Product during the
term of and pursuant to this Agreement infringes or will infringe said Third
Party’s patent, then, upon the Sued Party’s request and in connection with the
Sued Party’s defense of any such Third Party infringement suit, the other Party
shall provide reasonable assistance to the Sued Party for such defense. If both
Wyeth and Trubion are sued by a Third Party, then the Parties shall consult with
one another through the Joint Patent Committee. Unless otherwise determined by
the Joint Patent Committee, Wyeth will control the defense of any suit relating
to Licensed Products (whether one or both Parties are Sued Parties) and shall
select counsel for such suit after consultation through the Joint Patent
Committee. Trubion shall have the right to participate in and be represented by
independent counsel in such litigation at its own expense. If the alleged
infringement is of claims related to the Trubion Technology utilized by Wyeth
hereunder, Wyeth shall be responsible for, and shall bear, all the out-of-pocket
expenses of such actions; provided that Trubion shall reimburse Wyeth for twenty
percent (20%) of the out-of-pocket expenses incurred in connection therewith. In
the event Trubion is the Party paying such expenses, Trubion shall periodically,
but no more than once per Calendar Quarter, invoice Wyeth for its eighty percent
(80%) share of expenses incurred. All invoices shall be accompanied by
supporting documentation reasonably showing the expenses so incurred. Such
invoices shall be paid within thirty (30) days of receipt. In the event Wyeth is
the Party paying such expenses, Wyeth shall receive a credit in the amount of
Trubion’s share of such expenses, which credit shall be applied to royalties due
to Trubion under Section 5.4, as adjusted under Section 5.4.6; provided that, no
such royalty payment to Trubion shall be

 

66



--------------------------------------------------------------------------------

  reduced by more than fifty percent (50%) in any Calendar Quarter as a result
of such credit. Any portion of the credit not utilized due to the limitations of
the preceding sentence shall be carried over and credited to future royalty
payments.

 

  (c)

Interference, Opposition, Revocation, and Declaratory Judgment Actions. If the
Parties, though the Joint Patent Committee, mutually determine that, based upon
the review of a Third Party’s patent or patent application or other intellectual
property rights, it may be desirable to provoke or institute an interference,
opposition, revocation or declaratory judgment action with respect thereto, then
the ‘Parties shall consult with one another and shall reasonably cooperate in
connection with such an action. Unless otherwise determined by the Joint Patent
Committee, Wyeth will control such action and shall select counsel for such
action. Wyeth shall be responsible for, and shall bear, all the out-of-pocket
expenses of such action; provided that Trubion shall reimburse Wyeth for twenty
percent (20%) of the out-of-pocket expenses incurred in connection therewith.
Wyeth shall submit invoices to Trubion for such expenses, such invoices to be
accompanied by supporting documentation reasonably showing the expenses so
incurred. Trubion shall have the right to participate in and be represented by
independent counsel in such action at its own expense.

 

  6.2.4.

Patent Certifications. Each Party shall immediately give written notice to the
other of any certification of which it becomes aware filed pursuant to 21 U.S.C.
5 355(b)(2)(A) or 5 355(j)(2)(A)(vii) (or any amendment or successor statute
thereto), any similar statutory or regulatory requirement enacted in the future
regarding biologic products, or any similar statutory or regulatory requirement
in any non-U.S. country in the Territory claiming that a Joint Patent Right,
Wyeth Patent Right or a Trubion Patent Right covering a Licensed Product is
invalid or that infringement will not arise from the Manufacture, use or sale of
a product by a Third Party. Upon the giving or receipt of such notice, Wyeth
shall have the first right, but not the obligation, to bring an infringement
action against such Third Party. In such a case, Wyeth shall notify Trubion at
least ten (10) days prior to the date set forth by statute or regulation of its
intent to exercise, or not exercise, this right. Any infringement action against
a Third Party arising under this Section 6.2.4 shall be governed by the
provisions of Section 6.2.2(b) hereof.

 

67



--------------------------------------------------------------------------------

  6.2.5.

Patent Term Restoration. The Parties hereto shall cooperate with each other in
obtaining patent term restoration, or its equivalent anywhere in the Territory,
including under 3 5 U.S .C. 5 156 and its foreign counterparts, where applicable
to the Trubion Patent Rights, Wyeth Patent Rights and Joint Patent Rights. If
elections with respect to obtaining such patent term restoration are to be made,
Wyeth shall make such election (after consultation with Trubion through the
Joint Patent Committee) and Trubion shall abide by such election.

 

  6.3.

Trademarks. Wyeth shall, in its sole discretion select and own all Licensed
Product-related Trademarks, trade dress, logos and copyrights and names to be
used in connection with the Commercialization of any Licensed Product hereunder.
Trubion shall neither use nor seek to register, anywhere in the Territory, any
trademarks which are confusingly similar to any Trademark or any other
trademarks, trade names, trade dress or logos used by or on behalf of Wyeth or
its sublicensees in connection with any Licensed Product; provided, however*,
that nothing in this Section 6.3 shall be construed to prevent Trubion from
enforcing its own trademark, trade name, trade dress or logo rights or affect
the Parties’ obligations under Section 4.13.

 

7.

CONFIDENTIALITY.

 

  7.1.

Confidentiality. Except to the extent expressly authorized by this Agreement or
otherwise agreed in writing, the Parties agree that, for the term of this
Agreement and for five (5) years thereafter, each Party (the “Receiving Party”),
receiving any Confidential Information of the other Party (the “Disclosing
Party”) hereunder shall keep such Confidential Information confidential and
shall not publish or otherwise disclose or use such Confidential Information for
any purpose other than as provided for in this Agreement except for Confidential
Information that the Receiving Party can establish:

 

  (a)

was already known by the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party and such
Receiving Party has documentary evidence to that effect;

 

  (b)

was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the Receiving Party;

 

  (c)

became generally available to the public or otherwise part of the public domain
after its disclosure or development, as the case may be, and other than through
any act or omission of a Party in breach of this confidentiality obligation;

 

68



--------------------------------------------------------------------------------

  (d)

was disclosed to that Party, other than under an obligation of confidentiality,
by a Third Party who had 110 obligation to the Disclosing Party not to disclose
such information to others; or

 

  (e)

was independently discovered or developed by or on behalf of the Receiving Party
without the use of the Confidential Information belonging to the other Party and
the Receiving Party has documentary evidence to that effect.

 

  7.2.

Authorized Disclosure and Use.

 

  7.2.1.

Disclosure. Notwithstanding the foregoing Section 7.1, each Party may disclose
Confidential Information belonging to the other Party to the extent such
disclosure is reasonably necessary to:

 

  (a)

file or prosecute patent applications covering Trubion Know-How, Wyeth Know-How
or Joint Know-How as contemplated by this Agreement, in a manner consistent with
decisions and recommendations of the Joint Patent Committee under Article 6, if
the affected Party consents to such disclosure (such consent not to be
unreasonably withheld or delayed); provided that a disclosure of a Party’s
Confidential Information under this Section 7.2.l(a) shall be treated as a
publication under Section 7.4.3, and shall be subject to the requirements of
advance notice, review period and opportunity to file patent application(s), as
set forth in Section 7.4.3,

 

  (b)

prosecute or defend litigation,

 

  (c)

exercise rights hereunder provided such disclosure is covered by terms of
confidentiality similar to those set forth herein,

 

  (d)

facilitate discussions with prospective investors (other than pharmaceutical or
biotechnology companies) in connection with financing arrangements (not
involving any license, collaboration or other arrangement relating to such
Party’s technology or products) or a proposed acquisition of such Party, subject
to appropriate confidentiality agreements and limiting such disclosure to
disclosure of the terms and conditions of this Agreement and Know-How to the
extent contained in such Party’s patent applications; and

 

  (e)

comply with applicable governmental laws and regulations.

 

69



--------------------------------------------------------------------------------

In the event that a Party shall reasonably deem it necessary to disclose,
pursuant to this Section 7.2.1, Confidential Information belonging to the other
Party, the Disclosing Party shall to the extent possible give reasonable advance
notice of such disclosure to the other Party and take reasonable measures to
ensure confidential treatment of such information.

 

  7.2.2.

Use. Notwithstanding the foregoing Section 7.1, each Party shall have the right
to use Confidential Information of the other Party in carrying out its
responsibilities under this Agreement in the research, Development, Manufacture
and Commercialization of Licensed Products.

 

  7.3.

SEC Filings. Either Party may disclose the terms of this Agreement to the extent
required, in the reasonable opinion of such Party’s legal counsel, to comply
with applicable laws, including, without limitation, the rules and regulations
promulgated by the United States Securities and Exchange Commission.
Notwithstanding the foregoing, before disclosing this Agreement or any of the
terms hereof pursuant to this Section 7.3, the Parties will reasonably consult
with one another on the terms of this Agreement to be redacted in malting any
such disclosure. If a Party discloses this Agreement or any of the terms hereof
in accordance with this Section 7.3, such Party agrees, at its own expense, to
seek confidential treatment 01 portions of this Agreement or such terms, as may
be reasonably requested by the other Party.

 

  7.4.

Public Announcements; Publications

 

  7.4.1.

Coordination. The Parties agree on the importance of coordinating their public
announcements respecting this Agreement and the subject matter thereof (other
than academic, scientific or medical publications that are subject to the
publication provision set forth below). Trubion and Wyeth shall, from time to
time, and at the request of the other Party, discuss and agree on the general
information content relating to this Agreement (including relating to the
Research Program and Development Program, and/or to research, Development,
Manufacture and/or Commercialization of Licensed Products) which may be publicly
disclosed (including, without limitation, by means of any printed publication or
oral presentation).

 

  7.4.2.

Announcements. Except as may be expressly permitted under Section 7.3 or
Section 7.4.3 or as may be appropriate for Wyeth to make in connection with its
Commercialization activities as contemplated hereunder, subject to Sections 7.1
and 7.2 hereof, neither Party will make any public announcement regarding this
Agreement, the Research Program or the Development Program,

 

70



--------------------------------------------------------------------------------

  and/or the research, Development, Manufacturing or Commercialization of
Licensed Products without the prior written approval of the other Party.

 

  7.4.3.

Publications. During the term of this Agreement, each Party will submit to the
other Party for review and approval all proposed academic, scientific and
medical publications and public presentations relating to the Research Program,
the Development Program and/or to the research, Development, Manufacture and/or
Commercialization of any Licensed Product, or any proposed disclosure under
Section 7.2.l(a), for review in connection with preservation of Patent Rights
and/or to determine whether any of such other Party’s Confidential Information
should be modified or deleted. Written copies of such proposed publications and
presentations shall be submitted to the non-publishing Party no later than
thirty (30) days before submission for publication or presentation and the non
publishing Party shall provide its comments with respect to such publications
and presentations within fifteen (1 5) business days of its receipt of such
written copy. The review period may be extended for an additional thirty
(30) days in the event the non-publishing Party can demonstrate reasonable need
for such extension, including, but not limited to, the preparation and filing of
patent applications. By mutual agreement, this period may be further extended.
Wyeth and Trubion will each comply with standard academic practice regarding
authorship of scientific publications and recognition of contribution of other
parties in any publications relating to the Research Program, the Development
Program and/or to the research, Development, Manufacture and/or
Commercialization of any Licensed Product.

 

8.

REPRESENTATIONS AND WARRANTIES.

 

  8.1.

Representations and Warranties of Each Party. Each or Trubion and Wyeth hereby
represents and warrants to the other Party hereto as follows:

 

  (a)

it is a corporation or entity duly organized and validly existing under the laws
of the state or other jurisdiction of its incorporation or formation;

 

  (b)

the execution, delivery and performance of this Agreement by such Party has been
duly authorized by all requisite corporate action and does not require any
shareholder action or approval;

 

71



--------------------------------------------------------------------------------

  (c)

it has the power and authority to execute and deliver this Agreement and to
perform its obligations and to grant the licenses granted by it to the other
Party pursuant to this Agreement;

 

  (d)

the execution, delivery and performance by such Party of this Agreement and its
compliance with the terms and provisions hereof does not and will not conflict
with or result in a breach of any of the terms and provisions of or constitute a
default under (i) any agreement or instrument binding or affecting it or the
subject matter of this Agreement; (ii) the provisions of its charter or
operative documents or bylaws; or (iii) any order, writ, injunction or decree of
any court or governmental authority entered against it or by which any of its
property is bound, except where such conflict, breach or default would not
materially impact (A) the Party’s ability to meet its obligations hereunder or
(B) the rights granted to the other Party hereunder; and

 

  (e)

it has not granted to any Third Party any right or license which would conflict
in any material respect with the rights granted by it to the other Party
hereunder.

 

  8.2.

Additional Representations and Warranties of Trubion In addition to the
representations and warranties made by Trubion in Section 8.1, Trubion, subject
to Section 8.7, hereby represents and warrants to Wyeth that as of the Signing
Date:

 

  (a)

except as disclosed in Exhibit 8.2(d) attached hereto, Trubion is the sole and
exclusive owner of the Trubion Patent Rights and Trubion has not placed, or
suffered to be placed, any liens, charges or encumbrances on or against the
Trubion Patent Rights;

 

  (b)

Exhibit 1.129 is a true and complete list of Trubion Patent Rights that pertain
to Licensed Products, provided that an inadvertent omission from such list may
be cured by amending Exhibit 1.129;

 

  (c)

the Trubion Patent Rights are existing and, to Trubion’s knowledge, no issued or
granted patents within the Trubion Patent Rights are invalid or unenforceable;

 

  (d)

except as disclosed in Exhibit 8.2(d) attached hereto, Trubion has no knowledge
that any Third Party has any right, title or interest in or to any of the
Trubion Patent Rights;

 

72



--------------------------------------------------------------------------------

  (e)

except as set forth in Exhibit 8.2(e) attached hereto, no Trubion Patent Right
listed in Exhibit 1.129 attached hereto is subject to any funding agreement with
any government or government agency;

 

  (f)

Trubion has received no written notice alleging infringement of a Third Party
Patent Right in connection with its research and Development of SMIPs directed
against a Trubion Target, and Trubion has disclosed to Wyeth all material
information of which Trubion is aware as to whether the research, Development,
Manufacture, use or sale of SMIPs directed against a Trubion Target, in the form
that is the subject of the clinical studies ongoing as of the Signing Date, if
such SMIPs were researched, Developed, Manufactured, used or sold as of the
Signing Date, infringes or would infringe issued or granted patents owned by a
Third Party as of the Signing Date;

 

  (g)

the Trubion Patent Rights are not subject to any litigation, judgments or
settlements against or owed by Trubion, nor has Trubion received written notice
of any threats of such litigation;

 

  (h)

Trubion is in compliance in all material respects with all agreements with Third
Parties relating to Licensed Products that are sublicensed to Wyeth hereunder;

 

  (i)

Trubion has not knowingly used any Know-How misappropriated from a Third Party
in connection with a Licensed Product to be provided for Commercialization under
this Agreement, and Trubion is not aware of any claim by a Third Party that
Know-How misappropriated from such Third Party has been used by Trubion in its
Development of SMIPs directed against a Trubion Target; and

 

  (j)

the Trubion Patent Rights are not the subject of any interference, opposition,
reissue or reexamination proceeding in the United States or, to the knowledge of
Trubion, any opposition proceeding outside of the United States.

 

73



--------------------------------------------------------------------------------

  8.3.

Mutual Covenant. Each Party covenants to the other Party that it shall at all
times comply with all applicable material laws and regulations relating to its
activities under this Agreement.

 

  8.4.

Additional Covenants of Trubion. During the term of this Agreement, Trubion will
use diligent efforts not to materially breach any agreement between Trubion and
a Third Party that provides Trubion Patent Rights pertaining to the research,
Development, Manufacture or Commercialization of any Licensed Product, and it
will provide Wyeth promptly with notice of any such alleged breach. The
foregoing sentence shall not be construed to prevent the termination of any such
Third-Party agreement by Trubion; provided, however, that Trubion shall not
terminate any such Third-Party agreement without obtaining Wyeth’s prior written
consent, which consent shall not be unreasonably withheld or delayed. During the
term of this Agreement, Trubion will not knowingly use any Know-How
misappropriated from a Third Party in connection with any Licensed Product being
provided for Commercialization under this Agreement.

 

  8.5.

Representation by Legal Counsel. Each Party hereto represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof, In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption shall exist or be implied against the Party which drafted such terms
and provisions.

 

  8.6.

No Inconsistent Agreements. Neither Party has in effect and after the Signing
Date neither Party shall enter into any oral or written agreement or arrangement
that would be inconsistent with its obligations under this Agreement.

 

  8.7.

Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTIONS 8.1, 8.2 AND
8.5, THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, AND PARTICULARLY THAT LICENSED PRODUCTS WILL BE
SUCCESSFULLY DEVELOPED HEREUNDER, AND IF LICENSED PRODUCTS ARE DEVELOPED, WITH
RESPECT TO SUCH LICENSED PRODUCTS, THE PARTIES DISCLAIM ALL IMPLIED WARRANTIES
OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

 

9.

GOVERNMENT APPROVALS; TERM AND TERMINATION.

 

  9.1.

HSR Filing. Each Party shall be responsible for its own costs, expenses, and
filing fees associated with any HSR Filing; provided, however, that Wyeth shall
be solely responsible for any fees (other than penalties that

 

74



--------------------------------------------------------------------------------

  may be incun-ed as a result of actions or omissions on the part of Trubion)
required to be paid to any government agency in connection with making any such
HSR Filing.

 

  9.2.

Other Government Approvals. Trubion and Wyeth will cooperate and use
respectively all reasonable efforts to make all registrations, filings and
applications, to give all notices and to obtain as soon as practicable all
governmental or other consents, transfers, approvals, orders, qualifications
authorizations, permits and waivers, if any, and to do all other things
necessary or desirable for the consummation of the transactions as contemplated
hereby.

 

  9.3.

Term. The term of this Agreement will commence on the Signing Date and shall
extend, unless this Agreement is terminated earlier in accordance with this
Article 9, on a Licensed Product by Licensed Product and country by country
basis until such time as the Royalty Period with respect to the sale of such
Licensed Product in such country expires.

 

  9.4.

Termination Upon HSR Denial. This Agreement shall terminate (a) at Wyeth’s
option, immediately upon written notice to Trubion, in the event that the United
States Federal Trade Commission and/or the United States Department of Justice
shall seek a preliminary injunction under the HSR Act against Trubion and Wyeth
to enjoin the transactions contemplated by this Agreement, (b) at the election
of either Party, immediately upon written notice to the other Party, in the
event that the United States Federal Trade Commission and/or the United States
Department of Justice shall obtain a preliminary injunction under the HSR Act
against Trubion and Wyeth to enjoin the transactions contemplated by this
Agreement, or (c) at the election of either Party, immediately upon written
notice to the other Party, in the event that the HSR Clearance Date shall not
have occurred on or prior to one hundred eighty (180) days after the effective
date of the HSR Filing.

 

  9.5.

Material Breach. In the event that either Party commits a material breach of its
representations, warranties or obligations under this Agreement, the other Party
may terminate this Agreement (a) on a Licensed Target by Licensed Target and
country by country basis, to the extent that such material breach relates to
Licensed Product(s) directed against such Licensed Target(s) in such
country(ies) or (b) in its entirety only if such material breach fundamentally
frustrates the objectives or transactions contemplated by this Agreement taken
as a whole. If a Party elects to exercise such right to terminate, it shall do
so by providing written notice of the alleged breach (the “Notice of Breach”) to
the breaching Party. If such material breach pertains to the payment of
undisputed amounts payable under this Agreement and remains uncured for thirty
(30) days after the breaching Party’s receipt of such Notice of Breach or, if
such material breach pertains to another material breach (other than for
non-payment) and

 

75



--------------------------------------------------------------------------------

  remains uncured for one hundred twcnty (120) days after the breaching Party’s
receipt of such Notice of Breach, then the non-breaching Party may terminate
this Agreement, as and to the extent permitted in (a) or (b) above, on fifteen
(15) days notice by giving a written notice of termination (“Notice of
Termination”) to the breaching Party; provided, however, that if such breach
(other than for non-payment) is not susceptible to cure within the initial
120-day period and the breaching Party uses continuous, diligent, good faith
efforts to cure such breach, it shall document such efforts by written notice to
the non-breaching Party on or before the end of such 120- day period, and the
stated cure period will be extended by an additional one hundred twenty
(120) days. This Agreement shall be deemed terminated (as and to the extent
permitted in (a) or (b) above) fifteen (1 5) days after the breaching Party’s
receipt of such Notice of Termination, unless the breaching Party has fully
cured the breach prior to the expiration of such 15-day period.

In the event that Trubion is the breaching Party and fails to cure any such
material breach within the applicable time period(s) set forth above, Wyeth,
within sixty (60) days after the expiration 01 the cure period for such breach,
may elect, in lieu of terminating this Agreement, by written notice to Trubion
(a “Notice of Modification”), to modify the terms of this Agreement, as (and
only to the extent) provided in Section 9.8, on a Licensed Target-by-Licensed
Target and country-by-country basis (but only to the extent such material breach
relates to Licensed Product(s) directed against such Licensed Target(s) in such
country(ies)), in which event, Wyeth shall be deemed to have waived its right to
terminate this Agreement under this Section 9.5 with respect to such Licensed
Target(s) in such country(ies) only with respect to the material breach giving
rise to such action under this Section 9.5. Notwithstanding the foregoing, a
Party shall not be in breach of its obligations under this Agreement to the
extent that such breach was caused by the other Party’s failure to perform its
obligations hereunder.

 

  9.6.

Termination by Wyeth.

 

  9.6.1.

Termination Without Cause. Commencing on the second anniversary of the Effective
Date, Wyeth shall have the right, exercisable upon ninety (90) days prior
written notice to Trubion, to terminate this Agreement either (a) in its
entirety, or (b) on a Licensed Target by Licensed Target and country by country
basis. Wyeth’s rights under this Section 9.6.1 are separate from and in addition
to its rights to terminate the Research Program under Section 3.3.2 hereof.

 

  9.6.2.

Termination for a Material Safety or Regulatory Issue. Wyeth shall have the
right to terminate this Agreement, at any time, on a Licensed Target by Licensed
Target basis, by giving

 

76



--------------------------------------------------------------------------------

  sixty (60) days prior written notice to Trubion in the event of any safety or
regulatory issue that would have a material adverse effect on Wyeth’s ability to
research, Develop, Manufacture or Commercialize any Licensed Product directed
against such Licensed Target, as determined in Wyeth’s reasonable judgment and
according to Wyeth’s standard internal procedures for evaluating such safety or
regulatory issues. Effects of such termination shall be as set forth in
Section 9.7.4.

 

  9.7.

Effects of Termination.

 

  9.7.1.

Effect of Termination by Wyeth for Cause.

 

  (a)

Without limiting any other legal or equitable remedies that Wyeth or Trubion may
have, subject to Section 11.3, if this Agreement is terminated in its entirety
by Wyeth for cause under Section 9.5, the following provisions shall apply:

 

  (i)

all licenses granted by each Party to the other Party under this Agreement shall
terminate (except as provided in Section 9.7.10 below);

 

  (ii)

during the one (1) year period after the effective date of such termination,
Trubion shall have the right to negotiate with Wyeth an agreement which grants
to Trubion a non-exclusive license (with the right to grant sublicenses) to
practice, use and exploit the Wyeth Applied Technology with respect to the
research, Development, Manufacture and Commercialization of Licensed Products on
commercially reasonable terms. If Trubion exercises such right, Wyeth shall
negotiate the terms of such license with Trubion diligently and in good faith;
provided that, if Trubion and Wyeth negotiate, but do not enter into, such
non-exclusive license, Wyeth shall not enter into any agreement granting a
license to a Third Party under the Wyeth Applied Technology within one (1) year
after the end of such negotiations on terms more favorable to such Third Party
than those last offered by Wyeth to Trubion, without first offering Trubion, for
a period of not less than sixty (60) days, the opportunity to review such terms
after full disclosure thereof and enter into a non-exclusive license on such
more favorable terms, and, if Trubion accepts such more favorable terms, the
Parties shall promptly negotiate definitive agreements relating thereto;

 

77



--------------------------------------------------------------------------------

  (iii)

during the one (1) year period after the effective date of such termination,
Trubion shall have the right to negotiate with Wyeth for the transfer of Product
Data and Filings to Trubion, and for the grant by Wyeth to Trubion of the right
and license to use the Licensed Product-specific Trademarks and Product-specific
names pertaining to the Licensed Product(s) as existing at the time of
termination (collectively, “Existing Trademarks”), on commercially reasonable
terms. If Trubion exercises such right, Wyeth shall negotiate the terms of such
transfer and license with Trubion diligently and in good faith; provided that,
if Trubion and Wyeth negotiate but do not enter into such an agreement, Wyeth
shall not enter into any agreement granting such rights to a Third Party within
one (1) year after the end of such negotiation on terms more favorable to such
Third Party than those last offered by Wyeth to Trubion, without first offering
Trubion, for a period of not less than sixty (60) days, the opportunity to
review such terms after full disclosure thereof and enter into such an agreement
on such more favorable terms, and, if Trubion accepts such more favorable terms,
the Parties shall promptly negotiate definitive agreements relating thereto; and

 

  (iv)

subject to the provisions of Section 9.9, this Agreement shall be of no further
force or effect.

 

  (b)

Without limiting any other legal or equitable remedies that Wyeth or Trubion may
have, subject to Section 11.3, if this Agreement is terminated by Wyeth for
cause under Section 9.5 with respect to a Licensed Target in all countries, but
not in its entirety, the following provisions shall apply:

 

  (i)

if such Licensed Target is a Trubion Target, all of the Parties’ rights and
obligations under Article 3 in connection with the Research Program shall cease
in their entirety; provided that all amounts due for research performed and
costs incurred prior to the date of such termination shall remain payable in
accordance with the provisions of Article 3;

 

  (ii)

if such Licensed Target is a Wyeth Target, all of the Parties’ rights and
obligations under Article 3 in connection with the Research Program shall
continue, subject to Wyeth’s option, exercisable in its sole discretion, to
terminate the Research Program as

 

78



--------------------------------------------------------------------------------

  follows: Wyeth shall exercise such option to terminate the Research Program
(if it so elects) by a written statement to that effect included in Wyeth’s
Notice of Termination (described in Section 9.5 above). If Wyeth exercises such
option to terminate the Research Program, all of the Parties’ rights and
obligations under Article 3 in connection with the Research Program shall cease
in their entirety fifteen (15) days after Trubion’s receipt of such Notice of
Termination; provided that all amounts due for research performed and costs
incurred prior to the date of such termination shall remain payable in
accordance with the provisions of Article 3;

 

  (iii)

if such terminated Licensed Target is the CD20 Antigen, Wyeth shall have no
further obligation to reimburse Trubion under Section 4.6 with respect to
expenses incurred after the effective date of termination;

 

  (iv)

all licenses granted by each Party to the other Party under this Agreement with
respect to Licensed Products directed against such Licensed Target shall
terminate (except as provided in Section 9.7.10 below);

 

  (v)

the provisions of Section 9.7.1(a)(ii), with such changes as are appropriate in
the context of such limited termination, shall apply with respect to the
Licensed Products directed against such Licensed Target; and

 

  (vi)

the provisions of Section 9.7.l(a)(iii), with such changes as are appropriate in
the context of such limited termination, shall apply with respect to Product
Data and Filings, and Existing Trademarks, relating to the Licensed Products
directed against such Licensed Target.

 

  (c)

Without limiting any other legal or equitable remedies that Wyeth or Trubion may
have, subject to Section 11.3, if this Agreement is terminated by Wyeth for
cause under Section 9.5 with respect to all Licensed Targets in a country, but
not in its entirety, the following provisions shall apply:

 

  (i)

if such country is a Major Market Country, all of the Parties’ rights and
obligations under Article 3 in

 

79



--------------------------------------------------------------------------------

  connection with the Research Program shall cease in their entirety; provided
that all amounts due for research performed and costs incurred prior to the date
of such termination shall remain payable in accordance with the provisions of
Article 3;

 

  (ii)

if such country is not a Major Market Country, all of the Parties’ rights and
obligations under Article 3 in connection with the Research Program shall
continue, subject to Wyeth’s option, exercisable in its sole discretion, to
terminate the Research Program as follows: Wyeth shall exercise such option to
terminate the Research Program (if it so elects) by a written statement to that
effect included in Wyeth’s Notice of Termination (described in Section 9.5
above). If Wyeth exercises such option to terminate the Research Program, all of
the Parties’ rights and obligations under Article 3 in connection with the
Research Program shall cease in their entirety fifteen (15) days after Trubion’s
receipt of such Notice of Termination; provided that all amounts due for
research performed and costs incurred prior to the date of such termination
shall remain payable in accordance with the provisions of Article 3;

 

  (iii)

all licenses granted by each Party to the other Party under this Agreement with
respect to such country shall terminate (except as provided in Section 9.7.10
below); and

 

  (iv)

the term “Territory” as used in this Agreement shall thereafter exclude such
country;

 

  (v)

except as provided in Section 9.9, neither Wyeth nor Trubion shall have any
further obligations under this Agreement with respect to such country;

 

  (vi)

the provisions of Section 9.7.l(a)(ii), with such changes as are appropriate in
the context of such limited termination, shall apply with respect to Licensed
Products in such country; and

 

  (vii)

the provisions of Section 9.7.1(a)(iii), with such changes as are appropriate in
the context of such limited termination, shall apply with respect to Product
Data and Filings, and Existing Trademarks, relating to Licensed Products in such
country.

 

80



--------------------------------------------------------------------------------

  9.7.2.

Effect of Termination by Trubion for Cause

 

  (a)

Without limiting any other legal or equitable remedies that Trubion or Wyeth may
have, subject to Section 11.3, if this Agreement is terminated in its entirety
by Trubion for cause under Section 9.5, the following provisions shall apply:

 

  (i)

all licenses granted by each Party to the other Party under this Agreement shall
terminate (except as provided in Section 9.7.10 below);

 

  (ii)

Wyeth and Trubion shall, upon Trubion’s request, such request made within ninety
(90) days after such termination, enter into negotiations of a non-execlusive
license from Wyeth to Trubion under which Wyeth will grant to Trubion a
non-exclusive license (with the right to grant sublicenses) to practice, use and
exploit the Wyeth Applied Technology with respect to the research, Development,
Manufacture and Commercialization of Licensed Products as constituted at the
time of termination of this Agreement. The Parties hereby agree that such
license shall include, inter alia, provisions whereby Trubion shall agree (A) to
comply with the applicable requirements of any Third Party license to which the
use or exploitation of such Wyeth Applied Technology is subject including, but
not limited to the payment of royalties; (B) with respect to any CD20 Products
or HER2 Products, to pay to Wyeth (I) if such termination occurs prior to BLA
filing in a Major Market Country, royalties and Additional Research and
Development Expense Payments in amounts equal to twenty-five percent (25%) of
those amounts Wyeth would have been obligated to pay Trubion had this Agreement
remained in full force and effect or (11) if such termination occurs after BLA
filing in a Major Market Country, royalties and Additional Research and
Development Expense Payments in amounts equal to fifty percent (50%) of those
amounts Wyeth would have been obligated to pay Trubion had this Agreement
remained in full force and effect; (C) with respect lo any Licensed Products
other than CD20 Products and HER2 Products, to pay to Wyeth royalties and other
non-royalty payments on commercially reasonable terms; and (D) that Trubion
shall have no other financial obligations to Wyeth;

 

81



--------------------------------------------------------------------------------

  (iii)

the provisions of Section 9.7.7 (Post-Termination Transfer of Product Data and
Filings and Existing Trademarks) shall apply;

 

  (iv)

the provisions of Section 9.7.8 (Manufacturing of Licensed Products After
Termination) shall apply; and

 

  (v)

subject to the provisions of Section 9.9, this Agreement shall be of no further
force or effect.

 

  (b)

Without limiting any other legal or equitable remedies that Trubion or Wyeth may
have, subject to Section 11.3, if this Agreement is terminated by Trubion for
cause under Section 9.5 with respect to a Licensed Target in all countries, but
not in its entirety, the following provisions shall apply:

 

  (i)

all of the Parties’ rights and obligations under Article 3 in connection with
the Research Program shall cease in their entirety; provided that all amounts
due for research performed and costs incurred prior to the date of such
termination shall remain payable in accordance with the provisions of Article 3;

 

  (ii)

if such terminated Licensed Target is the CD20 Antigen, Wyeth shall have no
further obligation to reimburse Trubion under Section 4.6 with respect to
expenses incurred after the effective date of termination;

 

  (iii)

all licenses granted by each Party to the other Party under this Agreement with
respect to Licensed Products directed against such Licensed Target shall
terminate (except as provided in Section 9.7.10 below);

 

  (iv)

the provisions of Section 9.7.2(a)(ii) (Wyeth’s grant of a non-exclusive license
to Trubion under Wyeth Applied Technology), with such changes as arc appropriate
in the context of such limited termination, shall apply to Licensed Products
directed against such Licensed Target;

 

  (v)

the provisions of Section 9.7.7 (Post-Termination Transfer of Product Data and
Filings and Existing Trademarks), with such changes as are appropriate in the
context of such limited termination, shall apply with respect to Product Data
and Filings, and Existing Trademarks, related to Licensed Products directed
against such Licensed Target; and

 

82



--------------------------------------------------------------------------------

  (vi)

the provisions of Section 9.7.8 (Manufacturing of Licensed Products After
Termination), with such changes as are appropriate in the context of such
limited termination, shall apply with respect to Licensed Products directed
against such Licensed Target.

 

  (c)

Without limiting any other legal or equitable remedies that Trubion or Wyeth may
have, subject to Section 11.3, if this Agreement is terminated by Trubion for
cause under Section 9.5 with respect to all Licensed Targets in a country, but
not in its entirety, the following provisions shall apply:

 

  (i)

all of the Parties’ rights and obligations under Article 3 in connection with
the Research Program shall cease in their entirety; provided that all amounts
due for research performed and costs incurred prior to the date of such
termination shall remain payable in accordance with the provisions of Article 3;

 

  (ii)

all licenses granted by each Party to the other Party under this Agreement with
respect to such country shall terminate (except as provided in Section 9.7.10
below);

 

  (iii)

the provisions of Section 9.7.2(a)(ii) (Wyeth’s grant of a non-exclusive license
to Trubion under Wyeth Applied Technology), with such changes as are appropriate
in the context of such limited termination, shall apply to a non-exclusive
license to research, Develop, Manufacture and Commercialize Licensed Products in
such country;

 

  (iv)

the provisions of Section 9.7.7 (Post-Termination Transfer of Product Data and
Filings and Existing Trademarks), with such changes as are appropriate in the
context of such limited termination, shall apply with respect to Product Data
and Filings, and Existing Trademarks, related to Licensed Products in such
country; and

 

  (v)

the term “Territory” as used in this Agreement shall thereafter exclude such
country.

 

83



--------------------------------------------------------------------------------

  9.7.3.

Effect of Termination by Wyeth Without Cause.

 

  (a)

If this Agreement is terminated in its entirety by Wyeth under Section 9.6.1,
the following provisions shall apply:

 

  (i)

all licenses granted by each Party to the other Party under this Agreement shall
terminate (except as provided in Section 9.7.10 below);

 

  (ii)

the provisions of Section 9.7.2(a)(ii) (Wyeth’s grant of a non-exclusive license
to Trubion under Wyeth Applied Technology) shall apply;

 

  (iii)

the provisions of Section 9.7.7 (Post-Termination Transfer of Product Data and
Filings and Existing Trademarks) shall apply;

 

  (iv)

the provisions of Section 9.7.8 (Manufacturing of Licensed Products After
Termination) shall apply; and

 

  (v)

subject to the provisions of Section 9.9, this Agreement shall be of no further
force or effect.

 

  (b)

If this Agreement is terminated by Wyeth under Section 9.6.1 with respect to a
Licensed Target in all countries, but not in its entirety, the following
provisions shall apply:

 

  (i)

all of the Parties’ rights and obligations under Article 3 in connection with
the Research Program shall cease in their entirety; provided that all amounts
due for research performed and costs incurred prior to the date of such
termination shall remain payable in accordance with the provisions of Article 3;

 

  (ii)

if such terminated Licensed Target is the CD20 Antigen, Wyeth shall have no
further obligation to reimburse Trubion under Section 4.6 with respect to
expenses incurred after the effective date of termination;

 

  (iii)

all licenses granted by each Party to the other Party under this Agreement with
respect to Licensed Products directed against such Licensed Target shall
terminate (except as provided in Section 9.7.10 below);

 

84



--------------------------------------------------------------------------------

  (iv)

the provisions of Section 9.7.2(a)(ii) (Wyeth’s grant of a non-exclusive license
to Trubion under Wyeth Applied Technology), with such changes as are appropriate
in the context of such limited termination, shall apply to a non-exclusive
license to research, Develop, Manufacture and Commercialize Licensed Products
directed against such Licensed Target;

 

  (v)

the provisions of Section 9.7.7 (Post-Termination Transfer of Product Data and
Filings and Existing Trademarks), with such changes as are appropriate in the
context of such limited termination, shall apply with respect to Product Data
and Filings, and Existing Trademarks, related to Licensed Products directed
against such Licensed Target; and

 

  (vi)

the provisions of Section 9.7.8 (Manufacturing of Licensed Products After
Termination), with such changes as are appropriate in the context of such
limited termination, shall apply with respect to Licensed Products directed
against such Licensed Target.

 

  (c)

If this Agreement is terminated by Wyeth under Section 9.6.1 with respect to all
Licensed Targets in a country, but not in its entirety, the following provisions
shall apply:

 

  (i)

if such country is a Major Market Country, all of the Parties’ rights and
obligations under Article 3 in connection with the Research Program shall cease
in their entirety; provided that all amounts due for research performed and
costs incurred prior to the date of such termination shall remain payable in
accordance with the provisions of Article 3; and if such country is not a Major
Market Country, all of the Parties’ rights and obligations under Article 3 in
connection with the Research Program shall continue;

 

  (ii)

all licenses granted by each Party to the other Party under this Agreement with
respect to such country shall terminate (except as provided in Section 9.7.10
below);

 

  (iii)

the provisions of Section 9.7.2(a)(ii) (Wyeth’s grant of a non-exclusive license
to Trubion under Wyeth Applied Technology), with such changes as are appropriate
in the context of such limited termination, shall apply to a non-exclusive
license to research, Develop, Manufacture and Commercialize Licensed Products in
such country;

 

85



--------------------------------------------------------------------------------

  (iv)

the provisions of Section 9.7.7 (Post-Termination Transfer of Product Data and
Filings and Existing Trademarks), with such changes as are appropriate in the
context of such limited termination, shall apply with respect to Product Data
and Filings, and Existing Trademarks, related to Licensed Products in such
country; and

 

  (v)

the term “Territory” as used in this Agreement shall thereafter exclude such
country.

 

  9.7.4.

Effect of Termination by Wyeth for a Material Safety or Regulatory Issue. If
this Agreement is terminated with respect to a Licensed Target by Wyeth under
Section 9.6.2, the following provisions shall apply:

 

  (a)

all of the Parties’ rights and obligations under Article 3 in connection with
the Research Program shall continue;

 

  (b)

if such terminated Licensed Target is the CD20 Antigen, Wyeth shall have no
further obligation to reimburse Trubion under Section 4.6 with respect to with
respect to expenses incurred after the effective date of termination;

 

  (c)

all licenses granted by each Party to the other Party under this Agreement with
respect to Licensed Products directed against such Licensed Target shall
terminate (except as provided in Section 9.7.10 below);

 

  (d)

unless the basis of termination under Section 9.6.2 is the imposition of a.
clinical hold by a Regulatory Authority, a determination by Wyeth to place a
hold on further clinical studies of a Licensed Product directed against such
Licensed Target (such determination to be made by Wyeth in accordance with its
standard procedures of addressing such safety issues) or a withdrawal of a
Licensed Product from the market for patient safety reasons, whether voluntary
or otherwise, the provisions of Section 9.7.2(a)(ii) (Wyeth’s grant of a
non-exclusive license to Trubion under Wyeth Applied Technology), with such
changes as are appropriate in the context of such limited termination, shall
apply to a non-exclusive license to research, Develop, Manufacture and
Commercialize Licensed Products directed against such Licensed Target;

 

86



--------------------------------------------------------------------------------

  (e)

the provisions of Section 9.7.7 (Post-Termination Transfer of Product Data and
Filings and Existing Trademarks), with such changes as are appropriate in the
context of such limited termination, shall apply with respect to Product Data
and Filings, and Existing Trademarks, related to Licensed Products directed
against such Licensed Target; and

 

  (f)

unless the basis of termination under Section 9.6.2 is the imposition of a
clinical hold by a Regulatory Authority, a determination by Wyeth to place a
hold on further clinical studies of a Licensed Product directed against such
Licensed Target (such determination to be made by Wyeth in accordance with its
standard procedures of addressing such safety issues) or a withdrawal of a
Licensed Product from the market for patient safety reasons, whether voluntary
or otherwise, the provisions of Section 9.7.8 (Manufacturing of Licensed
Products After Termination), with such changes as are appropriate in the context
of such limited termination, shall apply with respect to Licensed Products
directed against such Licensed Target.

 

  9.7.5.

Post-Termination Rights to Wyeth Technology and Trubion Technology. Except as
otherwise expressly set forth in this Agreement, expiration or termination of
this Agreement for any reason shall have no effect on Wyeth’s rights with
respect to the Wyeth Technology, and Trubion shall have no right, title or
interest in or to any of the Wyeth Technology, and such expiration or
termination shall have no effect on Trubion’s rights with respect to the Trubion
Technology, and Wyeth shall have no right, title or interest in or to any of the
Trubion Technology.

 

  9.7.6.

Post-Termination Licenses to Wyeth Technology. In the event that Wyeth grants to
Trubion a license under any Wyeth Technology pursuant to Section 9.7.1, 9.7.2,
9.7.3 or 9.7.4, such license shall include, inter alia, provisions whereby
Trubion shall agree to comply with the applicable requirements of any Third
Party license to which the use or exploitation of any such items may be subject
including, but not limited to, the payment of royalties.

 

  9.7.7.

Post-Termination Transfer of Product Data and Filings and Existing Trademarks.
The following provisions shall apply in the event of termination by Trubion
under Section 9.5 or termination by Wyeth under Section 9.6. To the extent
permitted by applicable law, Wyeth shall assign and transfer to

 

87



--------------------------------------------------------------------------------

  Trubion Wyeth’s entire right, title and interest in and to Product Data and
Filings, provide copies of all the Research Program Data, and license or
otherwise transfer rights to Existing Trademarks that are necessary or useful
for Trubion to continue to research, Develop, Manufacture or Commercialize
Licensed Products as constituted at the time of termination. To the extent such
Research Program Data, Product Data and Filings and other rights or items were
previously transferred from Trubion to Wyeth, Wyeth shall perform such transfer
at no cost to Trubion. To the extent such Research Program Data and Product Data
and Filings were not previously transferred from Trubion to Wyeth, Trubion shall
reimburse Wyeth for its reasonable out-of-pocket expenses in connection with
such transfer, and such transfer shall be pursuant to an instrument in form and
substance reasonably satisfactory to Trubion. Wyeth shall perform all other
actions reasonably requested by Trubion to effect and confirm such transfer.
After receipt of Trubion’s request consistent with the foregoing, Wyeth shall
provide to Trubion, within sixty (60) days of receipt of such request, complete
copies of such Product Data and Filings, including, without limitation, relevant
clinical data, INDs, additional regulatory filings with FDA or other Regulatory
Authorities, supplements or amendments thereto, all written correspondence with
FDA or other Regulatory Authorities regarding the regulatory filings, and all
existing written minutes of meetings and memoranda of conversations between
Wyeth (including, to the extent practicable, Wyeth’s investigators) and FDA or
other Regulatory Authorities in Wyeth’s possession (or in the possession of any
of Wyeth’s agents and subcontractors, such as contract research organizations
used by Wyeth), to the extent Wyeth has the right to access and provide to
Trubion such Product Data and Filings, regarding such regulatory filings, each
to the extent they relate to Licensed Products. Within thirty (30) days (or such
later date as Trubion may request) after the date of receipt of Trubion’s
request, Wyeth shall execute and deliver a letter to the FDA or other Regulatory
Authorities, in a form approved by Trubion, transferring ownership to Trubion of
such regulatory filings, if any, filed in the name of Wyeth that are related to
Licensed Products.

 

  9.7.8.

Manufacturing of Licensed Products After Termination. If (a) with respect to a
particular Licensed Target, Trubion terminates this Agreement pursuant to
Section 9.5 hereof or Wyeth terminates this Agreement pursuant to Section 9.6
hereof, and (b) Wyeth is engaged in the Manufacturing of a Licensed Product
directed against such Licensed Target on the date the terminating Party gives
notice of termination under Section 9.5

 

88



--------------------------------------------------------------------------------

  or Section 9.6, as the case may be, then Wyeth shall Manufacture such Licensed
Product for Trubion and use Commercially Reasonable Efforts to supply Trubion
with its entire requirements of such Licensed Product until (i) the three (3)
year anniversary of the effective date of such termination if at the time of
such notice there shall have been filed a Regulatory Approval Application for
such Licensed Product or (ii) the two (2) year anniversary of the effective date
of such termination if at the time of such notice there shall not have been
filed a Regulatory Approval Application for such Licensed Product; provided,
however, that (w) Wyeth shall not be required to conduct any activities to
increase the scale on which it is then Manufacturing such Licensed Product,
(x) Wyeth shall not be required to Manufacture or supply such Licensed Product
in an amount in excess of its available capacity in the Manufacturing suite that
was used by Wyeth for the Manufacture of such Licensed Product (taking into
account the other uses Wyeth is making of the manufacturing suite as of the date
of the Notice of Termination) or to change the location of the Manufacturing
activities, (y) Wyeth shall have no obligation to maintain idle capacity in such
manufacturing suite for purposes of meeting such Manufacturing obligations and
(z) Wyeth may at its option assign to Trubion one or more of its Licensed
Product manufacturing agreements with Third Parties, to the extent assignable,
in lieu of continuing to contract directly with such Third Parties. The purchase
price for such Licensed Product units actually Manufactured by Wyeth shall be at
Wyeth’s fully absorbed manufacturing cost plus twenty percent (20%), and Wyeth’s
obligations under this Section 9.7.8 shall be subject to the execution of a
supply agreement and a quality agreement, each mutually acceptable to both
Parties, which agreements shall contain the terms set forth in this
Section 9.7.8 and such other reasonable terms as mutually agreed by the Parties.

 

  9.7.9.

Post-Termination Disposition of Inventories of Licensed Products. Following
termination of this Agreement with respect to one or more Licensed Targets,
Wyeth and its sublicensees shall have the right to continue to sell their
existing inventories of Licensed Products directed against such Licensed Targets
for a period not to exceed one hundred eighty (180) days after the effective
date of such termination. Wyeth shall pay royalties and report on such sales,
and maintain records thereon, in accordance with Sections 5.4, 5.5 and 5.6,
which shall survive termination for such purpose.

 

89



--------------------------------------------------------------------------------

  9.7.10.

Continuation of Rights and Licenses Under Sections 6.1.1 and 6.1.2.
Notwithstanding anything in this Section 9.7 to the contrary, the Parties’
rights and licenses set forth in Sections 6.1.1 and 6.1.2 shall survive any
expiration or termination of this Agreement.

 

  9.7.11.

Continuation of Other Rights and Obligations. Except as expressly provided to
the contrary in this Section 9. 7, in the event that a Party exercises any right
that results in the termination of some, but not all, of the Parties’ rights and
obligations under this Agreement, all non-terminated rights and obligations of
the Parties shall continue in full force and effect.

 

  9.8.

Modification of Agreement Terms by Wyeth. Without limiting any other legal or
equitable remedies that Wyeth or Trubion may have, subject to Section 11.3, in
the event that Wyeth elects to modify the terms of this Agreement as provided in
Section 9.5, in lieu of terminating this Agreement under Section 9.5, with
respect to one or more Licensed Targets identified by Wyeth in its Notice of
Modification (the “Designated Target(s)”), the following terms shall apply:

 

  9.8.1.

except as set forth in Section 9.8.4 below, all rights and obligations of the
Parties under this Agreement shall continue in full force and effect, and shall
not be subject to any unilateral modification by Wyeth; provided that, if the
Designated Target is the CD20 Antigen, Trubion shall have no further option to
Co-Promote CD20 Products under Section 4.11 and the JDC and JPT shall have no
further jurisdiction over Licensed Products directed against such CD20 Antigen
that is such Designated Target;

 

  9.8.2.

all licenses granted by Trubion to Wyeth under this Agreement with respect to
Licensed Products directed against each Designated Target shall remain in
effect;

 

  9.8.3.

all of the Parties’ rights and obligations under Article 3 in connection with
the Research Program shall cease in their entirety; provided that all amounts
due for research performed and costs incurred prior to the date of such
termination shall remain payable in accordance with the provisions of Article 3;
and

 

  9.8.4.

only in the event of (i) a material breach by Trubion of Section 2.3.1 or 2.3.2;
or (ii) a material breach by Trubion of Section 8.1(e), 8.2(c) or 8.2(d); or
(iii) a material breach by Trubion of Section 8.2(a) (and, in the case of a
material breach by Trubion of Section 8.2(a), only where Wyeth establishes that
Trubion

 

90



--------------------------------------------------------------------------------

  had knowledge, as of the Signing Date, that Trubion was not the sole and
exclusive owner of the Trubion Patent Rights or that Trubion had placed, or
suffered to be placed, any liens, charges or encumbrances on or against the
Trubion Patent Rights); or (iv) if during the term of this Agreement, Trubion
grants to a Third Party a right or license that conflicts in a material respect
with Wyeth’s then-existing rights under this Agreement pertaining to such
Licensed Target(s), and thereby materially breaches Trubion’s obligations
hereunder, then:

 

  (a)

Wyeth’s diligence obligations to use Commercially Reasonable Efforts under
Sections 4.1 and 4.10 shall no longer apply to Licensed Products directed
against such Designated Target;

 

  (b)

the amount of any Additional Research and Development Expense Payment that Wyeth
thereafter becomes obligated to pay under Section 5.3 relating to Licensed
Products directed against such Designated Target shall be reduced by fifty
percent (50%) of such amount; and

 

  (c)

the amounts of any royalties that Wyeth thereafter becomes obligated to pay
under Section 5.4 relating to Licensed Products directed against such Designated
Target shall be reduced by fifty percent (50%) of such amounts.

 

  9.9.

Survival of Certain Obligations. Expiration or termination of this Agreement
shall not relieve the Parties of any obligation accrued or accruing before such
expiration or termination (including situations where it becomes clear only
after the time of such expiration or termination that such obligation had
already accrued). The following provisions shall survive the expiration or
termination of this Agreement: Article 1 (to the extent definitions are embodied
in the following listed Articles and Sections); Sections 3.6.3, 3.7, 5.6, 6.1.1,
6.1.2, 9.2, 9.5, 9.6, 9.7, 9.9, 9.10.2, 12.3, 12.6, 12.8, 12.9, 12.10, 12.11 and
12.12; and Articles 7, 10 and 11. Any expiration or early termination of this
Agreement shall be without prejudice to the rights of either Party against the
other accrued or accruing under this Agreement before expiration or termination,
including, without limitation, the obligations (1) to provide research funding
and reimbursement of expenses for activities undertaken prior to such expiration
or termination under and in accordance with Sections 3.6.1, 3.6.2, 4.6, 4.9,
6.1.3, 6.2.1(a), (c) and (d), 6.2.2(b) and (c), and 6.2.3(b) and (c); and (2) to
pay royalties for Licensed Products sold before such expiration or termination,
and, to the extent permitted under Section 9.7.9, after expiration or
termination in accordance with Section 5.4 (and subject to the related
obligations under Section 5.5); and (3) to pay any Additional Research and
Development Expense Payments in connection with any events specified on Exhibit
5.3 that are achieved prior to such expiration or termination, but with respect
to which the corresponding payments under Exhibit 5.3 were not paid prior to
such expiration or termination.

 

91



--------------------------------------------------------------------------------

  9.10.

Change of Control.

 

  9.10.1.

Definition. With respect to any Party, a “Change of Control” means an event in
which: (a) any other person or group of persons (as the term “person” is used
for purposes of Section 13(d) or 14(d) of the Exchange Act) not then
beneficially owning more than fifty percent (50%) of the voting power of the
outstanding securities of such Party acquires or otherwise becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of securities of such Party representing more than fifty percent
(50%) of the voting power of the then outstanding securities of such Party with
respect to the election of directors of such Party; or (b) such Person
(i) consummates a merger, consolidation or similar transaction with another
Person where the voting securities of such Party outstanding immediately
preceding such transaction (or the voting securities issued with respect to the
voting securities of such Party outstanding immediately preceding such
transaction) represent less than fifty percent (50%) of the voting power of such
Party or surviving entity, as the case may be, immediately following such
transaction, (ii) sells or otherwise transfers to any Person(s) in one or more
related transactions more than fifty percent (50%) of its consolidated total
assets, or assets from which more than fifty percent (50%) of its consolidated
operating income for its most recent financial year was derived, (iii) disposes
by sale, assignment, exclusive license or otherwise of all or substantially all
of its intellectual property rights, except for licenses under such intellectual
property rights in the ordinary course of business and any isolated sale or
assignment of specific items of intellectual property, or (iv) liquidates,
dissolves or winds-up; or (c) with respect to Wyeth and with respect to Trubion,
(at any time following any public offering of voting securities by Trubion), any
“person” (as the term “person” is used for the purposes of Sections 13(d) or
14(d) of the Exchange Act) other than Wyeth acquires nineteen and nine-tenths
percent (19.9%) or more of the voting power of the then-outstanding voting
securities of such Party.

 

92



--------------------------------------------------------------------------------

  9.10.2.

Change of Control of Wyeth.

 

  (a)

In the event that any transaction results in a Change of Control of Wyeth,
Trubion shall be entitled to request further written assurances from the
successor in interest to Wyeth (the “Successor Party”) re-affirming the
commitment of the Successor Party to comply with the terms and conditions of the
Agreement. Such further written assurances shall be delivered within ninety
(90) days of written request by Trubion. Trubion may so request at any time
during the one-hundred eighty (180) day period following completion of the
subject transaction. Subject to the operation of Section 9.10.2(b) below, the
failure of such Successor Party to provide the requested written assurance shall
be deemed to be a material breach of the Agreement.

 

  (b)

In the event that in connection with, or during the twelve (12) month period
following, a Change of Control of Wyeth, Wyeth or the Successor Party is
required, or voluntarily decides, to divest itself of one or more Licensed
Products, Wyeth or the Successor Party, subject to any restrictions or
limitations imposed by the Federal Trade Commission or other governmental agency
on such divestiture, shall offer to Trubion an exclusive opportunity to
negotiate the acquisition or license of all rights of Wyeth or such Successor
Party, as the case may be, to such Licensed Product(s) on commercially
reasonable terms. In the event that Trubion and the Successor Party, after
ninety (90) days’ good faith negotiations, are unable to conclude a definitive
agreement regarding the acquisition or license of such Licensed Product(s), the
Successor Party shall be entitled to divest itself of such Licensed Product(s)
to a party other than Trubion; provided, however, no such divestiture to a Third
Party shall take place on terms more favorable to such Third Party than those
last offered by the Successor Party to Trubion, without first offering such
Licensed Product(s) to Trubion on such more favorable terms. Such Third Party
shall be required to assume all of the Successor Party’s obligations owed to
Trubion pursuant to this Agreement with respect to the Licensed Product(s) so
divested.

 

  (c)

In the event of a Change of Control of Wyeth, the restrictive covenants set
forth in Sections 2.3.1 and 2.3.2 (the “Exclusivity Covenants”) shall apply to
the Successor Party’s then-existing Development and Commercialization activities
that otherwise would violate the Exclusivity Covenants (the “Existing
Activities”). In such event, Trubion shall have the right, exercisable upon
written notice given by Trubion (an “Exercise Notice”) within thirty (30) days
after consummation of the Change of

 

93



--------------------------------------------------------------------------------

Control, to require such Successor Party to engage in good faith discussions
regarding the terms and conditions on which such Successor Party would pay
reasonable financial consideration to Trubion with respect to such Existing
Activities. If Trubion and such Successor Party do not agree on such terms and
conditions within ninety (90) days after Trubion gives the Exercise Notice (or
such longer period as may be agreed to by such parties), or if such Successor
Party notifies Trubion in writing during such ninety (90) day period that it
does not desire to engage in such discussions, Trubion shall have the right,
exercisable upon written notice given by Trubion within ten (10) days (i) after
the end of such ninety (90) day period (or such longer period as agreed to by
such parties) or (ii) after receipt of such notice from such Successor Party, to
require such Successor Party to enter into an agreement to divest to a Third
Party either (a) the Existing Activities or (b) the relevant CD20 Products or
HER2 Products, as the case may be (such Third Party, in the case of a
divestiture of the relevant CD20 Products or HER2 Products, to be reasonably
acceptable to Trubion) within one (1) year after the date of such notice by
Trubion, subject to applicable governmental and regulatory approval. If such
Successor Party does not enter into an agreement with a Third Party (such Third
Party, in the case of a divestiture of the relevant CD20 Products or HER2
Products, to be reasonably acceptable to Trubion) to divest such Existing
Activities or such Products within such one (1) year period (or if such
Successor Party does enter into such an agreement but such agreement terminates
after such one (1) year period and such divestiture is not consummated) or if
such Successor Party notifies Trubion in writing that it does not intend to
divest such Existing Activities or such Products, Trubion shall have the right,
exercisable within (30) days after the end of such one (1) year period (or upon
termination of such agreement, if later) to terminate, in its sole discretion,
all CD20-related licenses (only where such Existing Activities relate to
products directed against the CD20 Antigen which would otherwise violate Wyeth’s
exclusivity covenants in Section 2.3.1 hereof) and/or all HER2-related licenses
(only where such Existing Activities relate to products directed against the
HER2 Antigen which would otherwise violate Wyeth’s exclusivity covenants in
Section 2.3.2 hereof) granted to Wyeth under the Agreement, on those terms and
subject to those conditions that would apply to a termination by Wyeth without
cause.

 

94



--------------------------------------------------------------------------------

  9.10.3.

Change of Control of Trubion. In the event of a Change of Control of Trubion
where the acquiring party is a top fifteen (15) pharmaceutical company (measured
by market capitalization), Wyeth shall have the right to terminate the
Co-Promotion rights of Trubion provided for in Section 4.11 above by giving
written notice to Trubion.

 

10.

INDEMNIFICATION AND INSURANCE.

 

  10.1.

Indemnification by Wyeth. Wyeth will indemnify, defend and hold harmless
Trubion, and each of its respective employees, officers, directors and agents
(each, a “Trubion Indemnified Party”) from and against any and all liability,
loss, damage, expense (including reasonable attorneys’ fees and expenses) and
cost (collectively, “Liabilities”) that the Trubion Indemnified Party may be
required to pay to one or more Third Parties resulting from or arising out of:

 

  (a)

any claims of any nature pertaining to any act or omission related to
performance under this Agreement by, on behalf of, or under the authority of
Wyeth (other than by any Trubion Indemnified Party) including, but not limited
to, research, Development, Manufacture or Commercialization of Licensed
Product(s) or any violation of applicable law, rule or regulation by, on behalf
of, or under the authority of Wyeth (other than by any Trubion Indemnified
Party); and/or

 

  (b)

any Wyeth representation or warranty set forth herein being untrue in any
material respect when made;

except in each case, to the extent caused by the negligence or willful
misconduct of Trubion or any other Trubion Indemnified Party.

 

  10.2.

Indemnification by Trubion. Trubion will indemnify, defend and hold harmless
Wyeth and its sublicensees, distributors and each of its and their respective
employees, officers, directors and agents (each, a “Wyeth Indemnified Party”)
from and against any and all Liabilities that the Wyeth Indemnified Party may be
required to pay to one or more Third Parties resulting from or arising out of:

 

  (a)

any claims of any nature pertaining to any act or omission related to
performance under this Agreement by, on behalf of, or under the authority of
Trubion (other than by any Wyeth Indemnified Party) or any violation of
applicable law, rule or regulation by, on behalf of, or under the authority of
Trubion (other than by any Wyeth Indemnified Party); and/or

 

95



--------------------------------------------------------------------------------

  (b)

any Trubion representation or warranty set forth herein being untrue in any
material respect when made;

except in each case, to the extent caused by the negligence or willful
misconduct of Wyeth or any other Wyeth Indemnified Party.

 

  10.3.

Procedure. Each Party will notify the other in the event it becomes aware of a
claim for which indemnification may be sought hereunder. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Party in respect of which indemnity may be sought pursuant to this Article 10,
such Party (the “Indemnified Party”) shall promptly notify the other Party (the
“Indemnifying Party”) in writing within fifteen (15) days and the Indemnifying
Party and Indemnified Party shall meet to discuss how to respond to any claims
that are the subject matter of such proceeding. The Indemnifying Party, upon
request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and shall pay the
fees and expenses of such counsel related to such proceeding. The Indemnified
Party agrees to cooperate fully with the Indemnifying Party in the defense of
any such claim, action or proceeding, or any litigation resulting from any such
claim. In any such proceeding, the Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of the Indemnified Party unless (a) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(b) the named parties to any such proceeding (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and representation
of both Parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. All such fees and expenses shall be
reimbursed as they are incurred. The Indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Party agrees to indemnify the Indemnified Party from and against
any loss or liability by reason of such settlement or judgment. The Indemnifying
Party shall not, without the written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which the
Indemnified Party is, or arising out of the same set of facts could have been, a
party and indemnity could have been sought hereunder by the Indemnified Party,
unless such settlement includes an unconditional release of the Indemnified
Party from all liability on claims that are the subject matter of such
proceeding.

 

  10.4.

Insurance. Each Party shall use Commercially Reasonable Efforts to obtain and
maintain, during the term of this Agreement, commercial general liability
insurance, including products liability insurance, with reputable and
financially secure insurance carriers to cover its indemnification obligations
under Sections 10.1 or 10.2, as applicable, or self-insurance, in each case with
limits of not less than Five Million Dollars ($5,000,000.00) per occurrence and
in the aggregate. Insurance shall be procured with carriers having an A.M. Best
Rating of A-VII or better.

 

96



--------------------------------------------------------------------------------

11.

DISPUTE RESOLUTION.

 

  11.1.

General. Any controversy, claim or dispute arising out of or relating to this
Agreement shall be settled, if possible, through good faith negotiations between
the Parties. If, however, the Parties are unable to settle such dispute after
good faith negotiations, the matter shall be referred to the Executive Officers
to be resolved by negotiation in good faith as soon as is practicable but in no
event later than thirty (30) days after referral. Such resolution, if any, of a
referred issue shall be final and binding on the Parties.

 

  11.2.

Failure of Executive Officers to Resolve Dispute. If the Executive Officers are
unable to settle the dispute after good faith negotiation in the manner set
forth above, either Party (including its successors and permitted assigns but
excluding its Affiliates unless an Affiliate is a successor or permitted assign)
may seek resolution of the dispute through any remedies available at law or in
equity from any court of competent jurisdiction.

 

  11.3.

Disclaimer of Consequential and Punitive Damages. Subject to and without
limiting the indemnification obligations of each Party under Article 10, under
no circumstances shall either Party be liable to the other Party for
consequential or punitive damages arising out of or relating to this Agreement
or any breach thereof. Both Parties hereby disclaim such damages.

 

12.

MISCELLANEOUS.

 

  12.1.

Periodic Executive Meetings. The Chief Executive Officer of Trubion, the Senior
Vice President, Research and Development of Trubion, the Executive Vice
President and General Manager of the Wyeth Pharmaceuticals Biopharma Business
Unit and the Executive Vice President and Operating Officer of Wyeth’s Research
Division (and such other executive officers of the Parties as may be designated
from time to time by the Parties) shall meet from time to time during the first
five (5) years of the term of this Agreement to review and discuss the Parties’
activities under this Agreement. Such meetings will be held on a quarterly basis
or such other periodic basis as such executive officers decide, and will take
place in locations selected by such executive officers. Such meetings may take
place by telephone or video conference.

 

97



--------------------------------------------------------------------------------

  12.2.

Assignment. Neither this Agreement nor any interest hereunder shall be
assignable by either Party, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed, except a
Party may make such an assignment without the other Party’s consent to
Affiliates or to a successor to substantially all of the business of such Party
to which this Agreement relates, whether in merger, sale of stock, sale of
assets or other transaction. This Agreement shall be binding upon the successors
and permitted assigns of the Parties, and the name of a Party appearing herein
shall be deemed to include the names of such Party’s successors and permitted
assigns to the extent necessary to carry out the intent of this Agreement. In
addition to the foregoing, Trubion may assign its right, in whole or part, to
receive payments under this Agreement; provided, however, Trubion shall notify
Wyeth of its intention to do so and shall provide Wyeth an opportunity for at
least thirty (30) days to negotiate in good faith the purchase of any such right
Trubion intends to so assign. Any assignment not in accordance with this
Section 12.2 shall be void.

 

  12.3.

Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

 

  12.4.

Force Majeure. Neither Party shall be liable to the other for delay or failure
in the performance of the obligations on its part contained in this Agreement if
and to the extent that such failure or delay is due to circumstances beyond its
control which it could not have avoided by the exercise of reasonable diligence.
It shall notify the other Party promptly should such circumstances arise, giving
an indication of the likely extent and duration thereof, and shall use all
Commercially Reasonable Efforts to resume performance of its obligations as soon
as practicable; provided, however, that neither Party shall be required to
settle any labor dispute or disturbance.

 

  12.5.

Non-Solicitation. During the period between the Effective Date and the later of
(a) the end of the Research Term or (b) the date on which Trubion completes the
activities to be conducted by Trubion pursuant to Section 4.6, but in the case
of (a) and (b) not later than the fifth anniversary of the Effective Date,
neither Trubion nor the Wyeth pharmaceuticals business operating in the United
States (“U.S. Wyeth Pharmaceuticals”) shall solicit for employment any key or
technical employee(s) of the other Party who become known to U.S. Wyeth
Pharmaceuticals or Trubion, as the case may be, through the transactions
contemplated by this Agreement without the other’s prior written consent (which
consent may be granted or denied in the other’s sole discretion); provided,
however, that nothing in this Section 12.5 shall prohibit U.S. Wyeth
Pharmaceuticals or Trubion, as the case may be, from hiring any employees of the
other who respond to general employment solicitations not targeted at the
employees of the other, advertised employment opportunities, or hiring by the
other by personnel not working on the transactions contemplated by this
Agreement or who are not otherwise directly or indirectly exposed to the
personnel working thereon.

 

98



--------------------------------------------------------------------------------

  12.6.

Correspondence and Notices.

 

  12.6.1.

Ordinary Notices. Correspondence, reports, documentation, and any other
communication in writing between the Parties in the course of ordinary
implementation of this Agreement shall be delivered by hand, sent by facsimile
transmission (receipt verified), or by airmail to the employee or representative
of the other Party who is designated by such other Party to receive such written
communication.

 

  12.6.2.

Extraordinary Notices. Extraordinary notices and other communications hereunder
(including, without limitation, any notice of force majeure, breach,
termination, change of address, etc.) shall be in writing and shall be deemed
given if delivered personally or by facsimile transmission (receipt verified),
mailed by registered or certified mail (return receipt requested), postage
prepaid, or sent by nationally recognized express courier service, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice; provided, however, that notices of a change
of address shall be effective only upon receipt thereof):

All correspondence to Wyeth shall be addressed as follows:

Wyeth Pharmaceuticals

500 Arcola Road

Collegeville, Pennsylvania 19426

Attn: Senior Vice President, Corporate Business

        Development

Fax: (484) 865-6476

with a copy to:

Wyeth

5 Giralda Farms

Madison, New Jersey 07940

Attn: Executive Vice President and General Counsel

Fax: (973) 660-7156

 

99



--------------------------------------------------------------------------------

All correspondence to Trubion shall be addressed as follows:

Trubion Pharmaceuticals, Inc.

2401 4th Avenue

Suite 1050

Seattle, Washington 98121

Attn: President & CEO

Fax: (206) 838-0503

with a copy to:

Trubion Pharmaceuticals, Inc.

Vice President, Legal Affairs

2401 4th Avenue

Suite 1050

Seattle, Washington 98121

Fax: (206) 838-0503

 

  12.7.

Amendment. No amendment, modification or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

 

  12.8.

Waiver. No provision of the Agreement shall be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. The waiver by either of the Parties of any breach of any
provision hereof by the other Party shall not be. construed to be a waiver of
any succeeding breach of such provision or a waiver of the provision itself.

 

  12.9.

Severability. If any clause or portion thereof in this Agreement is for any
reason held to be invalid, illegal or unenforceable, the same shall not affect
any other portion of this Agreement, as it is the intent of the Parties that
this Agreement shall be construed in such fashion as to maintain its existence,
validity and enforceability to the greatest extent possible. In any such event,
this Agreement shall be construed as if such clause of portion thereof had never
been contained in this Agreement, and there shall be deemed substituted therefor
such provision as will most nearly carry out the intent of the Parties as
expressed in this Agreement to the fullest extent permitted by applicable law.

 

  12.10.

Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

 

100



--------------------------------------------------------------------------------

  12.11.

Governing Law. This Agreement shall be governed by and interpreted in accordance
with the substantive laws of the State of New York, without regard to conflict
of law principles thereof.

 

  12.12.

Entire Agreement of the Parties. This Agreement constitutes and contains the
complete, final and exclusive understanding and agreement of the Parties and
cancels and supersedes any and all prior negotiations, correspondence,
understandings and agreements, whether oral or written, among the Parties
respecting the subject matter hereof and thereof, including, but not limited to,
that certain Non-Disclosure Agreement of the Parties effective May 27, 2004. For
the avoidance of doubt, disclosures made under such Confidentiality Agreement
shall continue to be subject to the terms of this Agreement as if first
disclosed pursuant hereto. Except as expressly set forth in this Agreement,
neither Party shall have any other obligations, whether by implication or
otherwise, with respect to the research, Development, Manufacture or
Commercialization of Licensed Products.

 

  12.13.

Independent Contractors. Both Parties are independent contractors under this
Agreement. Nothing herein contained shall be deemed to create an employment,
agency, joint venture or partnership relationship between the Parties hereto or
any of their agents or employees, or any other legal arrangement that would
impose liability upon one Party for the act or failure to act of the other
Party. Neither Party shall have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

  12.14.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which need not contain the signature of more than one Party but all such
counterparts taken together shall constitute one and the same agreement.
Facsimile signatures shall be binding upon the Parties and shall be treated as
if originals.

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Signing Date.

 

WYETH, acting through its Wyeth Pharmaceuticals Division By  

LOGO [g883272page111.jpg]

Name:   Title:  

TRUBION PHARMACEUTICALS, INC.     By  

/s/ Peter A. Thompson

Name: Peter A. Thompson, M.D. Title:   President & CEO

 

 

101



--------------------------------------------------------------------------------

EXHIBIT 1.122

TRU-015

TRU-015 is the designation for a recombinant chimeric (murine/human) single
chain protein that binds to CD20, a lineage-restricted protein present on the
surface of B lymphocytes. TRU-015 is composed of three distinct domains: (1) a
binding domain based on the publicly available 2H7 antibody sequence that binds
to human CD20; the heavy and light chain variable regions are connected by a
15-amino acid linker; (2) a modified human IgG1 hinge domain; and (3) an IgG
effector domain consisting of the CH2 and CH3 domains of human IgG1.

 

TRU-015 Domains

 

 

LOGO [g883272page112a.jpg]

Monomeric TRU-015 contains 477 amino acid residues resulting in an approximate
theoretical molecular weight of 52,161 Da and a theoretical pl of 8.36. TRU-015
exists as a dimer in solution and has a theoretical weight of 106,000 Da. It
exhibits the properties of selective binding, long half-life, and effector
functions. Trubion has termed this type of molecule a “small modular
immunopharmaceutical”.

As of the Signing Date, TRU-015 is investigated in the Phase IIa Clinical Study.



--------------------------------------------------------------------------------

EXHIBIT 1.129

TRUBION PATENT RIGHTS

 

MOLECULES FOR THERAPY OF B CELL DISEASES    United States    60/367,358   
01/17/2001 RECOMBINANT SIGNALING RECEPTORS FOR TUMOR GENE THERAPY    United
States    60/385,691    06/03/2002 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS
   United States    10/053,530    01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN
FUSION PROTEINS    United States    11/088,693    03/23/2005 BINDING
DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    United States    11/088,570   
03/23/2005 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    United States   
11/089,511    03/23/2005 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    United
States    11/089,367    03/23/2005 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS
   United States    11/088,569    03/23/2005 BINDING DOMAIN-IMMUNOGLOBULIN
FUSION PROTEINS    United States    11/089,368    03/23/2005 BINDING
DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    United States    11/089,190   
03/23/2005 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    United States   
11/088,737    03/23/2005 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    United
States    10/207,655    07/25/2002



--------------------------------------------------------------------------------

BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    United States    10/627,556   
07/26/2003 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    International   
PCT/US02/01487    01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS   
Australia    2002241922    01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN FUSION
PROTEINS    Canada    2,433,877    01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN
FUSION PROTEINS    China    02803820.7    01/17/2002 BINDING
DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    Europe    02707519.1    01/17/2002
BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    Hong Kong    03109369.1   
01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    Israel    156,955   
01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    Japan    2002-557417
   01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    Korea   
10-2003-7009474    01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS   
Mexico    PA/a/2003/6358    01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN FUSION
PROTEINS    New Zealand    527,591    01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN
FUSION PROTEINS    Poland    P364623    01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN
FUSION PROTEINS    Russia    2003125266    01/17/2002



--------------------------------------------------------------------------------

BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    South Africa    2003/5098   
01/17/2002 BINDING DOMAIN-IMMUNOGLOBULIN FUSION PROTEINS    International   
PCT/US03/24918    07/26/2003 BINDING CONSTRUCTS AND METHODS FOR USE THEREOF   
International    PCT/US03/41600    12/24/2003 BINDING DOMAIN FUSION PROTEINS
(MODULAR GUIDED PROTEASE INHIBITORS (MGPI))    United States    60/600,755   
08/11/2004 BINDING DOMAIN FUSION PROTEINS (MODULAR GUIDED PROTEASE INHIBITORS
(MGPI))    International    PCT/US05/28496    08/10/2005 SINGLE DOSE USE OF
CD20-SPECIFIC BINDING MOLECULES    United States    60/702,498    07/25/2005
SINGLE DOSE USE OF CD20-SPECIFIC BINDING MOLECULES    United States   
60/702,875    07/27/2005 COMPOSITIONS AND METHODS FOR PROTEIN DEAGGREGATION   
United States       07/25/2005



--------------------------------------------------------------------------------

EXHIBIT 1.132

TRUBION THIRD PARTY AGREEMENTS

TRU-015 MANUFACTURING AND DEVELOPMENT

TRU-015 (V.l)

 

Manufacturing      LONZA     

August 12, 2003

Dev. & Mfg. Agreement

            Amend 1

            Amend 2

         

January 8, 2004

Dev. & Mfg. Agreement

            Amend 1

            Amend 2

            Amend 3

            Amend 4

            Amend 5

            Amend 6

            Amend 7

            Amend 8

            Amend 9

 

      Formulation     

FORMATECH:

Development of formulation: liquid and Lypholized

 

     Development Agreement Executed       Manufacturing     

CARDINAL HEALTH:

Phase II

clinical manufacturing of Lypholized TRU-015

    

Consulting Agreement

Executed

Master Service Agreement

     Multiple quotes          

BAROFOLD, INC.

 

    

Evaluation Agreement Executed

 

      License Agreement      CHASINS      CHO Cell Lines



--------------------------------------------------------------------------------

EXHIBIT 1.132

TRUBION THIRD PARTY AGREEMENTS — Page 2

TRU-015 MANUFACTURING AND DEVELOPMENT (continued)

 

TRU-015 (V.2)

 

Generate Commercial Cell Line   

XCELLEREX:

Tentative Start Date

2/21-2/28

Develop Commercial cell line for TRU-015 (V.2) receive plasmid with DNA
from Trubion and develop through stability testing

  

Contract with Workplan in negotiation

 

Development Services Agreement Executed Amend 1

      Generate MCB   

BIORELIANCE

To generate MCB for Lonza 2006 runs

   Completing Master Service Agreement (not yet executed)       Manufacturing
Agreement   

LONZA

Manufacturing of Commercial Cell Line

  

Lonza Manufacturing

Service Agreement

   Technical transfer to USA site    Scale up to 5000L       License Agreement
   CHASINS    CHO Cell Lines



--------------------------------------------------------------------------------

EXHIBIT 1.132

TRUBION THIRD PARTY AGREEMENTS — Page 3

 

CLINICAL CRO    PHARMANET, LLC    Master Services Agmnt. Executed CRO    KENDLE
INTL.    Master Services Agmnt. Executed CRO    I3/STRATPROBE   

Master Services Agreement

Exhibit A-1 to MSA

Exhibit A-2 to MSA Executed

LABORATORY    MAYO CLINIC    Laboratory Services Agreement Executed TOXICOLOGY
   SNBL   

Lab Svcs. Agmnt. 01

Lab Svcs. Agmnt. 04

Lab Svcs. Agmnt. 05

Lab Svcs. Agmnt. Amend 05

  

            3 Primate Studies

            2 In-vitro Studies

   IMMUNOHISTOCHEMISTRY                PHENOPATH    Laboratory Services
Agreement       (Master Agreement) Executed

 

 

ANALYTICAL

 

ANTIBODIES BY DESIGN

(Division of Morphosys)

        Neutralizing Antibodies



--------------------------------------------------------------------------------

EXHIBIT 1.132

TRUBION THIRD PARTY AGREEMENTS — Page 4

RESEARCH

 

LONZA

Glutamine-Synthetase (GS) Expression System

RCT

Pichia Pastoria Expression System

XENOGEN

Transgenic Mice

SHAMROCK STRUCTURES

Crystallization and Structural Proteomics

 

 

 

MATERIAL TRANSFER AGREEMENT   

FHCRC (Dr. Strong)

3-D Crystallization



--------------------------------------------------------------------------------

EXHIBIT 3.2.1

TRUBION’S “MILESTONE ONE”

Milestone #1

Defined in Trubion’s internal project management process, which may be modified
from time to time.

The following specifications are determined:

 

  •  

Scientific Rationale that supports the therapeutic potential

 

  •  

Mechanism of Action (MOA)

 

  •  

Specific biochemical and therapeutic properties (targeted)

 

  •  

Binding Domain

 

  •  

Target

 

  •  

In vivo activity

 

  •  

Safety

 

  •  

pk

 

  •  

Market rationale (preliminary) for product profile

 

  •  

Economics (COGs)

 

  •  

Clinical rationale (preliminary) for product profile

 

  •  

Alliance Opportunity assessment

 

  •  

Intellectual property assessment



--------------------------------------------------------------------------------

EXHIBIT 3.2.4

EXCLUDED TARGETS

GenBank Accession Number (Amino Acid Sequence)

 

L6 (TM4SF1)    NP_055035 CD19    NP_001761 CD28    AAF33792 CD40    NP_001241 =
isoform 1 (long); NP_690593 = isoform 2 (short) CD37    NP_001765



--------------------------------------------------------------------------------

EXHIBIT 4.4

ADVERSE EVENT REPORTING PROCEDURES

The terms adverse event or experience (AE) and adverse drug reaction (ADR), used
in this Exhibit 4.4 shall have the meanings set forth in worldwide reporting
regulations. The Parties agree to comply with any and all governmental laws,
regulations and orders that are applicable now and in the future in connection
with product safety collection and reporting.

The Parties agree to meet after the Effective Date to establish a detailed
Safety Agreement outlining the pharmacovigilance responsibilities of each Party
including but not limited to: AE or ADR reporting including literature review
and associated reporting; AE or ADR follow-up reporting; preparation and
submission of all safety reports to the Regulatory Authorities as required by
local laws and/or regulations in the Territory; maintaining the global safety
database; all interactions with health authorities regarding safety; periodic
submissions; labeling modifications; safety monitoring and detection; and safety
measures (e.g., Dear Doctor Letter, restriction on distribution). Wyeth shall
maintain the global safety database for the Licensed Products.

Notwithstanding the foregoing and until such time as the Safety Agreement is
executed, to the extent Trubion has or receives any information regarding any
AE/ADR which may be related to the use of any Licensed Product or to Licensed
Product Development, Trubion shall promptly forward such information as follows:

 

  •  

Fatal or life-threatening serious AE(s)/ADR(s) judged by either the investigator
and/or sponsor to be reasonably related to the Licensed Product(s)
Development/protocol shall be transmitted to Wyeth within three (3) calendar
days from the date received by Trubion.

 

  •  

All other serious AE(s)/ADR(s) not fatal or life-threatening but judged by
either the investigator and/or sponsor to be reasonably related to the Licensed
Product(s) Development/protocol shall be transmitted to Wyeth within five
(5) calendar days from the date received by Trubion.

AE/ADR information may be transmitted to Wyeth by:

 

  a.

Facsimile: 610-989-5544 or

 

  b.

Overnight courier to:

Global Safety Surveillance & Epidemiology

Wyeth Research

GSSE Triage Unit

Dock E

500 Arcola Road

Collegeville, PA 19426



--------------------------------------------------------------------------------

EXHIBIT 5.2A

STOCK PURCHASE AGREEMENT

TRUBION PHARMACEUTICALS, INC.

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this “Agreement”) is made as of December
    , 2005 by and between Trubion Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and Wyeth, a Delaware corporation (the “Purchaser”).

RECITALS

A.    The Purchaser and the Company are entering into a collaboration agreement
of even date herewith (the “Collaboration Agreement”);

B.    In connection with the Collaboration Agreement, Purchaser desires to
purchase from the Company shares of its Common Stock (the “Common Stock”),
concurrently with and conditioned upon the closing of the Company’s initial
public offering, upon the terms and conditions set forth herein;

C.    The Company and the Purchaser wish to set forth the terms and conditions
upon which the Company will sell the Common Stock to the Purchaser; and

D.    Concurrent with the execution of this Agreement, the Company and Purchaser
are entering into an amendment (the “Rights Agreement Amendment”) to the
Company’s Amended and Restated Investor Rights Agreement (the “Rights
Agreement”) to provide Purchaser with certain rights and obligations thereunder
upon the issuance of the Common Stock hereunder.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions contained herein, the Company and the Purchaser hereby agree as
follows:

ARTICLE 1

PURCHASE AND SALE OF SHARES

1.1    Purchase Price and Closing. Subject solely to the conditions set forth in
Sections 1.2 – 1.5 and Article IV hereof, the Company will issue and sell to the
Purchaser and, subject to the terms and conditions set forth in this Agreement,
the Purchaser will purchase from the Company (the “Sale”), that number of shares
of Common Stock (the “Shares”) equal to the quotient obtained by dividing
Twenty- Five Million Dollars ($25,000,000) (the “Investment Amount”) by the
per-share price to the public (the “IPO Price”) of shares of Common Stock in the
Company’s first underwritten, firm commitment public offering (the “IPO”)
pursuant to an effective registration statement (the “Registration Statement”)
under the Securities Act of 1933, as amended (the “Securities Act”). The per
share price to Purchaser shall be the IPO Price. The purchase and sale will take
place at a closing (the “Closing”) to be held on the date, at the location and
simultaneously with the closing of the IPO, subject to the satisfaction of all
of the conditions to the Closing specified in Article IV herein. At the Closing
the Company will issue and deliver a certificate evidencing the Shares to the
Purchaser against payment of the full purchase price therefor by wire transfer
of immediately available funds to an account designated by the Company.



--------------------------------------------------------------------------------

1.2    Maximum Share Number. Notwithstanding Section 1.1 above, in the event the
number of Shares would otherwise constitute more than (i) nineteen and
nine-tenths percent (19.9%) of the Actual Voting Power (as defined in Section 5.
l(i)) or (ii) twenty percent (20%) of the number of shares issued in the IPO
(including any shares covered by a related registration statement filed pursuant
to Rule 462(b) of the Securities Act but excluding any shares issued or to be
issued in an overallotment option), then in either case (i) or (ii) above the
Investment Amount (and correspondingly the number of shares purchased by the
Purchaser) shall be reduced by the minimum dollar amount and share amount
necessary to avoid either such event.

1.3    Restrictions on Transfer. Pursuant to the Rights Agreement Amendment,
Purchaser agrees and acknowledges that the restrictions set forth in Sections
2.1 and 2.12 of the Rights Agreement shall apply to Purchaser and the Shares.

1.4    HSR Act. Prior to the execution of the Collaboration Agreement and this
Agreement, the parties made certain filings under the Hart-Scott Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”). If either party
concludes in good faith that additional filings or proceedings are necessary or
desirable as a result of the transactions contemplated hereby either as a result
of the signing of this Agreement or in connection with the Closing or otherwise,
the parties agree to promptly file such additional notices, applications and
documents that may be required under the HSR Act, or any other required foreign
or domestic competition law (collectively, the “Competition Laws”) and all
applicable additional filings fees associated therewith shall be paid by the
party required to so pay such additional filing fees under the applicable
Competition Law(s). In connection therewith, the Company and Purchaser each
shall use their commercially reasonable efforts to take such actions as may be
required to cause the expiration or early termination of the notice periods
under the Competition Laws as promptly as possible and to resolve such
objections, if any, as may be asserted with respect to the transactions
contemplated by this Agreement under the Competition Laws; provided, however,
that notwithstanding the foregoing, neither party shall agree to any change or
amendment to this Agreement unless such change or amendment is agreed by the
other party in advance. Nothing in this Agreement shall require either party or
any subsidiary or affiliate of either party to sell, hold separate, license or
otherwise dispose of any assets or conduct its business in a specified manner,
or agree or proffer to sell, hold separate, license or otherwise dispose of any
assets or conduct its business in a specified manner, or permit or agree to the
sale, holding separate, licensing or other disposition of any assets of either
party or any subsidiary or affiliate of either party, whether as a condition to
obtaining any approval from, or to avoid potential litigation or administrative
action by, a governmental entity or any other person or for any other reason.

1.5    Termination of Purchase Right and Obligation. Notwithstanding any
provision of this Agreement to the contrary, Purchaser’s right and obligation to
purchase, and the Company’s right and obligation to sell, the Shares shall
terminate if the closing of the IPO has not occurred prior to the earliest to
occur of the following:

(a)    The termination of the Collaboration Agreement; or

(b)    The Company (1) undergoes a Change of Control (as defined in Section 5.
l(iv));; provided, however, the following shall be deemed to not be a Change of
Control for purposes of this Section 1.5(b): (i) a transaction effected
exclusively for the purpose of changing the domicile of the Company, or (ii) an
equity financing in which the Company is the surviving corporation, or
(2) engages in a merger, consolidation, reorganization or similar transaction in
which the surviving entity has a class of equity securities registered under
Section 12 of the Exchange Act (as defined below).

 

2



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchaser as follows:

2.1    Corporate Action. The Company has all necessary corporate power and has
taken all corporate action required to enter into and perform this Agreement and
the Rights Agreement Amendment (collectively, the “Financing Documents”). The
Financing Documents have been duly executed and delivered, and constitute valid,
legal, binding and enforceable obligations of the Company, enforceable in
accordance with their terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. The issuance, sale and delivery of the Shares in accordance
with this Agreement have been duly authorized by all necessary corporate action
on the part of the Company. The issuance of the Shares is not subject to
preemptive rights or other preferential rights in any present stockholders of
the Company that have not been waived and will not conflict with any provision
of any agreement or instrument to which the Company is a party or by which it or
its property is bound and to which the Company has not obtained appropriate
waivers.

2.2    No Conflict. The execution and delivery of this Agreement by the Company
does not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation, modification or acceleration of any obligation under (i) any
provision of the Certificate of Incorporation of the Company or Bylaws of the
Company, (ii) any material mortgage, indenture, lease, contract or other
agreement or instrument, permit, concession, or license to which the Company or
any of its properties or assets is subject or (iii) any judgment, order, decree,
applicable to the Company or its properties or assets. To the Company’s
knowledge as of the date hereof, no provision of any applicable law, rule or
regulation and no judgment, order, decree or injunction applicable to the
Company or its properties or assets shall prohibit the consummation of the
Closing nor shall the Closing result in any violation of any such law, rule,
regulation judgment, order, decree or injunction.

2.3    Status of Shares. The Shares, when issued and delivered in accordance
with the terms hereof and after payment of the purchase price therefor, will be
duly authorized, validly issued, fully-paid and non-assessable, issued in
compliance with applicable state and federal securities laws (subject, in part,
to the representations and warranties of Purchase in Article III hereof) and
free of restrictions on transfer other than restrictions on transfer under the
Financing Documents and applicable state and federal securities laws.

2.4    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business.

2.5.    Collaboration Agreement. The Collaboration Agreement has been duly
authorized, executed, and delivered by the Company and constitutes a valid and
binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

3



--------------------------------------------------------------------------------

2.6    Final Prospectus and Registration Statement. The Company, acknowledging
that the Purchaser will be relying on the accuracy and completeness of the
Company’s disclosure in connection with the IPO, warrants to the Purchaser that
the Prospectus (as defined below) used in connection with the Company’s IPO will
comply, at the time of filing or use, with the requirements of the Securities
Act, and the Prospectus filed or used in connection with the IPO will not, at
such time, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; the Registration Statement, when it becomes effective, will comply,
in all material respects, with the requirements of the Securities Act; and the
Registration Statement will not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein; provided, however,
that the Company makes no warranty with respect to any statement contained in
the Registration Statement or a prospectus in reliance upon and in conformity
with information concerning the Purchaser that is furnished by the Purchaser
expressly for use therein. “Prospectus” means the final prospectus (as such term
is defined in Section 2(a)(10) of the Securities Act) as first filed with the
SEC pursuant to paragraph (1) or (4) of Rule 424(b) of the Securities Act.

ARTICLE III

REPRESENTATIONS AND WARRANTIES AND COVENANTS BY PURCHASER

The Purchaser represents and warrants and covenants to the Company that:

3.1    Purchaser is an “accredited investor” as defined in Rule 501(a) under the
Securities Act of 1933, as amended.

3.2    Purchaser will acquire the Shares for its own account, for the purpose of
investment and not with a view to distribution or resale thereof.

3.3    Purchaser has all necessary corporate power and has taken all corporate
action required to enter into and perform the Financing Documents. The Financing
Documents have been duly executed and delivered, and constitute valid, legal,
binding and enforceable obligations of Purchaser, enforceable in accordance with
their terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

3.4    Purchaser has taken no action which would give rise to any claim against
the Company by any other person for any brokerage commissions, finders’ fees or
the like relating to this Agreement or the transactions contemplated hereby.

3.5    Purchaser has had the opportunity to ask questions of and receive answers
from representatives of the Company concerning the terms of the offering of the
Shares and to obtain additional information concerning the Company and its
business.

3.6    The acquisition by the Purchaser of the Shares shall constitute a
confirmation of these representations and warranties made by the Purchaser as of
the Closing. Purchaser understands that the Shares are “restricted securities”
under the Securities Act and have not been registered under the Securities Act
in reliance upon an exemption for non-public offerings. The Purchaser further
represents that it understands and agrees that, until registered under the
Securities Act or transferred pursuant to the provisions of Rule 144 as
promulgated by the Commission, all certificates evidencing any of the Shares,
whether upon initial issuance or upon any transfer thereof, shall be subject to
the transfer restrictions and bear the legends set forth in Section 2.1 of the
Rights Agreement.

 

4



--------------------------------------------------------------------------------

3.7    To the Purchaser’s knowledge as of the date hereof, no provision of any
applicable law, rule or regulation and no judgment, order, decree or injunction
applicable to the Purchaser or its properties or assets shall prohibit the
consummation of the Closing nor shall the Closing result in any violation of any
such law, rule, regulation, judgment, order, decree or injunction.

ARTICLE IV

CONDITIONS TO CLOSING

4.1    Conditions of the Purchaser’s Obligation. The obligation of the Purchaser
to purchase and pay for the Shares at the Closing is subject to the satisfaction
of the following conditions:

(a)    Documentation at Closing. The Purchaser shall have received prior to or
at the Closing all of the following documents or instruments, or evidence of
completion thereof, each in form and substance satisfactory to the Purchaser:

(i)    A copy of the Certificate of Incorporation of the Company, certified by
the Secretary of State of the State of Delaware, a copy of the resolutions of
the Board of Directors of the Company evidencing the approval of this Agreement,
the issuance of the Shares and the other matters contemplated hereby, and a copy
of the Bylaws of the Company, all of which shall have been certified by the
Secretary of the Company to be true, complete and correct in every particular,
and certified copies of all documents evidencing other necessary corporate or
other action and governmental approvals, if any, with respect to this Agreement
and the Shares.

(ii)    A customary opinion of counsel to the Company covering the matters set
forth in Exhibit A hereto.

(iii)    A certificate of the Secretary of the Company which shall certify the
names of the officers of the Company authorized to sign this Agreement, the
certificate for the Shares and the other documents, instruments or certificates
to be delivered pursuant to this Agreement by the Company or any of its
officers, together with the true signatures of such officers.

(iv)    A certificate of the President of the Company stating (A) that the
representations and warranties made by the Company in this Agreement are true
and correct in all material respects at the date hereof and as of the Closing
with the same force and effect as though all such representations and warranties
had been made as of the Closing, and (B) that all covenants and conditions
required to be performed prior to or at the Closing have been performed as of
the Closing.

(v)    A Certificate of Good Standing for the Company from the Secretary of
State of the State of Delaware, dated as of a recent date.

(b)    Performance. The Company shall have performed and complied with in all
material respects all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

(c)    Consents, Waivers, Etc. The Company shall have obtained all consents or
waivers, if any, necessary to execute and deliver this Agreement, issue the
Shares and to carry out the transactions contemplated hereby and thereby and the
waiting period applicable to this Agreement and the

 

5



--------------------------------------------------------------------------------

Collaboration Agreement under the HSR Act (or any other applicable Competition
Laws) shall have expired or terminated early. All corporate and other action and
governmental filings necessary to effect the terms of this Agreement, the
issuance of the Shares and other agreements and instruments executed and
delivered by the Company in connection herewith shall have been made or taken,
except for any post-sale filing that may be required under federal or state
securities laws.

(d)    Rights Agreement Amendment. The Rights Agreement Amendment shall have
been executed by the Company and by the holders of the requisite majority of
Registrable Securities (as such term is defined in the Rights Agreement);
provided, however, the parties acknowledge that subsequent to the date hereof
the Rights Agreement may be further amended in accordance with its terms;
provided, further, however, Purchaser shall be required to consent to such
amendment or be provided substantially equivalent rights in such amendment or
another written agreement with the Company.

(e)    Collaboration Agreement. The Collaboration Agreement shall have been duly
authorized, executed, and delivered by the Company and constitute a valid and
binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies. The Purchaser shall not have the right to terminate the Collaboration
Agreement for cause pursuant to Section 9.5 thereof (provided, however, if
Purchaser’s right to so terminate the Collaboration Agreement for cause is
solely dependent on the lapsing on any applicable “cure” period pursuant to
Section 9.5 thereof, solely for purposes of this Section 4.1 (e), Purchaser
shall be deemed to have the right to terminate the Collaboration Agreement for
cause notwithstanding the failure of any such cure period to have lapsed); and
the Company shall not have given notice to the Purchaser of its intent to
terminate the Collaboration Agreement.

(f)    Representations and Warranties. The representations and warranties made
by the Company in this Agreement shall have been true and correct in all
material respects at the date hereof and as of the Closing with the same force
and effect as though all such representations and warranties had been made as of
the Closing.

(g)    No Injunctions. No provision of any applicable law, rule or regulation
and no judgment, order, decree or injunction shall prohibit the consummation of
the Closing.

(h)    Listing. The shares of Common Stock sold in the IPO shall be listed on
the New York Stock Exchange (“NYSE”) or traded on the Nasdaq National
Market.    .

(i)    Closing of IPO. The Closing hereunder shall be concurrent with the
closing of the IPO.

4.2    Conditions of the Company’s Obligation. The obligation of the Company to
sell the Shares at the Closing is subject to the satisfaction of the following
conditions:

(a)    Performance. The Purchaser shall have performed and complied with in all
material respects all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

(b)    Consents, Waivers, Etc. Any waiting period applicable to this Agreement
and the Collaboration Agreement under the HSR Act (or any other applicable
Competition Laws) shall have expired or terminated early.

 

6



--------------------------------------------------------------------------------

(c)    Rights Agreement Amendment. The Rights Agreement Amendment shall have
been executed by the Purchaser.

(d)    Collaboration Agreement. The Collaboration Agreement shall have been duly
authorized, executed and delivered by the Purchaser and constitute a valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies. The Company shall not have the
right to terminate the Collaboration Agreement for cause pursuant to Section 9.5
thereof (provided, however, if the Company’s right to so terminate the
Collaboration Agreement for cause is solely dependent on the lapsing on any
applicable “cure” period pursuant to Section 9.5 thereof, solely for purposes of
this Section 4.2(d), the Company shall be deemed to have the right to terminate
the Collaboration Agreement for cause notwithstanding the failure of any such
cure period to have lapsed; and the Purchaser shall not have given notice to the
Company of its intent to terminate the Collaboration Agreement.

(e)    Representations and Warranties. The representations and warranties made
by the Purchaser in this Agreement shall have been true and correct in all
material respects at the date hereof and as of the Closing with the same force
and effect as though all such representations and warranties had been made as of
the Closing.

(f)    No Injunctions; Applicable Law. No provision of any applicable law, rule
or regulation and no judgment, order, decree or injunction shall prohibit the
consummation of the Closing nor shall the Closing result in any violation of any
such law, rule, regulation, judgment, order, decree or injunction.

(g)    Listing. The shares of Common Stock sold in the IPO shall be listed on
the NYSE or traded on the Nasdaq National Market.

(h)    Closing of IPO. The Closing hereunder shall be concurrent with the
closing of the IPO.

(i)    Securities Regulations. The sale of the Shares to Purchaser shall not be
prohibited under state and federal securities laws and regulations.

ARTICLE V

STANDSTILL AGREEMENT

5.1.    Definitions. For the purposes of this Agreement, the following words and
phrases shall have the following meanings:

(i)    “Actual Voting Power” means, as of the date of determination, the total
number of votes attaching to the outstanding securities entitled to vote for the
election of directors of the Company.

(ii)    “Affiliate” shall have the meaning given it in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(iii)    “Beneficial Ownership” “Beneficial Owner” and “Beneficially Own” shall
have the meanings described to those terms in Rule 13d-1 under the Exchange Act.

 

7



--------------------------------------------------------------------------------

(iv)    “Change of Control” means (1) the acquisition by a Third Party of more
than 50% of the Company’s then outstanding Voting Securities or (2) the
consummation of a merger, acquisition, consolidation or reorganization or series
of such related transactions involving the Company, unless immediately after
such transaction or transactions, the Beneficial Owners of the Company
immediately prior to the first such transaction shall Beneficially Own at least
50% of the outstanding Voting Securities of the Company (or, if the Company
would not be the surviving company in such merger, consolidation or
reorganization, the Voting Securities of the surviving corporation issued in
such transaction or transactions in respect of Voting Securities of the Company
shall represent at least 50% of the Voting Securities of such surviving
company).

(v)    “Investor Group” means Purchaser and any member of a 13D Group to which
the Purchaser belongs.

(vi)    “Person” means an individual, corporation, partnership, association,
trust, unincorporated organization or other entity

(vii)    “13D Group” means any group of persons formed for the purpose of
acquiring, holding, voting or disposing of Voting Securities which would be
required under the Exchange Act and the rules and regulations promulgated
thereunder, to file a statement on Schedule 13D with the Securities and Exchange
Commission as a “person” within the meaning of Section 13(d)(3) of the Exchange
Act if such group beneficially owned sufficient securities to require such a
filing under the Exchange Act.

(viii) “Standstill Period” shall mean the period beginning on the Closing of the
IPO and ending on the date that is one year following the Closing of the IPO.

(ix)    “Threshold Percentage” means the percentage of Actual Voting Power owned
by the Purchaser immediately following the closing of the IPO and the sale of
Shares hereunder, which in no case shall exceed nineteen and nine-tenths percent
(19.9%) of Actual Voting Power.

(x)    “Third Party” means any Person or two or more Persons acting in concert,
other than the Purchaser and its Affiliates or the Company and its Affiliates.

(xii) “Voting Security” means, as of the date of determination, the Common Stock
of the Company, any other security generally entitled to vote for the election
of directors and any outstanding convertible securities, options, warrants or
other rights which are convertible into or exchangeable or exercisable for
securities entitled to vote for the election of directors.

5.2.    Standstill Obligations.

(a)    Limitation. At any time during the Standstill Period, except with the
prior written consent of the Company’s Board of Directors, no member of the
Investor Group shall, directly or indirectly:

(i)    acquire any Voting Securities (except by way of stock splits, stock
dividends or other distributions) if the effect of such acquisition or exercise
would be to increase the percentage interest of the Investor Group in the Actual
Voting Power to more than the Threshold Percentage; or

(ii)    publicly propose (on behalf of itself or to or with a Third Party) any
merger, business combination, restructuring, recapitalization or similar
transaction involving the Company or its subsidiaries or the purchase, sale or
other disposition outside the ordinary course of business of any material
portion of the assets of the Company or any of its subsidiaries.

 

8



--------------------------------------------------------------------------------

(b)    Repurchases. Notwithstanding Section 5.2(a), no member of the Investor
Group shall be obligated to dispose of any Voting Securities if the aggregate
percentage ownership of the Investor Group is increased as a result of a
repurchase of Voting Securities by the Company.

(c)    Participation. Except with the prior written consent of the Company’s
Board of Directors, during the Standstill Period the Investor Group will not:

(i)    solicit proxies (or powers of attorney or similar rights to vote) in
respect of any Voting Securities;

(ii)    become a “participant” or “participant in a solicitation”, as those
terms are defined in Regulation 14A of the General Rules and Regulations
promulgated pursuant to the Exchange Act, in opposition to a solicitation by the
Company; provided, however, that the Investor Group shall not be deemed to be a
“participant” or to have become engaged in a solicitation hereunder solely by
reason of the Company’s solicitation of proxies in connection with any meeting
of the stockholders of the Company;

(iii)    seek to advise or intentionally influence any person or entity with
respect to the voting of Voting Securities in connection with any such
solicitation, in opposition to the recommendation of a majority of the Board of
Directors with respect to any matter relating to a Change of Control;

(iv)    initiate, propose or otherwise solicit stockholders for the approval of
any stockholder proposal (as described in Rule 14a-8 under the Exchange Act or
otherwise) with respect to the Company that is opposed by the Board of
Directors;

(v)    form or join any 13D Group for the purpose of voting, purchasing or
disposing of Voting Securities or the acquisition of all or substantially all of
assets of the Company;

(vi)    deposit any Voting Securities in a voting trust or subject them to a
voting agreement or other arrangement of similar effect, except in order to
comply with Competition Laws or other legal requirements;

(vii)    otherwise act, alone or in concert with others, in a manner designed or
having the deliberate effect of circumventing the restrictions otherwise imposed
hereunder, publicly announce any intention, plan or arrangement inconsistent
with the foregoing or finance or agree to finance any other person in connection
with any of the activities prohibited by this Agreement; or

(viii) publicly request, propose or otherwise seek any amendment or waiver of
the provisions of this Article 5.

5.3    Exceptions. The limitations provided in Section 5.2 shall immediately
terminate upon the occurrence of any of the following events:

(a)    the commencement by any Person (other than a member of the Investor Group
or an Affiliate thereof) of a bona fide tender or exchange offer seeking to
acquire Beneficial Ownership of fifty percent (50%) or more of the outstanding
shares of Voting Securities of the Company;

(b)    the execution of an agreement by the Company and any Person which, if
consummated, would result in either (i) a Change of Control of the Company or
(ii) the sale of all or substantially all of the Company’s assets; or

 

9



--------------------------------------------------------------------------------

(c)    the adoption by the Company of a plan of liquidation or dissolution with
respect to the Company.

5.4    Exclusion. No action or actions taken by the Purchaser pursuant to the
terms of the Collaboration Agreement or in connection with exercising or
enforcing its rights thereunder shall be deemed to violate the restrictions in
Section 5.2.

ARTICLE VI

MISCELLANEOUS

6.1    No Waiver. No failure or delay on the part of any party to this Agreement
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. None of the terms, covenants and
conditions of this Agreement can be waived except by the written consent of the
party waiving compliance.

6.2    Publicity. The parties may, subject to compliance with the Securities
Act, issue a joint press release announcing this Agreement and the transactions
contemplated hereby following execution of this Agreement. Any proposed
announcement, press release or other public disclosure concerning this Agreement
and/or any of the transactions or relationships contemplated hereby shall be
mutually approved by both parties (which approval shall not be unreasonably
withheld); provided, however, that the restrictions contained in this
Section 6.2 do not apply to disclosures required by law, the rules of the NYSE,
the NASD or under U.S. generally accepted accounting principles. The Purchaser
agrees and acknowledges that this Agreement and the transactions contemplated
hereby shall be disclosed in, and filed as an exhibit to, the Registration
Statement.

6.3    Amendments, Waivers and Consents. Any provision in this Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in or
additions to this Agreement may be made, and compliance with any covenant or
provision set forth herein may be omitted or waived, if the party requesting
such change, addition, omission or waiver shall obtain consent thereto in
writing from the other party. Any waiver or consent may be given subject to
satisfaction of conditions stated therein and any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Any such amendment or waiver or consent effected in accordance with this
Section 6.3 shall be binding upon the parties and their respective successors
and assigns.

6.4    Addresses for Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
seventy-two (72) hours after being deposited in the regular mail as certified or
registered mail (airmail if sent internationally) with postage prepaid, if such
notice is addressed to the party to be notified at such party’s address or
facsimile number as set forth below, or as subsequently modified by written
notice.

If to the Company:

Trubion Pharmaceuticals, Inc.

2401 Fourth Avenue, Suite 1050

Seattle, WA 98121

Attn: Chief Executive Officer and General Counsel

Facsimile Number: (206) 838-0503

 

10



--------------------------------------------------------------------------------

If to the Purchaser:

Wyeth Pharmaceuticals

500 Arcola Road

Collegeville, Pennsylvania 19426

Attn: Senior Vice President, Corporate Business Development

Fax: (484) 865-6476

with a copy to:

Wyeth

5 Giralda Farms

Madison, NJ 07940

Attn: Executive Vice President and General Counsel

Facsimile: (973) 660-7156

6.5    Binding Effect: Assignment. This Agreement may not be assigned by either
party without the prior written consent of the other; provided, however, that
the Purchaser may assign its rights and delegate its duties hereunder to an
Affiliate without the prior written consent of the Company; provided, however,
Purchaser shall remain subject to Section 5 hereof regardless of any such
assignment; and provided further that if the Company undergoes a Change of
Control in which (a) the Company is not the surviving entity and (b) this
Agreement does not terminate pursuant to Section 1.5(b) in connection with such
Change of Control, the surviving entity and the Purchaser shall enter into a
replacement agreement with substantially the same terms as this Agreement.
Subject to the foregoing, the terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

6.6    Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement between the parties and supersede any prior
understandings or agreements concerning the subject matter hereof.

6.7    Specific Performance. The parties acknowledge and agree that irreparable
damage would occur in the event any of the provisions of Article V of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. Accordingly, it is agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
Article V of this Agreement and to enforce specifically the terms and provisions
of such Article in any court of the United States or any state thereof having
jurisdiction, in addition to any other remedy to which they may be entitled in
law or in equity.

6.8    Severability. The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of a provision contained in this Agreement shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this. Agreement; but this Agreement, shall
be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of a provision, had never been contained herein, and such
provisions or part reformed so that it would be valid, legal and enforceable to
the maximum extent possible.

 

11



--------------------------------------------------------------------------------

6.9    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware without reference
to Delaware conflicts of law provisions.

6.10    Headings. Article, Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

6.11    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the party actually
executing the counterpart, and all of which together shall constitute one
instrument.

[Signature page follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

TRUBION PHARMACEUTICALS, INC.

By:  

/s/ Peter A. Thompson, MD

Name:   Peter A. Thompson, MD Title:   President & CEO WYETH   By:  

/s/ William M. Haskel

Name:   William M. Haskel Title:   Vice President

 

SIGNATURE PAGE TO TRUBION PHARMACEUTICALS, INC.

COMMON STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

MATTERS TO BE COVERED BY COMPANY COUNSEL

1.    The Company is a corporation validly existing under Delaware law and in
good standing with the Secretary of the State of Delaware and has the corporate
power to execute and deliver the Agreement and to perform its obligations
thereunder.

2.    The Company has duly authorized, executed and delivered the Agreement, and
the Agreement constitutes the Company’s valid and binding agreement enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

3.    No consent, approval, authorization or order of, or any filing or
declaration with, any court or governmental agency or body is required in
connection with the execution, delivery and performance of the Agreement by the
Company or in connection with the taking by the Company of any action
contemplated thereby, other than as indicated in the Agreement or such as have
been obtained and made and such as may be required under federal and state
securities laws.

4.    The execution, delivery and performance of the Agreement by the Company,
and the consummation by the Company of the transactions contemplated therein do
not and will not (a) violate the Certificate of Incorporation or By-Laws of the
Company, (b) materially violate any judgment, ruling, decree or order known to
such counsel, (c) materially violate any statute or regulation applicable to the
business or properties of the Company, or (d) result in a material breach or
violation of any of the terms or provisions of, or constitute a default or
result in the acceleration of any obligation under any material contract to
which the Company is a party or bound.

5.    The Shares delivered on the date hereof have been duly authorized and
validly issued and are fully paid and non-assessable shares of the Company.



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT 5.2B

TRUBION PHARMACEUTICALS, INC.

AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT

This Amendment No. 1 to the Amended and Restated Investor Rights Agreement (the
“Rights Agreement”) dated as of July 13, 2004 is entered into as of            
, 2005, by and among Trubion Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), Wyeth, a Delaware corporation (“Wyeth”), and the investors set forth
on Exhibit A hereto (collectively the “Investors” and each individually an
“Investor”).

RECITALS

A.     The Company and the Investors are parties to the Rights Agreement.

B.     The Company and Wyeth have entered into a Common Stock Purchase Agreement
dated as of December    , 2005 (the “Purchase Agreement”) pursuant to which the
Company will sell to Purchaser and Purchaser will purchase from the Company
shares of the Company’s Common Stock concurrent with and conditioned upon the
closing of the Company’s initial public offering (the “Closing”). A condition to
the Purchaser’s obligations under the Purchase Agreement is that the Rights
Agreement be amended in order to provide Purchaser with certain rights to
register shares of the Company’s Common Stock.

C.     Pursuant to Section 6.5 of the Rights Agreement, the written consent of
the Company and the Investors holding a majority of the Registrable Securities
(the “Requisite Holders”) is required to amend the Rights Agreement.

D.     The Company and the Requisite Holders desire to induce Purchaser to enter
into the Purchase Agreement by agreeing to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the parties
hereto agree as follows:

1.     Definitions. Capitalized terms used herein without definition shall have
the meaning ascribed to them in the Rights Agreement.

2.     Addition of Purchaser as a Party to the Rights Agreement. Effective upon
the Closing pursuant to the Purchase Agreement, the parties hereby agree to add
Purchaser as a party to the Rights Agreement and Purchaser shall be deemed a
“Holder” of Registrable Securities for purposes of Sections 1, 2 and 6 of the
Rights Agreement and subject to all of the rights and obligations of such
Sections. For purposes of clarification, Purchaser shall not be entitled to the
rights or subject to the obligations set forth in Sections 3, 4 and 5 of the
Rights Agreement and Purchaser shall not be deemed an “Investor” for purposes of
the Rights Agreement.



--------------------------------------------------------------------------------

Execution Copy

3.     Amendment to Section 1.1. The definition of “Registrable Securities” set
forth in Section 1.1 is hereby amended and restated to read in its entirety as
follows:

“Registrable Securities” means (a) Common Stock of the Company issued or
issuable upon conversion of the Shares, (b) Common Stock of the Company issued
to Frazier Healthcare Fund (“Frazier”), ARCH Venture Fund (“Arch”) and Scott
Minick (“Minick”) pursuant to those certain Common Stock Purchase Agreements
dated November 19, 2002 by and between the Company and each of Frazier, Arch and
Minick, (c) Common Stock of the Company issued to Wyeth pursuant to the Purchase
Agreement, and (d) any Common Stock of the Company issued as (or issuable upon
the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the securities described in (a), (b) and (c) above;
provided, however, the shares referred to in clause (c) above shall not qualify
as Registrable Securities for the purposes of Sections 2.2 hereof until the 15
month anniversary of the Closing. For the avoidance of doubt, in the event that
the Company effects a registration under the Securities Act pursuant to
Section 2.2 hereof prior to the 15 month anniversary of the Closing, in
connection with such registration the Shares referred to in clause (c) above
shall qualify as Registrable Securities for the purposes of Section 2.3.
Notwithstanding the foregoing, Registrable Securities shall not include any
securities sold by a person to the public pursuant to a registration statement
or Rule 144 or sold in a private transaction in which the transferor’s rights
under Section 2 of this Agreement are not assigned.

4.     Amendment to Section 2.1(a)(ii). Section 2.1(a)(ii) is amended effective
immediately following the expiration of the “Market Stand-Off’ period set forth
in Section 2.12 hereof, by deleting the last sentence thereof and substituting
therefor the following:

“Subject to the other terms of this Agreement (including without limitation the
restrictions on assignment of registration rights set forth in Section 2.10 and
Sections 2.1(b) and (d)), it is agreed that the restrictions contained in this
Section 2.1(a)(ii) shall not apply to dispositions of Shares or Registrable
Securities made pursuant to Rule 144 promulgated under the Securities Act.”

5.     Amendment to Section 6.5. Section 6.5 is hereby amended by adding, after
the final sentence thereof, the following:

Notwithstanding the foregoing, neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated in any way that diminishes or
eliminates the rights particular to Wyeth hereunder and in a manner different
than the other holders of Registrable Securities, such action shall require the
prior written consent of Wyeth.

6.     Waiver of Right of Participation. Each Investor on behalf of itself and
all other Investors and holders of Registrable Securities hereby waives any
right of participation set forth in Section IV of the Rights Agreement with
respect to the sale and issuance of the shares of Company Common Stock to Wyeth
pursuant to the Purchase Agreement.

7.     No Other Amendments. Except as expressly amended or waived as set forth
above, the Rights Agreement shall remain in full force and effect in accordance
with its terms.

8.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one document.

 

-2-



--------------------------------------------------------------------------------

Execution Copy

[Signature pages follow.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO THE
RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

 

“COMPANY” TRUBION PHARMACEUTICALS, INC. a Delaware corporation By:   /s/ Peter
Thompson   Peter Thompson, M.D., FACP   President and Chief Executive officer

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO THE
RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

 

“WYETH” WYETH By:  

/s/ William M. Haskel

Name:  

William M. Haskel

Its:  

Vice President

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO THE
RIGHT AGREEMENT as of the date set forth in the first paragraph hereof.

 

“INVESTOR” Prospect Venture partners II, L.P. By: Prospect Management Co. II,
LLC, Its General Partner

By:  

/s/ David Schnell

Name:   David Schnell Title:   Managing Member

 

Prospect Associates II, L.P. By: Prospect Management Co. II, LLC, Its General
Partner

By:  

/s/ David Schnell

Name:   David Schnell Title:   Managing Member

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO THE
RlGHT’S AGREEMENT as of the date set forth in the first paragraph hereof.

 

“INVESTOR” ARCH Venture Fund V, L.P. By:   ARCH Venture Partners V,L.P.   Its
general partner By:   ARCH Venture Partners V, L.L.C.   Its general partner By:
 

LOGO [g883272dsp143a.jpg]

 

Title:   Managing Director ARCH V Entrepreneurs Fund, L.P. By:   ARCH Venture
Partners V,L.P.   Its general partner By:   ARCH Venture Partners V, L.L.C.  
Its general partner By:  

LOGO [g883272dsp143b.jpg]

 

Title:   Managing Director Healthcare Focus Fund, L.P. By:   ARCH Venture
Partners V,L.P.   Its general partner By:   ARCH Venture Partners V, L.L.C.  
Its general partner By:  

LOGO [g883272dsp143c.jpg]

 

Title:   Managing Director

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties here to have executed this AMENDMENT NO. 1 TO
THE RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

 

“INVESTOR” Oxford Bioscience Partners IV L.P. By:   OBP Management IV L.P. By:  

/s/ Mark P. Carthy

    Mark P. Carthy – General Partner

mRNA Fund II L.P.

By:

  OBP Management IV L.P.

By:

 

/s/ Mark P. Carthy

  Mark P. Carthy – General Partner

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO THE
RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

 

“INVESTOR”

Frazier Healthcare IV, L.P. By FHM IV, LP, its general partner By FHM IV, LLC,
its general partner

By:  

/s/ Patrick Heron

Name:  

Patrick Heron

Its:  

authorized representative

Frazier Affiliates IV, L.P. By FHM IV, LP, its general partner By FHM IV, LLC,
its general partner

By:  

/s/ Patrick Heron

Name:  

Patrick Heron

Its:  

authorized representative

Frazier Healthcare III, L.P. By FHM III, LLC

By:  

 

Name:  

 

Its:  

 

Frazier Affiliates III, L.P. By FHM III, LLC

By:  

 

Name:  

 

Its:  

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties here to have executed this AMENDMENT NO. 1 TO
THE RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

 

“INVESTOR”

Frazier Healthcare IV, L.P.

By FHM IV, LP, its general partner

By FHM IV, LLC, its general partner

By:    

Name:    

Its:    

 

Frazier Affiliates IV, L.P.

By FHM IV, LP, its general partner

By FHM IV, LLC, its general partner

By:    

Name:    

Its:    

 

Frazier Healthcare III, L.P.

By FHM III, LLC

By:   LOGO [g883272dsp146.jpg]

Name:    

Its:    

 

Frazier Affiliates III, L.P.

By FHM III, LLC

By:   LOGO [g883272dsp146.jpg]

Name:    

Its:    

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO THE
RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

 

“INVESTORS” VENROCK PARTNERS, L.P.

by its General Partner, Venrock Partners
Management, LLC

VENROCK ASSOCIATES IV, L.P.

by its General Partner, Venrock Management IV, LLC

VENROCK ENTREPRENEURS FUND IV, L.P.

by its General Partner, VEF Management IV, LLC

By:   /s/ Anders D. Hove Name:   Anders D. Hove Title:   Member Address:  

30 Rockefeller Plaza

Room 5508

New York, NY 10112

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO THE
RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

 

“INVESTORS” ATP Capital, L.P. By:   ATP General Partner LLC   Its General
Partner By:       Jonathan Malkin, Manager

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO THE
RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

 

“INVESTOR” Cascade Investments, L.L.C.

By:    

Name:

   

Its:

   

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 1 TO THE
RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

 

“INVESTOR”  

By:    

Name:

   

Its:

   

SIGNATURE PAGE TO AMENDMENT NO. 1 TO

AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT 5.3

ADDITIONAL RESEARCH AND DEVELOPMENT

EXPENSE PAYMENTS

A. Additional Research and Development Expense Payments for CD20 Products

Within thirty (30) days after Trubion’s or Wyeth’s achievement of the following
events with respect to any CD20 Product (each payable one time only even if
achieved with respect to more than one CD20 Product), Wyeth shall make the
following payments to Trubion:

 

Initiation of dosing in the first Phase IIb Clinical Study for rheumatoid
arthritis:

   $ 5.0 million  

Initiation of dosing in the first Phase III Clinical Study for the first Niche
Indication:

   $ 2.5 million  

Initiation of dosing in the first Phase III Clinical Study for the first Major
Indication:

   $ 12.5 million  

Initiation of dosing in the first Phase III Clinical Study for the second Major
Indication:

   $ 10.0 million  

BLA filing and acceptance for review in the U.S. for the first Niche Indication:

   $ 3.0 million  

BLA filing and acceptance for review in the U.S. for the first Major Indication:

   $ 20.0 million  

BLA filing and acceptance for review in the U.S. for the second Major
Indication:

   $ 10.0 million  

Committee for Medicinal Products for Human Use (“CHMP”) or equivalent
registration filing and acceptance for review in Europe for the first Niche
Indication either in a centralized filing or a filing in France, Germany, Italy,
Spain or the U.K.:

   $ 1.0 million  

CHMP or equivalent registration filing and acceptance for review in Europe for
the first Major Indication either in a centralized filing or a filing in France,
Germany, Italy, Spain or the U.K.:

   $ 3.0 million  



--------------------------------------------------------------------------------

CHMP or equivalent registration filing and acceptance for review in Europe for
the second Major Indication either in a centralized filing or a filing in
France, Germany, Italy, Spain or the U.K.:

   $ 2.0 million  

Registration filing and acceptance for review in Japan for the first Niche
Indication:

   $ 1.0 million  

Registration filing and acceptance for review in Japan for the first Major
Indication:

   $ 3.0 million  

Registration filing and acceptance for review in Japan for the second Major
Indication:

   $ 2.0 million  

U.S. FDA approval for the first Niche Indication:

   $ 5.0 million  

First Commercial Sale in the U.S. for the first Major Indication:

   $ 40.0 million  

First Commercial Sale in the U.S. for the second Major Indication:

   $ 20.0 million  

First Commercial Sale in Europe for the first Niche Indication (divided equally
among France, Germany, Italy, Spain and the U.K.):

   $ 2.5 million  

First Commercial Sale in Europe for the first Major Indication (divided equally
among France, Germany, Italy, Spain and the U.K.):

   $ 6.0 million  

First Commercial Sale in Europe for the second Major Indication (divided equally
among France, Germany, Italy, Spain and the U.K.):

   $ 4.0 million  

First Commercial Sale in Japan for the first Niche Indication:

   $ 2.5 million  

First Commercial Sale in Japan for the first Major Indication:

   $ 6.0 million  

First Commercial Sale in Japan for the second Major Indication:

   $ 4.0 million  

 

2



--------------------------------------------------------------------------------

The first achievement of $1.0 billion in annual Net Sales of CD20 Products in
any calendar year, provided that such event occurs within ten (10) years after
the first launch of a CD20 Product in a Major Indication in a Major Market
Country:

   $ 10.0 million  

The first achievement of $2.5 billion in annual Net Sales of CD20 Products in
any calendar year, provided that such event occurs within ten (10) years after
the first launch of a CD20 Product in a Major Indication in a Major Market
Country:

   $ 25.0 million  

The first achievement of $5.0 billion in annual Net Sales of CD20 Products in
any calendar year, provided that such event occurs within ten (10) years after
the first launch of a CD Product in a Major Indication in a Major Market
Country:

   $ 50.0 million  

B. Additional Research and Development Expense Payments for HER2 Products

Within thirty (30) days after Wyeth’s achievement of the following events with
respect to any HER2 Product (each payable one time only even if completed or
achieved with respect to more than one HER2 Product), Wyeth shall make the
following payments to Trubion:

 

Initiation of dosing in the first Phase I Clinical Study:

   $ 2.0 million  

Initiation of dosing in the first Phase II Clinical Study:

   $ 3.0 million  

Initiation of dosing in the first Phase III Clinical Study:

   $ 5.0 million  

BLA filing and acceptance for review in the U.S.:

   $ 15.0 million  

CHMP or equivalent registration filing and acceptance for review in Europe
either in a centralized filing or a filing in France, Germany, Italy, Spain or
the U.K.:

   $ 10.0 million  

Registration filing and acceptance for review in Japan:

   $ 5.0 million  

First Commercial Sale in the U.S.:

   $ 30.0 million  

First Commercial Sale in Europe (divided equally among France, Germany, Italy
and the U.K.):

   $ 20.0 million  

 

3



--------------------------------------------------------------------------------

First Commercial Sale in Japan:

   $ 10.0 million  

The first achievement of $1.0 billion in annual Net Sales of HER2 Products in
any calendar year, provided that such event occurs within ten (10) years after
the first launch of an HER2 Product anywhere in the Territory:

   $ 10.0 million  

The first achievement of $2.5 billion in annual Net Sales of HER2 Products in
any calendar year, provided that such event occurs within ten (10) years after
the first launch of an HER2 Product anywhere in the Territory:

   $ 25.0 million  

C. Additional Research and Development Expense Payments for Other Products

Within thirty (30) days after Wyeth’s achievement of the following events with
respect to each Other Product (up to a maximum of ten (10) Other Products),
Wyeth shall make the following payments to Trubion; provided, however, that:
(i) in the event that any of the following events is achieved with respect to
two or more Other Products that are directed against the same Wyeth Target, such
payment shall be payable only with respect to the first such Other Product for
which the event occurred; and (ii) in the event that an Other Product is
directed against two or more Wyeth Targets, such Licensed Product shall be a
Multispecific SMIP Product, the consequences of which are as described in
Section D below:

 

Initiation of dosing in the first Phase I Clinical Study:

   $ 1.0 million  

Initiation of dosing in the first Phase II Clinical Study:

   $ 1.5 million  

Initiation of dosing in the first Phase III Clinical Study:

   $ 2.5 million  

BLA filing and acceptance for review in the U.S.:

   $ 5.0 million  

CHMP or equivalent registration filing and acceptance for review in Europe
(either in a centralized filing or a filing in France, Germany, Italy, Spain and
the U.K.):

   $ 5.0 million  

Registration filing and acceptance for review in Japan:

   $ 2.0 million  

First Commercial Sale in the U.S.:

   $ 10.0 million  

First Commercial Sale in Europe (divided equally among France, Germany, Italy
and the U.K.):

   $ 10.0 million  

First Commercial Sale in Japan:

   $ 3.0 million  

 

4



--------------------------------------------------------------------------------

D. No Additional Payments; Other Applicable Terms and Conditions

(i) Other than the payments listed in Sections A—C of this Exhibit 5.3, no
Additional Research and Development Expense Payments shall be due or payable by
Wyeth to Trubion for any Licensed Product, regardless of the number of Licensed
Products Developed against any Trubion Target or Wyeth Target.

(ii) Each of the Additional Research and Development Expense Payments set forth
above shall be payable one time only with respect to each Licensed Target
(regardless of the number of times the specified event is achieved with respect
to any Licensed Product(s)).

(iii) In the event that the Development of a Licensed Product directed against a
particular Licensed Target hereunder (an “Initial Licensed Product”) is
discontinued prior to the Commercialization of such Initial Licensed Product,
and Development has been initiated with respect to another Licensed Product
directed against such Licensed Target (a “Replacement Licensed Product”),
payments with respect to such Replacement Licensed Product shall be due under
this Exhibit 5.3 only upon the achievement of those events that have not been
achieved by the Initial Licensed Product.

(iv) Without limiting the foregoing, if a specified event listed in Sections A—C
of this Exhibit 5.3 occurs with respect to a Licensed Product directed against
two or more Licensed Targets (a “Multispecific SMIP Product”), then (a) no more
than one Additional Research and Development Expense Payment shall become
payable with respect to the achievement of such event for such Multispecific
SMIP Product, (b) only the highest Additional Research and Development Expense
Payment based on the achievement of such event that has not already become
payable shall be payable, and (c) if all Additional Research and Development
Expense Payments based on the achievement of such event have already become
payable, then no payment shall be due with respect to such event for such
Multispecific SMIP Product. By way of example only, if a BLA filing and
acceptance for review in the U.S. occurs with respect to a Multispecific SMIP
Product directed against the HER2 Antigen and a Wyeth Target (“Wyeth Target Q”),
then: (x) if the $15.0 million Additional Research and Development Expense
Payment under Section B for such event has not already become payable, only such
$15.0 million amount shall become payable; (y) if such $15.0 million Additional
Research and Development Expense Payment had already become payable, then the
$5.0 million Additional Research and Development Expense Payment under Section C
for such event shall become payable, if it has not previously become payable;
and, (z) if both such $15.0 million and such $5.0 million Additional Research
and Development Expense Payment had previously become payable, then no payment
shall be due upon BLA filing and acceptance for review in the U.S. with respect
to such Multispecific SMIP Product. To continue the same

 

5



--------------------------------------------------------------------------------

example, if the same Multispecific SMIP Product meets the condition set forth in
(x) above, and thereafter a BLA filing and acceptance for review in the U.S.
occurs with respect to a separate Licensed Product directed only against such
Wyeth Target Q, then upon such subsequent occurrence by such separate Licensed
Product, the $5.0 million Additional Research and Development Expense Payment
shall be payable with respect to such Wyeth Target Q (if such $5.0 million
payment had not previously become payable in connection with Wyeth Target Q).

(v) Subject to the limitations set forth above in Sections A, B and C and in
this Section D, if an Additional Research and Development Expense Payment based
on a clinical study of, or Regulatory Approval filing for, a Licensed Product
for a particular indication (a “Later Development Event”) becomes payable before
the achievement of an earlier phase clinical study event with respect to such
Licensed Product for the same indication for which Additional Research and
Development Expense Payments would have been payable (an “Earlier Development
Event”), then the Additional Research and Development Expense Payment for the
Earlier Development Event also shall become payable upon occurrence of the Later
Development Event. By way of example only, if the FDA permits a BLA filing for a
HER2 Product on the basis of Phase II Clinical Study results without requiring a
Phase III Clinical Study, the Additional Research and Development Expense
Payments for such BLA filing (when made and accepted for review) and for a Phase
III Clinical Study of such HER2 Product shall become payable at the same time.

 

6



--------------------------------------------------------------------------------

EXHIBIT 8.2(d)

THIRD PARTY RIGHTS

[Intentionally Left Blank]



--------------------------------------------------------------------------------

EXHIBIT 8.2(e)

GOVERNMENT FUNDING AGREEMENTS

NIH Grant # 5 R01 CA90143

Project Title: Gene Therapy with MAB Derivatives Expressed on Tumors